Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 1 of 168 PageID:
                                  48417




                                Exhibit V
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 2 of 168 PageID:
                                  48418

                     THOMAS W. BEVAN, ESQ. - 05/15/2018                       ·




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 3 of 168 PageID:
                                  48419

                     THOMAS W. BEVAN, ESQ. - 05/15/2018             Pages 2..5




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 4 of 168 PageID:
                                  48420

                     THOMAS W. BEVAN, ESQ. - 05/15/2018             Pages 6..9




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 5 of 168 PageID:
                                  48421

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 10..13




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 6 of 168 PageID:
                                  48422

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 14..17




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 7 of 168 PageID:
                                  48423

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 18..21




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 8 of 168 PageID:
                                  48424

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 22..25




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 9 of 168 PageID:
                                  48425

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 26..29




              Epiq Court Reporting Solutions - New York
 1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 10 of 168 PageID:
                                   48426

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 30..33




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 11 of 168 PageID:
                                   48427

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 34..37




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 12 of 168 PageID:
                                   48428

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 38..41




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 13 of 168 PageID:
                                   48429

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 42..45




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 14 of 168 PageID:
                                   48430

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 46..49




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 15 of 168 PageID:
                                   48431

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 50..53




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 16 of 168 PageID:
                                   48432

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 54..57




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 17 of 168 PageID:
                                   48433

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 58..61




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 18 of 168 PageID:
                                   48434

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 62..65




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 19 of 168 PageID:
                                   48435

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 66..69




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 20 of 168 PageID:
                                   48436

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 70..73




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 21 of 168 PageID:
                                   48437

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 74..77




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 22 of 168 PageID:
                                   48438

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 78..81




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 23 of 168 PageID:
                                   48439

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 82..85




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 24 of 168 PageID:
                                   48440

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 86..89




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 25 of 168 PageID:
                                   48441

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 90..93




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 26 of 168 PageID:
                                   48442

                     THOMAS W. BEVAN, ESQ. - 05/15/2018           Pages 94..97




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 27 of 168 PageID:
                                   48443

                     THOMAS W. BEVAN, ESQ. - 05/15/2018          Pages 98..101




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 28 of 168 PageID:
                                   48444

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 102..105




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 29 of 168 PageID:
                                   48445

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 106..109




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 30 of 168 PageID:
                                   48446

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 110..113




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 31 of 168 PageID:
                                   48447

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 114..117




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 32 of 168 PageID:
                                   48448

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 118..121




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 33 of 168 PageID:
                                   48449

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 122..125




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 34 of 168 PageID:
                                   48450

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 126..129




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 35 of 168 PageID:
                                   48451

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 130..133




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 36 of 168 PageID:
                                   48452

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 134..137




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 37 of 168 PageID:
                                   48453

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 138..141




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 38 of 168 PageID:
                                   48454

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 142..145




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 39 of 168 PageID:
                                   48455

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 146..149




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 40 of 168 PageID:
                                   48456

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 150..153




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 41 of 168 PageID:
                                   48457

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 154..157




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 42 of 168 PageID:
                                   48458

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 158..161




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 43 of 168 PageID:
                                   48459

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 162..165




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 44 of 168 PageID:
                                   48460

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 166..169




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 45 of 168 PageID:
                                   48461

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 170..173




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 46 of 168 PageID:
                                   48462

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 174..177




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 47 of 168 PageID:
                                   48463

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 178..181




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 48 of 168 PageID:
                                   48464

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 182..185




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 49 of 168 PageID:
                                   48465

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 186..189




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 50 of 168 PageID:
                                   48466

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 190..193




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 51 of 168 PageID:
                                   48467

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 194..197




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 52 of 168 PageID:
                                   48468

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 198..201




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 53 of 168 PageID:
                                   48469

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 202..205




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 54 of 168 PageID:
                                   48470

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 206..209




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 55 of 168 PageID:
                                   48471

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 210..213




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 56 of 168 PageID:
                                   48472

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 214..217




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 57 of 168 PageID:
                                   48473

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 218..221




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 58 of 168 PageID:
                                   48474

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 222..225




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 59 of 168 PageID:
                                   48475

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 226..229




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 60 of 168 PageID:
                                   48476

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 230..233




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 61 of 168 PageID:
                                   48477

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 234..237




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 62 of 168 PageID:
                                   48478

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 238..241




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 63 of 168 PageID:
                                   48479

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 242..245




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 64 of 168 PageID:
                                   48480

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 246..249




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 65 of 168 PageID:
                                   48481

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 250..253




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 66 of 168 PageID:
                                   48482

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 254..257




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 67 of 168 PageID:
                                   48483

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 258..261




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 68 of 168 PageID:
                                   48484

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 262..265




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 69 of 168 PageID:
                                   48485

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 266..269




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 70 of 168 PageID:
                                   48486

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 270..273




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 71 of 168 PageID:
                                   48487

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 274..277




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 72 of 168 PageID:
                                   48488

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 278..281




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 73 of 168 PageID:
                                   48489

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 282..285




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 74 of 168 PageID:
                                   48490

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 286..289




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 75 of 168 PageID:
                                   48491

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 290..293




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 76 of 168 PageID:
                                   48492

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 294..297




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 77 of 168 PageID:
                                   48493

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 298..301




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 78 of 168 PageID:
                                   48494

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 302..305




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 79 of 168 PageID:
                                   48495

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 306..309




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 80 of 168 PageID:
                                   48496

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 310..313




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 81 of 168 PageID:
                                   48497

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 314..317




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 82 of 168 PageID:
                                   48498

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 318..321




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 83 of 168 PageID:
                                   48499

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 322..325




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 84 of 168 PageID:
                                   48500

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 326..329




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 85 of 168 PageID:
                                   48501

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 330..333




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 86 of 168 PageID:
                                   48502

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 334..337




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 87 of 168 PageID:
                                   48503

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 338..341




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 88 of 168 PageID:
                                   48504

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 342..345




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 89 of 168 PageID:
                                   48505

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 346..349




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 90 of 168 PageID:
                                   48506

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 350..353




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 91 of 168 PageID:
                                   48507

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 354..357




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 92 of 168 PageID:
                                   48508

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 358..361




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 93 of 168 PageID:
                                   48509

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 362..365




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 94 of 168 PageID:
                                   48510

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 366..369




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 95 of 168 PageID:
                                   48511

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 370..373




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 96 of 168 PageID:
                                   48512

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 374..377




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 97 of 168 PageID:
                                   48513

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 378..381




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 98 of 168 PageID:
                                   48514

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 382..385




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 99 of 168 PageID:
                                   48515

                     THOMAS W. BEVAN, ESQ. - 05/15/2018         Pages 386..389




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 100 of 168 PageID:
                                    48516

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 390..393




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 101 of 168 PageID:
                                    48517

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 394..397




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 102 of 168 PageID:
                                    48518

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 398..401




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 103 of 168 PageID:
                                    48519

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 402..405




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 104 of 168 PageID:
                                    48520

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 406..409




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 105 of 168 PageID:
                                    48521

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 410..413




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 106 of 168 PageID:
                                    48522

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 414..417




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 107 of 168 PageID:
                                    48523

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 418..421




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 108 of 168 PageID:
                                    48524

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 422..425




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com           YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 109 of 168 PageID:
                                    48525

                      THOMAS W. BEVAN, ESQ. - 05/15/2018        Pages 426..429




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 110 of 168 PageID:
                                    48526

                      THOMAS W. BEVAN, ESQ. - 05/15/2018               Page 430




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 111 of 168 PageID:
                                    48527

                                   THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i1
                                    10                          213:1 313:18             406:11
                  $                  152:18 203:23 273:18
                                                               131                      19
                                     333:13 351:20
                                                                34:4 418:2               199:14 265:3 306:7
    $1,000                          10,000                                               378:20 405:18
        162:4 166:5 167:23,25                                  135
                                     166:16 252:7 306:15
        169:1 303:7 305:9 313:7                                 136:24,25 413:11,20     1940s
        388:2 389:8                 100                                                  284:19
                                                               136
                                     212:9
    $19,000                                                     138:7,8                 1947
        318:10,15,17                104                                                  300:13
                                                               137
                                     265:2
    $2,000                                                      139:1                   1949
        176:12 303:6 305:9          11                                                   289:19
                                                               138
                                     10:20 55:14 56:11,20
    $3,000                                                      149:22 413:19           1950
                                     76:14 148:5 155:14
        303:6 305:5 388:7,13,21                                                          294:6,16
                                     158:2 195:5 241:6         139
        389:8                        293:21 379:14 417:17       150:12,13               1950s
    $400                                                                                 156:8
                                    11-CV-01754                14
        14:4                         5:6                        177:18 318:5,9 357:17   1951
                                                                                         289:22
                                    110                        145
                  (                  300:4                      25:2 79:22 408:6        1962
                                                                                         289:25
    (1)                             113                        146
        138:14
                                     178:24                     204:13,16               1964
                                                                                         331:22 332:5 344:21
                                    114                        149
                  -                  35:12 71:7,15              223:17                  1969
                                                                                         175:15
                                    115                        15
    --I                              32:1 76:13                 5:2 8:10 56:15 84:1     1970
        407:5                                                   152:14 153:24 241:14     344:22
                                    116
                                                                314:19 333:13 351:6
                                     402:7                                              1970s
                                                                421:5
                  1                                                                      193:23 269:1 270:15
                                    119
                                                               150
                                     17:3,15,16                                         1971
    1                                                           221:13,14
                                                                                         152:18 154:9
        76:13 121:11 133:17         11:05
                                                               151
        192:23 198:22 204:4          108:19                                             1972
                                                                212:25 213:1 246:20
        235:21 354:13 411:13,15                                                          345:2
                                    11:13                       247:9
    1,000                            108:24                                             1973
                                                               154
        166:16 303:21 304:1                                                              328:25 329:4
                                    11:17                       320:15
        305:13 318:19                112:10                                             1975
                                                               156
    1.16(d)                                                                              270:10,17
                                    12                          207:12 410:6
        352:24                       6:23 152:11,12 243:9                               1976
                                                               156A
    1/0                              288:3 408:5                                         290:3
                                                                207:13 208:3
        327:1,2,5,8,13 328:13,21    127                                                 1977
        331:3,15,24 334:23,24                                  157
                                     399:9                                               256:11,12 269:22
        339:11                                                  207:12,13,14,16,18,24
                                    12:49                                               1978
    1/0s                                                       16
                                     193:12                                              170:21
        327:17                                                  83:25 153:24 213:7
                                    12th                                                1979
    1/1                                                        16-minute
                                     57:4                                                300:14
        334:24 339:12                                           54:13 351:5
                                    13                                                  198
    1/2                                                        18
                                     6:23 55:12 59:10 178:24                             399:25
        329:15                                                  278:6 305:25 379:15



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 112 of 168 PageID:
                                    48528

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                               i2
    1980                                                      2006                       238
     153:6,11 154:9 155:14                    2                347:19                     345:18 347:17
     156:11
                                                              2008                       239
    1980s                       2                              90:19 241:6 243:9 256:9    345:19 347:24 378:17,
     175:15 194:24 284:20           79:24 213:6 218:18,22      263:3 408:5                18,19 379:15
                                    222:17 224:1 246:22
    1982                            265:16 284:17 285:14      2009                       24
     252:24 253:21 254:14           314:5 319:17 414:3,5       233:16 265:21 273:18       418:5
     290:8 291:20                                              276:15 278:6
                                2,000                                                    240
    1983                            74:21 176:13,14 192:23    2010                        345:20 348:13
     290:10 424:21                  303:21 304:1 318:19        88:19 195:5 231:24
                                                                                         241
                                                               233:16 276:16 421:16
    1988                        2,600                                                     120:9
     404:17                         315:14 317:21 328:9       2010/early
                                                                                         242
                                    339:7                      199:21 200:19
    1989                                                                                  120:9,14
     18:3,6,8,13,18,20 19:12    2,653                         2011
                                                                                         243
     405:18 406:11 415:6            27:14 28:6,18 31:8,19      88:19 192:17 199:21
                                                                                          129:16,17
                                    35:16,20 36:7,18 39:1,4    200:19
    1990s
                                    71:17 75:9,21 76:15                                  244
     82:25 143:16 159:4                                       2015
                                    77:3,25 78:6,20,24                                    32:24 33:3,17
                                                               63:9
    1991                            107:14,24 108:6 172:8                                247
     333:8                          317:18 325:21 338:23      2017
                                                                                          151:3,4
                                    339:11 342:3,8,17,21,22    44:12
    1992
                                    343:18,19,20 348:20,25                               25
     256:9 268:3 282:3                                        2018
                                                                                          71:16 153:2 318:4
     354:21 398:10 399:21       20                             5:2 26:13 33:21 80:13
                                                                                          323:24
     400:1 401:18,20 404:18,        133:16 139:13 193:4        377:16
     23 407:9,14 416:20             199:15 255:19 332:9                                  26
                                                              21
                                    355:16 360:13 364:7                                   152:22 153:7 155:8
    1993                                                       71:16 133:16 199:15
                                    404:17                                                201:13 286:19 288:4
     293:21 294:14 300:5,24                                    377:16 400:1
     402:7 408:20               20,000                                                   260
                                                              22
                                    306:14                                                273:3
    1994                                                       135:16 294:14 348:5
     15:18,24 211:13,18,23      200                            402:7,12                  261
     408:20                         212:9                                                 274:23 276:6 409:22
                                                              226
    1995                        2000                           177:19                    262
     13:17 139:13 147:4             212:12 313:18                                         275:11 276:4
                                                              228
    1996                        2000s                          55:8,9 354:14 377:25      263
     305:25 306:7 418:5,16          90:14 128:25 159:4         379:2                      275:25
    1997                            212:11 355:20             23                         264
     155:23 157:2 159:15,17     2001                           177:20 282:3 396:15        280:4
     192:16 236:19 256:9            314:19 315:2 318:4         399:21 404:18,23 405:12
     309:12 314:8 357:17                                       407:9,14,16,19
                                                                                         265
                                    355:20
                                                                                          281:21 282:3 396:14
    1998                        2002                          2334
     151:14 388:1                                              262:17
                                                                                         266
                                    204:18 213:8 214:5
                                                                                          293:19,20 402:11
    1999                            217:25 232:18 355:21      234
     212:10                                                    349:23,24
                                                                                         267
                                2003                                                      294:13
    1:29                            213:2,22,25 214:4,18      236
     193:17                         236:6                      82:9
                                                                                         272
                                                                                          305:17,19,25
                                2004                          237
                                    22:2 215:23 218:7          63:7,8 82:9
                                                                                         273
                                                                                          306:6,7



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 113 of 168 PageID:
                                    48529

                                 THOMAS W. BEVAN, ESQ. - 05/15/2018                                                  i3
    274                               69:5                      4787
        308:19                                                      290:16                                  6
                                  30
    275                               72:24 181:15,17,21        4:08
        310:9                         185:11 187:24 188:7           319:6                  6
                                      206:10 208:25 267:23                                     35:15 66:1 266:7,14
    276                                                         4:14                           290:4,5 300:5 314:18
                                      268:7,16 269:12 271:5
        312:2 387:25 388:3                                          320:12                     347:19 384:23 406:11
                                      307:19 323:14,19,25
    277                               324:12,24 325:8,11,16,    4:18                       60
        313:15 314:7                  20 326:14,15 345:22           324:4                      60:8 374:3,8
                                      346:3 347:7 374:3,8
    28                                                          4:35                       60-minute
        235:20 236:23             30,000                            324:9                      373:3
                                      193:4 306:13
    280,000                                                                                60s
        306:13                    30-                                           5              154:23 156:9,18
                                      372:4 373:3 374:14
    287                                                                                    63
        323:7 325:25              35                            5
                                                                                               33:23 34:4
                                      53:16 204:23                  14:7 33:20 175:4,6
    288                                                             204:18 261:19 263:23   64
        263:15,17,19              39                                352:21                     331:23
                                      241:4,5
    289                                                         50                         6:28
        264:22,24 265:1           3:09                              351:15                     351:12
                                      272:25
    290                                                         50,000                     6:34
        170:17 267:12,14,15,22    3:28                              306:15                     413:2
                                      287:21
    290-some                                                    50-pound                   6:42
        162:5                                                       208:25                     413:7
                                                4
    291                                                         502                        6:51
        17:1 70:25 71:3,6,9,11                                      99:3,6,12                  419:7
                                  4
    291A                              76:7 77:9,13,17 267:16,   502(d)                     6:57
        70:22 71:13                   20 314:8 405:23               28:1                       426:23,25
    292                           40                            50s
        23:1,3,6 105:19,23            181:15,17,21                  156:17                                  7
        106:11,15 107:24 108:6
        275:19,23 281:23,25       40%                           54
                                      333:24                        223:24                 7
        284:8,18 347:21 348:2
                                                                                               66:1 76:14 290:6 291:21
    2:54                          41                            5:14                           352:21 388:1 404:15
        272:20                        53:24                         320:12
                                                                                           7,500
                                  41(A)                         5:15                           176:9
                  3                   138:14                        351:3
                                                                                           700
                                  42                            5:33                           384:23
    3                                 260:23,24 409:16              369:19
        28:22,25 29:10 44:12                                                               70s
                                  45                            5:40                           154:21,22 156:10,18
        56:15 63:9 186:24
                                      53:11                         376:23                     298:9
        261:17 265:16 289:20
        305:17 318:13 319:17      46                            5:43                       77
        334:6 352:13 378:1            204:13 243:8                  377:3                      314:6
        406:23
                                  47                            5:45                       78
    3,000                             262:13                        377:13                     331:23
        303:21 304:1 318:19
                                  4786
    3,947                             290:16



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 114 of 168 PageID:
                                    48530

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i4
                                ability                    15:21 23:15,22 24:2,22,   adequate
                  8              195:23                    25 32:12,13,15 80:12       236:11 274:8
                                                           84:3 110:1 121:19,20
                                able                                                 administrative
    8                                                      180:3,18 225:23 356:4
                                 10:6 53:10 92:16 93:2                                106:3 107:9,15,17,23
        316:25 318:3 405:11      122:2 131:25 142:10      accurately                  108:5 348:1,14,19
    800                          144:5 154:13 157:7,9      40:24 113:8
                                                                                     administratively
        384:24 385:1,4,11        158:14 159:9 170:10
                                                          accused                     9:15 105:22 106:7 107:1
        386:13                   182:22 196:20,25 210:8
                                                           7:21                       348:24
                                 258:12 329:11 332:10
    80s                          386:11 391:9,12 397:2    acknowledge                admits
        154:21 155:4                                       56:10 59:25 270:16         59:18
                                Abraham
                                 361:2,6                  acknowledged               advance
                  9                                        56:8                       323:9
                                absence
    9/23/97
                                 236:1                    acted                      advanced
                                                           354:19                     269:11,18
        150:14                  absent
    90-minute
                                 258:20 325:9             acting                     advancements
                                                           130:11 235:24              267:24 268:4
        372:4 374:14            absolutely
    90s
                                 53:22 420:10 424:4       action                     advances
                                                           80:1 83:9 117:17 163:5,    271:5,19
        123:11 128:25 355:15    abuse
                                                           14 164:3 165:21 195:17
        362:21,24                56:18                                               adverse
                                                           423:6
                                                                                      250:9 251:4,19,23
    93                          accept
        401:20 416:21
                                                          actions
                                 291:23                                              advice
                                                           9:3 48:12
                                                                                      310:6
    95                          acceptable
        333:15
                                                          actively
                                 310:12,22                                           advise
                                                           160:18 171:9 250:11
                                                                                      75:25
    96                          acceptance
        333:16
                                                          acts
                                 322:19                                              advising
                                                           185:4
                                                                                      186:22
    98                          accepted
        181:23,24,25 182:2
                                                          actual
                                 363:8,14                                            advocate
                                                           57:18
        212:6                                                                         393:9
                                accepting
    99                                                    acutely
                                 310:15                                              Aerospace
                                                           219:21
        212:6                                                                         127:7,8,13,14,20,22
                                access
    9:03                                                  add                         128:4,9,13,17 208:24
                                 78:23 116:13
                                                           46:4 47:15 318:23          209:7 210:6,10,15,20
        5:3
                                accomplished                                          211:14,18,24 212:8,10,
    9:36                                                  added
                                 272:2                                                15 300:13,18 301:2,3
                                                           323:19
        33:9                                                                          335:10
                                account
    9:37                                                  adding
                                 352:5,9,14                                          Aerospace/aircraft
                                                           291:25
        33:14                                                                         208:7
                                accounted
    9:40                                                  addition
                                 169:17                                              affect
                                                           59:18 401:2
        37:21                                                                         45:22
                                accounts
                                                          additional
                                 350:6 352:10                                        affidavit
                                                           349:14,17,19 408:17
                  A                                                                   23:21,25 24:4,15 25:1,
                                accrued
                                                          address                     17,20 29:3 38:23,25
                                 9:18 10:8
    a-white                                                361:23 410:14              49:8,15,16 60:16 77:10,
        152:23                  accuracy                                              15,25 79:21 80:12 107:5
                                                          addressed                   141:6 222:2,21,23 223:7
                                 40:17
    a.m.                                                   275:18 361:25 399:14
                                                                                      225:2,10,19,22 226:8,12
        5:3                     accurate                                              228:15 229:5,17,25



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 115 of 168 PageID:
                                    48531

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                              i5
     230:9,11 244:24 245:7,      agreement's                alluded                      24 47:3,4 50:10,13,20
     13 252:22 253:13 254:22      166:3                      103:4                       58:20 61:10 75:12 76:18
     255:7,15 259:7,9 284:7,                                                             87:9 98:25 99:1,2,4,7,8,
                                 Agriculture                alternative
     10,14 289:1,2 291:13,15                                                             14,17 111:20,21 112:19
                                  221:15 226:25 227:3        105:15 184:25
     292:3 293:3 295:9 296:2,                                                            116:15 131:8,12 164:25
     9,21 315:12 328:10          Ah                         altogether                   165:1,3,13,15 178:10,19,
     397:9,22 404:16,20           38:8 200:21 314:4          333:17                      20,21 179:6,12 190:25
     405:2,17 406:3,9,12          319:20 377:21                                          206:15 224:4 229:13,14
     407:2,6 408:23
                                                            Alzheimer's                  234:12 244:22 251:1,17,
                                 ahead                       100:12
                                                                                         18 258:1,12 270:20
    affidavits                    112:19 119:15 314:4
                                                            Amber                        271:9,11,14 272:4
     24:6,21 60:14 89:15          324:21
                                                             55:24 56:7                  289:17 299:2 307:24
     141:7,15 228:17 229:23
                                 Aircraft                                                328:16 330:11 332:7
     254:11 257:2 283:14                                    ambit
                                  208:24                                                 334:9,12,14,19 336:3,9,
     363:16 397:5 400:9                                      40:21 49:24 371:20          12,15 337:9,16 349:2
     406:16 424:12               AK
                                                            amended                      355:14 366:12,14,19,22
                                  55:5 56:20
    affirmed                                                 109:2,6 133:14 235:20       368:17 369:11,25 371:2,
     11:13                       Akron                       262:14                      23 372:5,15 373:1,25
                                  127:5 144:11 166:8                                     374:2 376:9 378:3,24
    afraid                                                  amount                       380:25 387:7,9 395:23
                                  167:1
     124:15                                                  95:14,15 104:13 170:22
                                 al                          187:8 196:23               answered
    age                                                                                  15:9,16 81:15 132:9,19
                                  5:6 152:14
     6:8                                                    amounts                      133:6,7 135:11,12 173:6
    agent                        Alex                        89:19 124:25 155:19         174:17 249:15 305:2
                                  5:7                        187:2,12 288:11 341:8       364:5 375:4 380:4,6
     109:22
                                 alia                       analogs                      386:7 421:1 426:6
    aggregate
                                  295:9,17 296:11            403:8                      answering
     167:7 354:15
                                 alive                      analysis                     12:25 366:20 419:18
    aggressive                                                                           422:11
                                  101:24 102:4 199:20        240:1 253:1,2 260:4
     92:23 93:8,12 142:8
                                  213:21                     297:4,25 298:3 403:4       answers
     415:24
                                                             424:10                      176:3 189:24 207:19,24
    aggressively                 allegation
                                  10:4 128:16 172:3 195:9   analyzed                     262:15 376:17
     124:10 417:5
                                                             252:24 266:10              Anthony
    ago                          allegations
                                  20:3 79:4,18,25 80:14     ancient                      5:14 326:25
     6:23 8:10 62:4 63:4
                                  88:13,15,17 194:21         268:8,16                   anybody
     81:10 102:6 114:23
                                  215:24 216:24 217:2,4                                  26:25 37:2 52:19 61:10,
     164:16 255:19 268:8,16                                 and/or
                                  378:10                                                 14 64:20,22 74:25 75:3,
     332:9 355:16 381:20                                     18:16 35:24 36:15 52:5
                                 alleged                     71:21 254:12 401:13,16      5,7,14 81:2,4 82:1 96:4,7
    agree                                                                                108:15 109:15 124:1
                                  97:5 146:13 194:22
     23:13 28:1 84:7 115:24                                 anderson                     130:10 145:14 343:23
                                  322:14
     148:14 187:24 214:7                                     312:7,25                    345:23 367:2,10 375:6,
     228:12,14 229:4 265:20      Allen                                                   11 376:2 423:3
     271:25 275:17 316:18                                   Andrew
                                  123:25 124:9 129:2
     327:7                                                   321:9,17                   anymore
                                  140:3 283:8 322:6
                                  357:24 398:11,25 422:24   Angel                        131:1 213:19,21 215:22
    agreeable                                                                            333:18 405:4
                                  423:2                      331:5 337:15
     360:2
                                 allow                      angry                       anyway
    agreement                                                                            241:18
                                  144:14 347:11              125:20
     13:14 84:23 85:22
     164:11,13 165:20,25         allowed                    answer                      apart
     166:1 198:6 311:17           9:22 152:7 219:23 305:4    13:1 19:1,3 25:23 27:18     110:21 193:1 362:7,8
     314:13                       426:11                     28:3 29:16 30:1,3 35:18,    364:15
                                                             22 36:11 37:5,7,9 43:18,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 116 of 168 PageID:
                                    48532

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i6
    apologize                   aren't                       18 143:8,12,13,17,24        9:14 316:24 403:25
     53:19 323:9 387:16          302:23                      144:22 145:21 146:3,18
                                                                                        asbestosis
     393:22 407:20 409:3                                     147:9,11,16,23,24,25
                                argument                                                 183:8 184:8,10,11,12
     413:10 418:2                                            148:24 149:3,13,19
                                 11:21 57:1 92:6,7 265:5,                                214:11 301:18 302:8,16,
                                                             151:20,24 152:4,6,23
    apology                      8                                                       22,25 303:7 306:15
                                                             153:19 161:25 168:6,7
     53:20                                                                               327:1,2,15,18 328:13
                                arguments                    170:5,9 175:21 176:16,
                                                                                         329:12,15 331:3,15,24
    apparently                   269:7                       19 180:15 183:19,21
                                                                                         339:11
     35:10 51:16 243:10                                      185:3,12 186:15,25
                                arm-twister
     412:1                                                   187:2,13,25 191:14         Ashton
                                 359:19
                                                             192:13,25 193:3,24          244:25 245:7,18 252:22
    appeal                                                   199:18 202:18 205:5,18
                                arose                                                    253:13 254:21,25 259:7,
     8:11 9:17 10:2 258:10
                                 153:21 212:10               206:7 209:25 210:13,19      8 284:7,14 288:25 289:2,
     274:12 276:10
                                                             211:2,10,12 216:8,23        18,19 295:10 296:2,9,21
                                arrange                      222:14 224:25 236:2,12
    appealed                                                                             397:6,9,22 407:1,2,6,22
                                 101:1                       239:5,12,19,25 240:2,9
     10:2 11:12 274:13                                                                   408:23 424:12
                                arrangement                  241:13,16,23 242:13,19
    Appeals                                                  245:4 246:6 253:2,12,21,
                                                                                        Aside
                                 13:11,24 14:1 16:3 85:8
     55:5                                                                                147:1
                                 87:22 88:1 163:13,17,20,    25 254:5,14 255:3
    appearance                   22 164:2                    257:13,14 259:14 260:22    asked
     59:23                                                   263:8,10 264:1,12 265:8,    15:9,16 26:6 47:12 61:20
                                arrangements                 15,22 266:1,12,18,25        69:2 75:22 81:14 89:6
    appears                      85:25 87:15 163:23          267:4,8 268:1,23,25         95:22,24 132:9,18 133:6
     139:3 222:2                                             269:3,21 270:18 271:2,
                                array                                                    135:10 145:14 173:5
    appellate                    120:17,18,19 388:25         20 272:2 273:9,14,19        174:16 175:23 178:6,7
     11:12,13,22                                             276:14 280:13,19,21         216:16 223:10 258:25
                                arrive                       281:19 282:13,17 284:24     271:19 291:18 324:11
    apples                       35:20 71:17                 285:24 286:2,25 287:2,      344:1 372:8 375:3 380:3
     25:5                                                    12 288:8,17,21,24 293:5     386:7,10 396:3 397:15,
                                arrived
    applied                      28:6 75:23 76:10            295:14 296:14,17,20         18 402:8,16 403:21
     166:19                                                  298:10 303:24 304:3,9,      404:25 405:14 406:21
                                art                          23 305:1 307:9,16,23        408:24 414:20 419:12,16
    applies                      268:7,15                    308:5,9 311:18 312:5        420:25 426:5
     44:4 164:5,10,12                                        323:24 328:21 329:3,10
                                Arthur                                                  asking
    approach                     6:1                         332:4,7 346:23 359:2,9
                                                             388:19,24 389:1,4,22,24     19:6 40:25 47:17 51:11
     67:8 226:7 250:8,14                                                                 62:10 111:24,25 112:1
                                article                      390:2,4,13,14,15 392:17
    approached                   63:9 64:12,14,24 65:7       394:4,7,8 395:2,9 396:4,    121:13 132:25 147:3
     421:12                      66:14 67:10 69:24,25        10,25 397:17,20 398:1       156:13 163:9 164:6
                                 70:10,11 82:10 83:6         400:4,16,24 402:23          165:7 178:16,17 180:12
    appropriate                                                                          188:14 191:11 216:14,18
                                 347:24                      403:7,13,19 404:1,8
     365:9                                                                               219:20,24 232:13 233:6
                                article's                    405:2,16 410:19 412:8,9,
    approximately                                            11,22 416:14,16 417:10      249:20 254:15 257:17,18
                                 65:8                                                    259:17,18 269:16 271:16
     22:2 215:23                                             418:10,13,20 421:13
                                asbestos                     422:10,17 423:18,23         272:16 286:11 303:13
    April                                                                                318:14 329:8 368:14
                                 14:2,6 88:25 89:14          424:1,8,14,22
     33:20 77:9,13,17 241:6                                                              378:8 400:7,20
                                 90:21,24,25 91:3,7,13,
     282:3 396:15 398:10                                    asbestos'
                                 18,22 92:25 93:5 95:12                                 asks
     399:21 401:18 404:18,23                                 153:1
                                 102:15,16,25 103:7,10,                                  51:14
     405:12 407:15,19
                                 18,20,23 104:11,23         asbestos-containing
    area                         106:16,19 119:25 120:6      153:5                      aspect
     21:7 175:16 186:9 293:1     121:8,11 125:12,24                                      119:7,9,16 136:2 175:9
                                 128:7 135:17,21 139:12,    asbestos-like                179:20 182:16,18
    areas                        14,20,23 140:1,5,11         155:20 156:1 288:12
     175:17                                                                             aspects
                                 141:3,14,20,22 142:3,15,   asbestos-related             222:8 223:9



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 117 of 168 PageID:
                                    48533

                                 THOMAS W. BEVAN, ESQ. - 05/15/2018                                              i7
    Assaf                         assist                      attempting                   181:24
     5:21 6:14 12:20 17:6,9,       386:11                      59:6
     11,14 18:25 19:4 25:6
                                  assistance                  attend                                 B
     28:1,2 32:2,5,9,14 33:2,
                                   197:1                       23:5 374:25
     18,25 34:7,12,16,20,25
     35:4,7,8 37:11,17 38:4,5,    assistant                   attended                    B&w
     10,14,17,20 39:20,21          69:9 201:1 357:5            23:8 365:18                 312:21,24 315:4,10
     40:10 41:4,5,8,13,17                                                                  328:12
     42:14,18 44:15 46:19
                                  associate                   attention
                                   196:8                       32:1 76:14 123:16 161:8    Babcock
     48:16 50:6 52:17 53:1,6                                                               312:25 315:1 328:15
                                                               177:18 198:22 291:2
     54:6,12,18,24 55:9 58:8,     associated                                               330:8 332:22
     16,22,24 69:16 70:5,9,        15:19,25 16:1 21:4 129:5   attorney
     16,24 71:3,12 86:18,20,       334:6 354:5                 6:22 7:2 8:21 10:4 12:7,   back
     24 99:3,9,13,21 108:11,                                   11 13:13 15:4,10,11 38:6    11:7 29:16 33:13 36:17,
     17,25 111:24 112:7,23        Associates                                               23 49:4 54:22 55:1 69:17
                                                               39:23 50:7 55:13 56:16
     132:16 135:3 165:6,11         7:11 13:16                                              74:18 82:9 107:5 108:4,
                                                               59:11,18,23 73:8 84:19
     188:12,15,18,22,25           association                  119:12,17,19 146:16         23 112:14,22 118:15,19
     189:14,17,20,23 190:2,5,      8:5 15:21                   199:22 200:12,22 222:5      119:14 132:6 156:12
     8,13,18 191:4,8,10,13,19                                  236:3 242:24 263:7          178:9 191:20 193:16
     192:1,5 193:18 200:11,       assume                       332:25 333:19,21 334:3      196:19 197:21 208:21
     15 204:15 207:15 216:14       11:10 26:19 30:20 42:4                                  210:3 211:19 232:18
                                                               366:25 408:8,10
     219:17,21 228:7 238:15        43:3 64:7 83:9 84:6                                     233:15 246:7,10,12,20
     240:25 244:20 247:9           85:21 106:21,22 107:21     attorney's                   247:5 256:14 272:24
     250:25 270:4 272:13,17        150:9 194:17 196:22         23:21 56:19                 276:6 287:25 297:11
     273:1 287:18 288:2            197:24 225:21 245:8,24                                  298:8 319:16 320:11
                                                              attorney-client
     305:23 313:19,20,23           246:6,9,16 248:4 262:6                                  324:8 351:23 352:2
                                                               37:9,12 40:20 44:3,20
     319:2,20,23 320:4,13          269:17 291:19 294:24                                    354:13 355:15 362:21,24
                                                               45:19 366:23
     324:2,10,18,21,25 325:4,      297:1 298:1 349:9                                       364:7 369:18 377:2,6,12
     5 335:3 345:15 346:15         393:17 414:17              attorneys                    393:2 395:8 397:11
     349:5 351:9,14,18,22                                      23:13,18 42:19 80:22        402:6 410:22 413:6
                                  assumed
     352:4 369:25 370:3,22,                                    81:25 84:17 129:3 145:7
                                   255:11 285:18                                          Bacon
     25 371:3 376:8,20 377:4,                                  226:15 366:15 398:1,20
                                  assuming                                                 275:16
     14,18,21 378:19 379:4                                    August
     384:13 387:20 388:16          140:23 248:3 277:25                                    bad
                                                               44:12 204:18 273:17
     389:10,16 390:9 393:3         330:14 331:17                                           40:1 56:17 59:23 359:22,
                                                               357:17 406:11 407:9,14,
     394:15,24 395:13,20,25       assumption                   18                          24 363:11 415:21,23
     397:23 398:17 401:9           102:24                                                 bags
     402:8,15 403:21 406:19                                   authenticity
                                  Atlantic                     33:5                        208:25
     408:6 410:11,24 411:4
     416:18 417:19 418:24          312:21 315:1,8,10                                      Baker
                                                              authorization
     419:3,9 424:2,16,23          attached                     354:17 355:1                55:4,24 56:7 57:16
     425:6,8                       276:3 290:15 291:7,17
                                                              available                   balk
    Assaf's                        385:12 404:17,22 405:11                                 311:13
                                                               42:6
     112:19 123:16                 406:13 407:2
                                                              avoid                       Ballard
    asserting                     attaching                                                320:21 321:3 348:6
                                                               59:12
     139:5                         11:25 241:7
                                                              awarded                     banbury
    assess                        attachments                                              175:16
                                                               56:19
     404:7                         291:12 383:4,5,6,9
                                   385:5,10                   aware                       bankruptcy
    assessing                                                  24:17,18 103:24 144:20      217:11 218:2 250:13
     104:22 185:20,23 187:21      attack                                                   251:24 252:3,6
                                                               171:11 219:22 222:7
     217:17 229:3                  105:19
                                                               286:7                      bar
    asshole                       attempt                                                  8:4 15:17,20 64:18
                                                              awfully
     124:17                        59:22                                                   121:17 131:25 196:6,7



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 118 of 168 PageID:
                                    48534

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                              i8
     261:20 272:3                217:4 221:6 230:19           150:22 155:3 161:21        166:13 262:11 307:24
                                 244:15,20 254:2 304:8        162:13 168:19 170:14,      362:2
    bare
                                 308:13 349:5 397:19          19,20 177:8 179:17
     159:10                                                                             bet
                                                              184:22 186:20 195:5
                                Bates                                                    291:17
    barely                                                    203:8 204:10 208:18
                                 262:16 290:16
     152:19                                                   209:5 211:9 213:22        Beth
                                battled                       214:1,4 234:2 241:16       331:9
    barred                                                    242:4,12 253:6 258:9
                                 92:10
     196:5
                                                              259:12 262:10 263:11
                                                                                        better
                                Bean                          266:3 267:2 268:23,24
                                                                                         137:12,24 196:1,2
    Barry
                                 312:7                                                   233:17 241:3 313:23
     322:1                                                    269:6 282:6,21 284:10
                                                                                         419:24
                                bears                         285:12 292:24 293:25
    base                                                      294:25 295:3 298:4
                                 327:12                                                 Bevan
     169:24 357:17 389:18                                     300:1,16 301:24 302:18     5:12,16 6:7,13,15 7:10,
                                began                         305:14,15 306:20 307:7
    based                                                                                11 8:20 12:18,19,25
                                 123:11 207:6                 311:11 312:20,24 317:20
     28:7,8,21 55:14 97:9,19                                                             13:6,10,15,16,18 14:10,
     103:14 104:2 128:5         beginning                     318:1 319:12,15 325:18     16,17,21 15:12,14,19
     129:10 130:15 131:18,21     26:10 182:8 322:9            329:21 330:24 331:25       16:1,4 18:8,16,17 19:15
     138:18 148:17,20 170:1                                   332:12,17,21 345:5         24:7 25:8 27:8 30:1
                                begins                        357:23,25 358:3,10,19      32:21 33:20 35:12,16,20
     172:25 206:10 209:8
                                 199:15 398:5                 360:3 363:18 365:21
     216:6,22 218:23 219:10                                                              38:6,21 40:12,24 42:7,
     220:5,11,14,20 224:24      begun                         379:24 380:19,22,24        20,21,24 44:16 45:23
     229:22 244:9 246:23,24      40:18                        393:12 394:11,21           46:1,9,24 50:18,19,24
     247:1,3,19 248:14 249:3                                  399:12,16,17 408:13,21     52:19 54:25 55:13 56:16
     250:2 251:22 258:1
                                behalf                        410:1 411:11,19 413:24     59:11,18,23 60:4 61:7,14
                                 5:15,18 6:3,5 9:17 14:11,    415:19 421:11,16,23        63:10 66:22 68:20 71:17
     263:7 273:9 275:4
                                 17,24 57:7,11,21 59:5,8                                 72:5 73:19 78:21,23
     285:23 286:23 288:16                                    believed
                                 66:3 89:8 137:3 149:24                                  79:17 80:5 82:23 93:19
     289:10 303:17,22 322:17                                  29:7 55:23 127:25
                                 181:14 192:24 201:5,22,                                 104:6 118:10 123:14
     328:3 330:9 342:19                                       139:21,25 140:3,5,10
                                 23,25 202:1 206:25                                      129:20 131:14 147:14
     348:1 349:11 359:1                                       141:19,21 143:7,10,14,
                                 211:6 241:8 274:15                                      152:16 154:10 158:19
     391:11 419:13 425:11,20                                  15,17 146:17 147:15,21
                                 279:5 280:4 310:16                                      170:10 172:12,17 174:13
     426:1                                                    157:17 205:4,9,17
                                 329:12 401:6 423:21                                     177:20 178:17 189:10
    bases                        424:7                        241:12 242:17 254:6
                                                                                         192:3,6 198:14 200:5,9,
     218:19                                                   263:3,5 265:21 285:22
                                belief                                                   13,23,25 201:14,23
                                                              308:9 358:25 422:17
    BASF                         103:6,9 128:5 139:7                                     207:21,23 210:23 211:7
     5:5,22,24 30:19 31:4,18     140:8 280:12,15 281:15      believing                   226:15 232:24 236:4
     33:21 64:5 66:3 83:2,8,     391:12                       203:9 244:15 298:15        237:10 249:13 254:9
     17 95:9 131:5 132:10                                                                256:3 265:3,21 273:2
                                believe                      bell
     160:6 193:19 197:2,3                                                                284:9 291:14 293:22
                                 6:22 7:10 8:12 13:17         243:18
     202:20 373:15                                                                       306:2,8 313:18 315:11
                                 14:4,7 17:21 18:1,14        belong                      317:18 318:5,9 319:3,8,
    BASF's                       21:13 22:2 23:17,22          207:8                      12,14 320:9,18 323:8
     29:5 236:9 354:20           24:1,22,25 26:16 27:1                                   324:11 325:10 326:5,14,
                                 28:9 35:22 36:5,11,17,21    benefit
    basic                                                                                15 348:20 350:9,12
                                 40:19 55:21 61:9 62:7,       44:11 59:5 103:11
     88:14                                                                               351:25 354:18 364:9
                                 15,16,19 63:1,3,14 64:14    benefits                    372:1 374:15 378:2,20
    basing                       67:7 71:19 72:2 75:22        9:19 10:8 59:7             379:15,16,21 387:14
     248:15 249:4 278:3          76:18 78:10,22,25 87:23                                 411:9,13 414:3 419:8
                                 88:19,23 90:23 91:19        Bennett                     422:18 423:14 425:7
    basis                                                     326:25 328:2
                                 94:6 98:15 103:19,24
     11:23 19:4 37:11 39:15                                                             Bevan's
                                 108:2 113:2 123:23
     49:11 56:20 97:8,17                                     Benson                      41:21 50:7 350:19
                                 127:19,21 128:11,14
     125:13 131:3 139:4                                       328:12
                                 130:9 137:10 139:15,19,                                beyond
     142:2 146:16,19 147:4,9
                                 23 140:9 143:8 145:19       best                        45:24 124:1 147:6
     148:6,25 203:9 206:24
                                 146:2 147:9 148:16           10:11 91:23,25 157:23



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 119 of 168 PageID:
                                    48535

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i9
     247:22 365:17 396:12       Boston                      184:19 191:20 196:9         buying
     408:19 424:3,17,24          82:24                      351:23 379:20                344:22
    BFGOODRICH                  bother                     bringing                     BWC
     31:2 139:9 152:21,25        295:22 341:22              146:20 206:24 390:1          59:19
     153:4,11,14,23 154:7,17
                                bottom                     brings                       Bye-bye
     155:14 175:7 281:3
                                 18:1 35:15 140:22          359:22                       54:8
     286:7,16 287:7,11 288:6
                                 152:15 177:19 178:25
     338:4 420:19                                          broad
                                 199:15 218:18,22 246:22
                                                            50:1 175:13                            C
    Bharadwaja                   261:3,13,17 262:16
     21:12                       309:21                    broader
                                                            47:16                       C.P.
    big                         bought                                                   177:11,15 275:20 422:5
     92:1 144:10,11 154:4        344:21                    brother
     170:15 385:2                                           175:24 177:13,14 367:18     Cahill
                                Bowl                                                     6:5 65:18 128:25 131:19
    Biggers                      45:13                     brought                       132:11 133:10 205:17
     328:19,23                                              161:8 183:8 205:16           241:12,15 244:2,5,7,15
                                box
                                                            206:1,2 311:18 330:15        296:25 354:19 359:1,5
    Bill                         65:16 84:3 262:2
                                                            348:22 371:7                 363:25 381:4,7,14
     23:1,3,6 105:23 106:11
                                Box,'                                                    401:14,16 412:6 417:23
     107:24 275:23 347:21                                  Brown
                                 82:23                                                   425:10
     348:2                                                  292:15 300:9,12 330:6
                                Boy                         337:11 412:2                call
    binary
                                 192:23                                                  37:25 40:7 43:22 53:12,
     391:1                                                 Bruce
                                brand                       357:23                       18 54:10 64:2 94:2,4
    birthday                                                                             96:16 100:25 118:14
                                 176:24 177:22
     357:18                                                Brustein                      124:3,4 125:17,21 167:9,
                                break                       362:12,20 363:18             10 199:8 241:15 277:15
    bit
                                 69:9 108:10,15 192:11,                                  278:8,12 279:11 351:5,
     40:15 49:20 58:21                                     Buckingham
                                 12 193:10 273:10 351:4,                                 13 365:10 380:15,20,23,
     166:12 176:10 180:13                                   358:3
                                 7 387:13 412:25 416:1,4                                 24 404:11,13 409:24
     183:6 250:7 347:1
                                                           build
     370:18 387:17 390:25       breaks                                                  called
                                                            159:16
     418:14                      93:15 124:2 192:7                                       6:8 18:2 44:1 55:4 62:4
    blank                                                  bulk                          64:2,3 94:18 96:2,4
                                Breckenridge
                                                            30:23                        100:18,21,24 174:2,3,20
     28:15 60:10 339:4           316:12 318:5
     341:19,24                                                                           178:14,16,22 199:6,7,11
                                                           bunch
                                Brent                                                    233:17 276:24 277:13,
                                                            419:12
    blatantly                    177:20                                                  14,20,23 326:14 333:10
     131:6                                                 burden                        364:16 404:10
                                bridge
                                                            274:3 384:9,17,20,21
    block                        311:14,16                                              calling
                                                            386:12,15
     310:24 410:7                                                                        89:25 101:8
                                brief
    blocked                                                burdensome
                                 11:22 12:2 264:24                                      calls
                                                            384:14
     410:12                      267:16 275:19 410:5                                     89:24 92:12 94:1 96:16
    Bloomberg                                              Bureau                        118:11,13 123:13,21
                                briefly
                                                            6:20 273:25                  130:2 380:12,14
     63:8 64:13,19,21 69:25      55:3 62:5
     82:10,21                                              bury                         can't
                                briefs
                                                            263:12                       73:23 91:10 92:21 95:3
    blueprint                    93:4
     44:15                                                                               100:8 113:8 116:15
                                                           business
                                Briggs                                                   131:23 151:15 169:12
                                                            353:5
    board                        329:14                                                  184:6 191:6 212:19
     162:5 230:15 349:25                                   Butler                        229:14 230:8,20 231:15
                                bring
                                                            8:12 9:10,21 57:5,6 58:1,    232:5 242:10 251:17,18
    Bondex                       48:8,9 82:7 144:23
                                                            3 59:1                       271:14 278:4 279:19
     222:15                      145:3,10,14 146:13



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 120 of 168 PageID:
                                    48536

                                 THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i10
     280:9 291:11 355:13,23       128:11 133:11 134:5,14,     13,16 384:3,19 386:4        400:4,7,20 404:1 407:24
     362:24 366:22 390:3          19 135:6,21,25 136:11,      387:3,4 388:2,7,13          412:4,8,9,11,18,21,22,24
     393:15                       12,14,18,23 137:22,23       389:2,8,12,22 390:13        416:23,24 417:4,13,20,
                                  138:16 139:11 142:12        391:10,11,13 392:8,21       21 422:25 423:4
    cancer
                                  150:7 156:22 158:15         395:12 396:23,24 397:2
     9:14 98:16 183:11 184:6,                                                            Castleman
                                  159:17 160:9,11,13,18       411:10,21 413:15 414:8,
     13,24 185:12 188:11                                                                  273:22
                                  162:4,18,20,22 163:17,      11,13,19,23 417:7,20
     301:18 302:7 303:6
                                  19,24 164:6,8 166:1,5,      418:8 420:7,8              Catalysts
    cancers                       20,21 168:2 169:7,22                                    5:5 33:22
                                                             cases
     184:3                        170:8,9 171:10,13,15,19
                                  172:4,9 173:24 174:1,5,
                                                              8:17 12:14 13:22,25        catch
    candor                        6,15,18,21 175:8,9,12
                                                              14:2,6,10 22:11 30:22       200:18
     393:10,19                                                31:5,6,8 46:2 48:6 56:25
                                  176:23 178:12 179:21                                   category
                                                              57:7 72:8 74:9,21,22
    Canton                        182:10 183:7 184:1,10,                                  297:23 413:9
                                                              93:2 98:14,22 101:12,19
     315:8 328:4,5,16             11,12 185:10,24 186:21
                                                              105:21 106:5,17,19         causation
                                  187:1,13,23,25 191:9
    capability                                                107:11 116:17 117:24        184:25 274:3
                                  194:17 196:9,18,24
     195:19                                                   118:18,23 119:7,9
                                  197:7,12,14,16,21,23,24                                cause
                                                              124:19 125:17 128:4,24
    captured                      198:1 202:13,15 206:3                                   9:9 48:25 92:8 144:8,17
                                                              129:24 136:3 137:24
     345:4 348:25                 207:6,9,10 209:17,22,23                                 183:20 185:6 239:25
                                                              139:17,18 141:24 148:1,
                                  210:6,15,24 211:23
    care                                                      13,23 149:14 159:3         caused
                                  215:9 218:11,12,15
     291:2 366:19                                             160:7,15,16 161:2 162:5,    39:10,16 48:19 49:17
                                  229:3,6 230:4 231:7,11,
                                                              11 166:9,12,19 167:2,3,     149:4 176:1
    career                        14,22,25 232:22 233:1
                                                              14 169:18,19,25 170:18
     173:3 254:20 317:19          234:13,20 236:17 237:24                                causes
                                                              171:1,3,5,6,22,24 173:1,
                                  238:4,19,24 242:20                                      184:5,13
    carefully                                                 2,11 181:13,16 182:16,
                                  243:1,4 247:11 249:6
     141:7,16 245:11,12                                       19,21,25 183:2,3,11,13,    causing
                                  252:4 253:9 254:16,17
                                                              16,24 184:6,7,8,19,25       142:21
    carried                       257:6,10 260:10,11,13,
                                                              185:8 192:14,19 193:1,3
     291:25                       14 261:20 264:6,8 265:6                                celebrate
                                                              195:13,20 196:3 206:1,2,
                                  275:12 276:17,18,19,23                                  360:20
    Carter                                                    11,12,19,20 209:19
                                  277:1,21 278:16,18
     397:6 404:16 405:17                                      210:21 211:13,18 212:8,    censured
                                  279:3,6,9,17,24 280:4,
     406:3,9,17,24 407:22                                     10,18 218:5,8 219:22        8:4 21:25
                                  11,14 292:10,12 299:12,
     424:12                                                   222:8 223:9 227:15
                                  16,19,21,22,25 301:13,                                 central
                                                              229:1 238:11,18 240:7
    carved                        14,15 306:16 309:24                                     127:16 209:4 211:2
                                                              241:17,24 242:10 253:19
     169:20                       313:2,7 317:2,3,4,15                                    265:5
                                                              254:22 256:8,25 279:5
                                  323:14,21,22 327:9,13,
    case                                                      282:10,13,17 283:19        cert
                                  16 328:2,14,18,19
     5:4,6 6:19 7:1,9 8:10,11,                                284:12 291:3 293:17         11:16
                                  329:15,17 330:3,4,7,12,
     13,16 9:15 19:9,12 23:25                                 301:8,22,23,24,25
                                  18,20,21,25 331:7,20,25                                certain
     24:7,16 26:10,11 31:4,12                                 302:18 303:7 304:7
                                  332:2,10,13,17,21                                       57:18 62:17 85:20 101:3
     33:22 44:14,25 46:3,25                                   306:10,13,14,15,19,20
                                  333:12,23 334:4,10,15,                                  103:4 135:5 138:22
     48:3,4,8,9,10 51:24 53:2,                                307:19 310:23 311:24
                                  22 335:8,11,15 336:6,7,                                 167:20 169:6 175:18
     5 55:4,6,10,11,22,25                                     312:5,6 313:7 315:3
                                  10,13,16,22 337:1,3,7,                                  176:10 249:24 292:10
     57:16 62:2,3,9,20,25                                     316:11 320:25 323:15,
                                  12,17,18 338:4,11                                       317:12 326:22 340:17
     64:5 65:5,8 66:10,13,24                                  19,24,25 324:24 327:8,
                                  340:18,23 341:6 347:1,2                                 344:15 348:8,14 349:1
     79:4,18 82:8,13,16 83:1,                                 18 328:9,11 330:1 333:6,
                                  348:22 355:13 359:16,                                   404:4 406:17 422:4,7
     8,16,18,22,23,25 84:9,                                   9,10,15,22 339:8,9
                                  22,23 360:1 361:2
     13,16 85:21,24 88:10                                     342:10,13,14 344:1         certainly
                                  364:15,20 365:2,11,19
     90:19 92:4 95:1,2,5,8,23                                 345:24 348:9 349:7,10       18:15 19:11 56:14,24
                                  366:4,7 368:6 369:8
     98:9,11 100:6 102:1                                      360:22,23 361:14,18,22      60:16 63:18 80:11 92:23
                                  370:6,14 371:5,10 373:5,
     106:7 109:3 110:8                                        362:3,17,21,25 363:13,      114:4 125:2 130:9
                                  10 374:7 375:6,11
     113:15 115:3,6 116:8                                     20,21 381:15 386:5,8        180:23 195:22 197:7
                                  376:15,18 378:3,8,9,11
     117:11,20,22,24,25                                       388:2,7,23 389:24 391:4     199:4 214:4 218:14
                                  379:19 382:21 383:7,8,
     123:6 124:22 125:8,10                                    392:19 397:16,19 398:22



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 121 of 168 PageID:
                                    48537

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i11
     240:4 255:9 257:6 382:7     Cheezan                      263:24 329:12 342:19        14 80:1 83:9 84:15
     390:11 398:19 417:2          330:10                      379:21 386:12 390:22        163:5,14 164:3 165:21
                                                              395:3                       179:24 195:17 315:12
    certification                chemical
                                                                                          325:9,14 346:7,13,20
     25:14 28:11 38:24            151:5 205:24 317:8,20,     claimant
                                                                                          422:21 423:6
     422:22                       23,25 332:15                61:13,14 105:18 215:8
                                                              229:25                     Clay
    certified                    Chidester
                                                                                          292:14 302:10 330:16
     6:11 198:2                   289:6 290:11               claimant's
                                                                                          333:11 412:1
                                                              60:21,24
    certiorari                   Chief
                                                                                         clean
     11:15                        44:6,13 45:25 46:11 49:9   claimants
                                                                                          411:6
                                                              224:25
    cetera                       children
                                                                                         clear
     326:19                       367:25                     claiming
                                                                                          77:14 104:11 191:1,7
                                                              309:7,15 390:2
    chair                        chose                                                    286:5 418:21
     142:11,13 144:1,10,13        196:14                     claims
                                                                                         clearly
     148:12 157:14 242:8                                      35:25 36:1 57:8 59:5
                                 Chris                                                    366:16 400:23
                                                              60:14 61:6,9 71:23,24
    challenge                     88:21,23 385:16
                                                              79:3,17,25 80:14 88:10     clerk
     171:20 322:18
                                 chronic                      104:22 106:25 107:7         18:3 415:5
    challenged                    388:10                      157:19 183:8 214:24,25
                                                                                         Cleveland
     322:12 350:21                                            215:5 216:9,10,23 227:8
                                 chronological                229:23 320:16 322:25
                                                                                          5:9 21:7 41:17,18 45:10
    chance                        285:3 382:24,25
                                                              416:15,16                  client
     44:18
                                 chronology                  Clair
                                                                                          10:13,16,22 28:8 31:13
    change                        143:6
                                                              333:23 337:4
                                                                                          40:12 47:19 48:1 49:19,
     49:1,6,20 72:4,11,17,19,                                                             21 59:15 61:2,4 62:1
                                 chrysotile                  clarification                85:21 96:2 118:19
     22,23,25 73:5,19 74:3,5,
                                  176:22
     6,7,8 76:12                                              12:18 71:9 104:19           119:20,24 121:14 122:1
                                 cigarette                    369:22 370:18 379:7         137:12,17 139:5 157:15
    changed                                                                               160:21 163:7,12 167:23
                                  184:14,17 185:3
     49:4,13 272:5 326:21                                    clarified
                                                                                          169:1,24 179:25 181:7,
                                 circuit                      49:14,16
    changes                                                                               10,11 184:23 186:4,22
                                  79:6 194:19 238:7
     26:1,25 27:1 39:14,16                                   clarifies                    189:2 214:11 223:1
     48:23 49:22 50:8,24 73:4    circumstance                 39:7                        224:12,17 226:20 229:5
     109:11 273:24                181:3 229:19 309:20                                     230:9 237:2 239:24
                                                             clarify                      241:24 252:18 259:6,7
    changing                     circumstances                12:23 49:17 72:17 75:25
                                                                                          294:17,22 309:15 325:23
     37:12 48:21 73:24            181:4 234:15 251:20         76:3 188:14 189:15
                                                                                          349:25 352:23 353:12,25
                                  355:2                       190:22
    charges                                                                               354:4,6,11 365:23
     7:12                        circumstantial              Clark                        366:15 368:10,11 388:12
                                  392:16,19                   84:20 96:15 101:6,24        392:5,18,20,24 420:21
    Charles                                                   139:10 163:24 164:6
     280:5 292:8,19 301:17       cite                                                    client's
                                                              201:3,22 202:3 277:17
     302:13 333:11 337:2          265:13                                                  9:13 57:17 144:9 158:14
                                                              278:13,22 279:2,4 300:2
     397:6 404:16 406:9                                                                   179:19 186:3 223:7
                                 civil                        326:9 333:12 355:14
     407:22 411:10,21                                                                     237:1 353:2,13
                                  6:9 55:13 56:20 138:13      375:14 413:15 414:11
    check                         309:10                                                 client-related
                                                             Clark's                      353:15,20
     36:23 69:13 77:3 203:7,
                                 claim                        201:4
     15 225:19,25 226:8                                                                  clients
                                  9:12 10:8,17,21 12:9       clash
     227:13,17 228:2,3                                                                    29:4 31:20 35:16,21,22
                                  53:23 56:17 59:20 60:21     145:8
     232:10                                                                               36:8 39:5 46:1 48:7
                                  61:15 87:6 96:18 107:2
    checked                       142:2 150:3 180:14,19      class                        57:12 60:5 71:18,19
     36:17 76:10                  181:10 196:20 214:15        5:18 25:14 28:10 35:17      72:5,8 74:8 76:16,23
                                  217:18,19 254:2,8           38:24 39:2 47:1 78:7,10,    85:14 88:12 89:8 94:2,16



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 122 of 168 PageID:
                                    48538

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i12
     97:8 98:6 100:21 102:7      combined                   company's                   266:9
     104:9,10,13,16 109:23        185:4                      260:25 293:5 410:4
                                                                                       compound
     114:5,7 115:19 116:1
                                 come                       compel                      222:16 225:8
     118:15 120:22 121:7,16,
                                  25:19 63:23 77:5 111:3     382:19 386:24 422:12,18
     22 125:1 126:13 127:6                                                             compounds
                                  117:6,12 119:14 120:22
     132:15 162:7 165:25                                    compels                     222:15
                                  121:8 143:1 156:19
     178:21 180:14,25 182:23                                 322:18
     184:18 193:8 198:15
                                  159:19 182:1 317:14                                  Compton
     206:6 222:24 229:23
                                  319:13,14 327:21 344:1    compensated                 292:15 302:10 330:16
                                  353:8 395:8 399:13         163:5,14                   333:11 412:1
     255:25 259:10,12 291:23
                                  422:21
     292:4,7 304:20 308:21                                  compensation               computer
     309:22 310:4,16,23          comes                       6:21 8:11 9:11,19 10:7,    26:21 67:14,23 68:1
     311:12,16 333:4,5            119:20                     17 57:8 59:4,20 60:19
     348:17 350:7 352:6                                                                concealing
                                                             226:21 236:11 300:16
     353:7 365:7 393:9
                                 comfortable                                            159:6
                                                             316:22
                                  215:18
     417:24                                                                            concede
                                                            competency
    clients'                     coming                                                 52:13
                                                             397:24 406:20
                                  22:23 61:1 225:9 257:7
     136:3 149:4 182:16                                                                concern
     209:12 213:16 219:22                                   competent
                                 commenced                                              160:25 161:1 229:24
     223:9 284:12 354:17                                     213:13,14
                                  135:16
                                                                                       concerned
    close                                                   compile
                                 comment                                                310:18,19,20
     277:1                                                   324:12
                                  48:20 64:20
                                                                                       concerning
    closed                                                  complaint
                                 common                                                 50:17
     405:24                                                  31:1 55:14 79:6 80:10
                                  176:1 177:13 348:4
                                  391:18
                                                             109:3,5,7,8,12,17,20      concerns
    closer                                                   110:1 126:20,23 133:14     230:17
     233:15 349:7                communicating               139:2 154:15 158:10
                                  233:21 292:4               194:3 195:6 201:4
                                                                                       concluded
    Clyde                                                                               157:2 160:22 161:11
                                                             204:18 207:2 235:7,21
     331:14 338:1                communication                                          237:24 266:11 426:25
                                                             240:24 241:8 244:10
                                  45:22
    co-counsel                                               316:13 340:4,11,20,25     concluding
     196:15,23 197:5,10,18,      communications              343:2,3 372:11 425:2       97:6
     25                           82:4 117:14,18,21
                                                            complaints                 conclusion
                                  380:10,16 381:4
    co-counsel's                                             30:24 204:21               156:19 245:2 284:25
     41:23                       community                                              295:12,25 296:7 402:21
                                                            complete
                                  7:16,17
    Code                                                     40:23                     conclusions
     152:22                      Comp                                                   22:12
                                                            completed
                                  8:17 60:21
    Cohen                                                    43:5 53:15 403:5 424:13   condition
     27:9 75:5,7 82:1,4 84:23    companies                                              310:21
     85:4,8,25 87:16,19
                                                            complexity
                                  125:14 130:12 145:20
                                                             266:9                     conduct
     109:15 164:2 362:11          168:20 176:8 233:3
     363:17 365:20 367:8                                                                215:17 350:1 353:5
                                  236:19 286:6 288:19       complicated
     375:1,12                                                                           393:4 416:12
                                  307:14 313:6 345:2         50:21 52:7
                                  356:21 357:4                                         conducted
    colleague                                               components
     357:5                                                                              253:20 423:21
                                 company                     104:20
                                  102:15 125:9 137:3                                   conducting
    colleagues                                              comport
                                  149:25 177:12,15 205:24                               286:24 287:4 288:7,19
     115:16                                                  393:18
                                  210:25 211:1 231:23
    collect                       283:22 288:11,16,17       composite                  conference
     354:3                        289:12 290:18 294:16                                  54:14 162:14 357:10,12,
                                                             323:7
                                  331:15 334:20 364:1                                   21,22 358:7 360:4,10,15
    Colley                                                  composition                 365:22 367:6,12,23
                                  385:22
     166:9 301:22,25 302:19



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 123 of 168 PageID:
                                    48539

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i13
    conferring                   286:25 326:6 330:15        304:7 308:8 417:11        Cooper
     112:17                                                                            321:5 343:15
                                contacted                  continues
    confirm                      98:7 200:1 201:3,5,22      153:3                     cop
     314:10 339:13,21 415:10     300:2 364:15                                          415:21,22
                                                           continuing
    confirmed                   contain                     28:4,19 30:6 85:18 86:5   copies
     74:21 76:11                 40:13 89:14 104:10         88:5 133:12 148:6 159:2    409:3
                                 115:18,25 118:2 125:11,
    conflating                                             contrary                   copy
                                 23 128:6 142:15 210:19
     238:16                                                 265:8                      32:6,8,12,16 165:16
                                 239:25 245:4 246:6
                                                                                       207:16 305:22 313:21
    confounds                    264:1 266:12 288:24       contributing
                                                                                       319:18 377:7,20 396:17
     185:2                       295:14 381:25 390:14,15    410:20
                                                                                       402:9 408:11 409:18,20,
                                 394:8 402:23 403:13
    confronting                  405:1,16
                                                           controlling                 24 415:23
     416:3                                                  340:9,13
                                                                                      copy's
                                contained
    confusion                    59:24 88:25 121:18
                                                           conversation                313:25
     266:8                                                  62:23 89:21,23 95:25
                                 139:12 143:12 152:3                                  Coren
                                                            96:8,25 97:14,15,21,22
    congressional                153:18 193:24 209:24                                  365:24 367:1 368:3
                                                            98:3,4 100:1,11 110:18
     322:13                      210:13 220:16 222:14                                  369:8 370:5 372:5
                                                            111:10 142:25 173:20
                                 236:2 265:8 273:14                                    373:13,21 374:4,15,16,
    connect                      276:13 280:13,19,21
                                                            174:19,24 199:5 203:2
                                                                                       25 375:7,9,12,21 376:1,2
     210:16,17 278:14 279:11                                241:19,21 279:20 346:2
                                 281:19 288:11 388:18                                  378:20 379:9,18,20
                                                            355:17 364:19 369:5
    connected                    390:4 394:4 400:16                                    385:18
                                                            421:22 423:1
     101:4,5,7 276:21            404:8 410:19 418:12,19
                                 423:18 424:1,8,22
                                                                                      corner
                                                           conversations
    consent                                                                            262:17
                                                            27:7 39:11,16 47:19
     354:17 355:1,24            containing
                                 187:25 392:17
                                                            90:10 95:4 99:23 102:11   Corning
    consequence                                             110:6,19,20 113:19,25      142:9,20 144:16,18,22
     405:24                     contains                    117:21 118:25 123:21       145:7,9 146:11,24 147:3
                                 155:19 293:5 389:4         124:18 126:16 129:23       148:18,19,21,22 149:6,
    Consequently                 397:20                     195:7 255:13 259:12        12,15,19 152:13 413:15
     354:2                                                  283:7 292:5,20 355:21      417:3,5
                                contamination
    consider                                                364:17 365:15 368:10
                                 284:24                                               Corporation
     185:21,23 327:14 328:10                                415:15 423:3 425:12
                                                                                       320:17 323:1
     364:25                     content
                                                           conversed
                                 152:23 170:5,9 239:6,13                              correct
    considered                                              102:5
                                 270:18 273:10,19                                      11:22 14:18 18:9 24:19
     98:11 248:2 260:18,20                                 convey                      25:11,15 28:23 30:11,14
     284:23                     context
                                                            89:9 102:12 111:6,16       33:17,18,22 34:25 43:19
                                 115:2 220:10 257:11,21
    consistent                                              112:25 117:3,10 122:13     55:8 57:18 64:12 72:17,
                                 397:8,15,18 400:7,19
     222:25 225:20,25 353:6                                 145:9 163:4 195:1          20 73:16 77:3 79:4 81:22
                                 403:10 404:25 405:14
     379:23,24                                              279:22                     83:13 84:24 85:6,9
                                 407:24 418:7
                                                                                       103:25 105:1,3,8,13,16,
    consolidated                                           conveyed
                                contingency                                            20,23 106:11,17,20
     30:24                                                  111:8 112:1 113:2,3
                                 333:20                                                107:25 113:20 114:17
                                                            122:23 123:5,7 137:16
    consortium                                                                         115:21 116:1,6,9 119:22
                                continue
     150:3                                                 conveying                   120:1,3,6,15 121:8,22
                                 58:2,25 126:5 139:23
                                                            97:8 110:15 117:16         122:4 130:2,5,13 132:5
    constitute                   141:23 147:4 157:9
                                                            134:23 373:22 400:22,23    135:22 136:3 137:13
     352:22                      159:22,25 160:21 170:25
                                                                                       138:24 140:6 141:8,12
                                 171:21 191:24 252:23      convince                    143:22,23 144:21 147:12
    consult                      265:13 267:7               397:25
     404:6                                                                             151:1,14,17,21,25 153:8,
                                continued                  Cook                        9,11 156:1,4 161:20,23
    contact                      142:24 143:5,21 148:2      5:7                        162:1 167:14 168:2,7,8,
     63:23,24 121:8 202:4,21     157:18 161:2 265:25                                   12 169:2 172:5 176:16,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 124 of 168 PageID:
                                    48540

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i14
     21,25 178:13 180:3,15,      393:8 406:5 409:6            15,18,25 411:22 414:10   Cuevas
     21,25 185:1,17,19                                                                  331:5,12 337:15
                                Counselor                    Court's
     186:16 191:1 196:9
                                 19:6 24:5                    56:3,23 386:25           Cundiff
     199:1 200:7 201:23,24
                                                                                        55:16,25 56:8,9
     209:13 214:22 215:1,6      count                        Courts
     217:13 220:17 222:8         181:25 296:24 351:3          213:25 217:7 266:18      Cundiff's
     223:22,23 232:1 246:18                                   267:3 327:18              56:17 59:25
     247:6,13 254:2 257:4,23
                                counter
     258:3,21 262:24 263:21
                                 59:22                       cover                     curing
                                                              397:4 399:20 407:1        175:16,20
     264:7,13 266:2,25 267:4    counting
                                                              411:19,25
     271:20 275:9,10 276:7       54:14                                                 curious
     277:22 283:15 284:15                                    covered                    70:13,15 115:7
     285:8,11 286:8,25          country
                                                              154:2 337:21,23,25
     289:19,24 290:1 291:4       183:21 191:15 216:8                                   current
                                                              338:1
     300:11 303:2,15 308:15      389:20 393:14                                          83:1,7 268:2
     311:6,10 313:8,13                                       coworker
                                County                                                 currently
     315:22 316:14,16 323:16                                  181:9
                                 8:12 9:21 57:5,6 58:2,3                                406:7 407:3
     326:3 333:21 336:17,19      59:1 135:17,21,25           coworkers
     338:5,8 340:1 349:20                                                              Curry
                                 136:11,13,19 137:8,10,       392:4,6
     364:24 370:22 375:17                                                               331:14 338:1
                                 13,25 138:1,9,15,16,23
     394:20 397:6 400:18                                     crazed
                                 318:1 348:4 413:16                                    custodian
     402:18 405:23 414:9                                      42:5
                                 414:14                                                 17:4 38:22 39:4 319:12
     419:25 420:13,15,19                                     create                     320:3 323:13 350:20
     421:2 426:2                couple
                                                              152:25 222:23 298:20
                                 40:11 100:16 262:23                                   cut
    corrected                    284:6 353:11 387:12         created                    142:19
     71:6                        414:20 418:25 419:16         142:10
                                                                                       Cuyahoga
    correctly                   course                       creates                    135:17 136:13,19
     30:12 302:10 312:16         27:13 30:19 50:15 92:2       187:10 410:16             137:13,25 138:1,16,23,
     400:12 409:8                107:20 156:22 233:20                                   25 348:4 414:14
                                 270:6 315:19 391:5,7,14
                                                             creating
    correspond                                                182:9                    Cyprus
     353:7                       412:16,17,19
                                                                                        146:4 155:4
                                court                        credentials
    corresponded                                              105:19
     90:6                        6:25 7:2 8:7,8,20 9:10,21
                                                                                                    D
                                 10:15 11:12,13,16,22        credibility
    correspondence               22:1 23:15,23 25:11 29:2     302:2,4
     118:18 130:1 294:6,17       31:15 38:24 39:1 43:5,10                              Dale
     400:14,19                   44:6 48:3,4 49:19 50:16     credible                   13:11 14:2 18:17 19:17
                                 51:11 55:5,19,22 56:10,      256:20 322:18,23          282:14 399:13,16 400:2
    Cottrill                                                                            425:21
                                 18 58:19 79:6 82:16         crime
     331:2
                                 83:20 88:6 106:3,7           7:21                     Dalmut
    couldn't                     111:19 119:5 127:24,25                                 5:23,24
     92:8 178:4 210:17           128:8,10,12,17 137:10       crime-fraud
     377:22 396:24 411:2         142:17 151:23 152:17         194:8,16                 damages
                                 158:11 162:14 171:15        criminal                   302:1,20
    Coulter
                                 180:1,17 194:7,13,14,19      7:12                     Daniel
     321:7
                                 201:15,17 209:20 211:6                                 330:10
    counsel                      213:17,22 218:1 226:12      criteria
     5:10 24:13 32:25 33:3       230:18 237:7 239:7,18        36:5 72:3 348:8          dark
     45:20 60:12 84:17 99:9      249:22 250:12 252:6         critical                   258:17
     125:18 130:12 250:12        266:19 273:13 287:10         256:19                   Darnell
     255:7 264:6,8,9,10          301:10,12 324:22 325:6
                                                             cross                      67:3 84:12 102:1,2
     291:16 292:6 298:22         346:12 347:16 349:3
                                                              311:14,15                 173:14 175:6,14 181:14
     299:7,9 309:23 310:7        350:1 358:6 363:9,14
                                                                                        196:18,24 198:3 238:23
     314:9 326:10 369:13         382:22 384:10 386:14,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 125 of 168 PageID:
                                    48541

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i15
     305:15 316:9 317:1,13       dealings                    defend                      396:14 409:16,22 413:11
     355:19,22 356:19 357:6       128:22 129:10,22 130:15     47:20 144:14 145:6
                                                                                        defense
     372:19                       131:22 213:15 243:1
                                                             defendant                   11:23 60:11 125:18
                                  386:5
    Darnell's                                                 12:5,11,15 16:5 18:9       130:23 142:19 145:15
     67:6,7 196:19 371:10        deals                        143:24 144:22 158:24       146:23 148:11,22 149:13
     374:7                        126:2 143:3 144:6 167:6     160:16 167:17 170:4,6      158:24 159:10 199:19
                                  242:11                      192:16 207:4 236:9,22      221:1 226:6,11 242:21
    data
                                                              239:20,22 260:25 263:19    292:5 319:18 390:7
     28:8,16 35:19 71:16         dealt
                                                              281:14 284:13 303:24
     326:21 341:14 406:25         91:24 123:22,25                                       defenses
                                                              329:13 342:12 344:3
     407:4 408:1                                                                         168:22 175:12,23,24
                                 Dear                         389:7 390:3 392:6,7
                                                                                         183:22 307:9
    database                      312:3                       410:4 414:22 417:1
     78:21,24 79:1 323:12                                     420:13                    defined
                                 death
     325:23 326:15 329:22                                                                31:11 264:2
                                  9:11,19 10:7 57:8 59:5,8   defendant's
     330:3,17,19 338:3,17
                                                              41:23 186:3,5 332:8       definitely
     339:8 340:8,11,19,25        decades                      390:4 393:1 409:25         37:7 111:21 123:17
     341:12 344:9,16,23           266:8 272:6
                                                                                         275:13 300:24 312:25
     345:4,7,10 347:13                                       defendants
                                 deceased
     348:20 349:12,20 363:22                                  6:8 101:21 130:5 131:7    definition
                                  56:9 57:7 277:11
                                                              142:5 144:7,23 148:8,9,    31:9,16 35:17 39:2 47:1
    databases
                                 deceived                     11 157:12 159:11 166:7,    78:7,10,14 107:7 114:11
     331:10
                                  417:12                      25 167:3,13,15,20,21
                                                                                        definitive
    date                                                      168:1 171:6 181:19
     5:2 60:5,11,14 61:21
                                 deceiving                    184:5 207:8 215:1,5
                                                                                         272:4
                                  89:1                        231:3,6 235:25 242:7
     62:1 76:6 205:12 214:5                                                             delays
     236:19 355:23               December                     269:7 280:6 298:22         59:13
                                  151:13 400:1                303:9,14 306:10,11
    dated                                                     307:4,6,7,8,15 309:1,17   deleted
     10:13 55:15 59:21 60:17     decided                                                 26:10,14
                                                              310:11,14 311:20 314:14
     150:13 213:7 241:6           209:20                      316:11,20 323:16 324:13   deliver
     293:21 306:7 313:18
                                 deciding                     341:6,25 342:24 383:15,    42:8
     400:1 402:7 404:17
                                  256:25 260:18 354:16        23 393:16 416:24,25
     406:11 407:13 418:5                                                                demand
                                                              417:6,8 420:15
    dates                        decipher                                                306:13
                                  418:17                     defendants'
     59:16 100:8                                                                        dementia
                                                              17:1 25:2 32:24 33:3
    daughter                     decision                     70:22 102:25 120:9         100:12
     55:23 94:13                  79:7 125:13 237:18          129:16,17 136:24 138:7,   demonstrated
                                  295:8 398:22 412:3          8 139:1 149:22 150:12,     264:1
    day                                                       13 151:4 152:11,12
     17:3 34:8,20 185:11         declaration
                                                              175:6 177:18 199:18       denied
     191:12 210:4 256:14          246:21
                                                              204:13,15 207:12,13,19,    7:25 11:16 138:5,6,22
     357:18,19 416:6             decline                      23,24 208:3 213:1          150:10 414:10
    days                          99:2                        221:14 223:17 241:4       department
     60:9 80:18 188:7            deeply                       243:8 260:23,24 262:13     294:7 402:17
                                  396:8                       263:15,17 264:22
    dead                                                      267:12,14,15,22 273:3     depend
     173:16 183:24               defeat                       274:23 275:11,25 280:4     183:7
    deal                          268:9                       281:21,23 282:3 284:8,    depending
     52:13 126:2 167:5           defeated                     18 288:3 293:19,20         209:16 257:5
     169:16,18 170:1 184:16       414:12                      294:13 300:4 305:17
     185:7 311:21                                             308:19 310:9 312:2        depends
                                 defeating                    313:15 314:18 316:25       181:3 184:9 190:24
    dealing                       268:14                      318:3 320:15 323:7         196:17 197:13,15 198:4
     48:5 96:24 170:7 224:24,                                 345:18,19 347:17 349:23    226:10 229:19 251:9,20
     25 254:20 365:7



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 126 of 168 PageID:
                                    48542

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i16
     258:25 309:20 317:24         113:24 316:1                161:1,7,10 169:25         directly
     426:19                                                   178:11,12 198:16,24        51:22 52:1
                                 details
                                                              199:7,8 202:6 203:10
    depose                        18:15 22:8,9 299:21                                   disability
                                                              207:8 210:12 211:12,15
     86:9                                                                                302:1
                                 determine                    224:14 234:11 236:18
    deposed                       119:22 196:13 230:20        247:5 252:10 254:8        disadvantage
     179:25 223:13,14,16          234:10 235:18 288:8         256:4 258:13,17 267:6      157:16
                                  340:14                      270:13 274:9 277:10
    deposition                                                278:8,9,25 280:20
                                                                                        disagree
     5:8 7:6 16:14,21 17:4       determined                   290:13 296:16,24 299:15
                                                                                         46:16 55:19 56:13,23
     24:14 31:25 33:20 34:3,      46:12                                                  172:16 259:23
                                                              307:9 308:7 310:5,11
     9,21 36:25 37:1 38:7,22
                                 determining                  312:13 313:12 317:13      disbelieve
     39:3,6 40:12 41:16 43:17
                                  239:18 253:18               325:18 328:7,16 330:3      208:13
     44:15 47:20 48:2 49:21
                                                              333:17 338:14 341:24
     50:23 51:4,9,21 53:12,      detour                       345:16 347:9 356:11,13    disclose
     14,19 73:24 74:19 75:18      204:1                                                  251:4,19
                                                              360:20 363:5 368:7
     76:8 77:9,13,17,19 78:13
                                 develop                      371:16 377:23 381:25      disclosed
     80:21 81:8,9 82:2,5
                                  139:11 154:13 158:14,19     382:6 384:3 386:4          85:13,24 171:14 250:12
     122:17 124:8,9,10
                                  159:9,16 391:4 416:24,      388:22 395:3               251:22
     140:13,16,17,23 145:6
                                  25                         die
     179:15,20,22 180:5                                                                 disclosing
     181:8,12 191:25 217:1       developed                    403:24                     383:20
     221:24 223:16,21,25          100:12 158:21 159:12       died                       disclosure
     224:16,23 225:11,16,20       166:24 212:5 214:12         9:13,17 10:18 59:6         201:11,14
     230:11 262:11 275:14
                                 developing                   175:24 177:14
     290:11,14,15,24 291:9                                                              disclosures
     319:12 320:2 323:14          391:7                      difference                  201:7
     330:2 333:3 377:15          developments                 183:15 255:5,9 269:22
     378:9 382:16 415:25                                                                discontinuing
                                  269:2 270:9,14,17          different
     416:1,4 424:21 426:25                                                               152:22
                                 devote                       22:12 28:12 43:22 46:14
    deposition's                                              52:10 127:8 168:20,21     discovered
                                  396:11
     32:15                                                    173:11 181:16,18 240:20    373:15
                                 diagnoses                    257:16 258:15,20 260:12
    depositions                                                                         discovery
                                  252:20 348:9                269:16,25 270:5,6 310:7
     80:18 93:15 119:4 124:2                                                             68:8 70:4,6 95:17 207:25
                                 diagnosing                   314:2 361:7,12 368:22      323:14 324:14 347:2
     179:16,21,24 223:11
                                  252:4,5                     396:20                     393:17 394:13 401:12,15
     317:14 335:24 350:21
                                 diagnosis                   differently                discretion
    derived
                                  23:10 214:8,22 215:11       228:15                     56:19
     245:2 246:4 295:12,25
     296:7 402:21                 218:17 219:5,9 316:23      difficult                  discuss
                                  328:23 417:24               69:1 126:1
    describe                                                                             50:8 67:1 108:14 116:1
     130:14 398:21 411:17        diagram                     diffraction                 166:15 173:23 174:14,
                                  246:12                      253:1                      18,23 182:22 192:6
    described                                                                            259:6 279:15 282:19
     28:9 197:8 199:19           didn't                      dig                         285:3 299:16 365:5
                                  8:23 14:23 15:4,6 22:4      335:24 387:17,18 396:7,
    describing                                                                           368:5,8,14,19 369:2,7
                                  31:3,21,23 43:22 47:13      8 409:17
     408:3                                                                               370:5 371:4,13,16
                                  50:8 51:3,5,8 65:5,15,20
                                                             dinner                      375:11 378:13
    destroyed                     66:16 67:1 75:5,7 76:5
                                  78:16 81:20 92:23 110:3     44:1                      discussed
     193:24 194:25 212:23
                                  115:9 116:1 117:6,12       direct                      23:11 49:6 50:11 55:2
    detail                        118:15 125:11 128:19                                   67:2,3,4 116:4 166:17
                                                              206:12 392:16 419:20
     141:10,16 163:2 174:7        130:9 131:18 134:5                                     232:21 233:13 294:8
     284:15 425:2,4               136:21 147:8 149:11        directed                    299:12 343:25 359:4
                                  156:5 159:17 160:1,4,25     324:23                     365:1 368:23 369:3
    detailed



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 127 of 168 PageID:
                                    48543

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i17
     371:14 374:13 375:6         151:16 174:5 231:11,22     81:7 122:18 133:24         24,25 11:10,17,25 12:16
     379:9                       233:4 234:13,20 235:17     136:25 138:8 152:18        13:1 14:19 15:23 16:5
                                 236:7,17 242:1 254:18      153:18 155:15 157:13       18:12,15,20 19:10,25
    discussing
                                 260:12 283:1,2 292:11      208:2,10,14,18 209:6       20:8,14,15 22:3,8,23
     380:1
                                 293:18 294:3 344:4         221:16 225:16 243:16       24:8,10,14 25:16 26:5,
    discussion                   348:10,23,24 349:10        274:24 275:1 283:3,6       12,16,24 27:1 32:7 34:4,
     23:9 26:6 33:11 46:2,23     370:15 399:2,5 400:8       286:22 287:9,13 293:21     22 35:11 37:4,5,9 39:23
     47:4 106:10 112:12          412:1 415:2,9 423:8        294:4 305:25 306:1         40:20 46:12,15 50:3
     149:15 162:12 228:6,8                                  319:11,17 340:9,13         52:25 57:23 58:10,18
                                dismisses
     231:5 355:18 370:21                                    350:3,4 393:4              61:9,24,25 63:2,19 64:8,
                                 106:7
     373:4,9 393:23                                                                    11 65:2,11,22 66:9 67:2,
                                                           documentation
                                dismissing                                             5,13,17,21,22,24 68:1,
    discussions                                             302:2,5 341:8
                                                                                       10,12,15,17,18 72:12,24
                                 139:17,18 254:22 256:8
     19:14 46:9 50:17 52:19
                                 284:12                    documents                   73:3,6,19,20 74:1 75:2
     81:20 87:2,4 129:4
                                                            10:22 35:19 55:15 59:14,   79:8,12,13 80:7 82:14,19
     148:18,20 149:11 173:22    dismissive                                             83:14,18,23,24 84:6,10
                                                            16 61:20,24 67:9 71:16
     231:11 366:25 378:2,21      80:8
                                                            77:2 81:6,11,21 82:7       86:11 87:12,18,23,25
     379:21,22 381:2,14
                                dispute                     103:17,22 110:12 118:4     90:5,7 91:15,16,19 92:6
     401:3
                                 120:13 270:21 271:1        122:11,13,15 133:24        93:24 94:7,9,20 95:1,6,
    disease                                                 134:3,15 135:6 153:22      23 96:3,6 98:2,4,9,25
                                disputed                    155:24 156:23 193:19,24    99:6,11,14,25 100:10,17
     144:9 183:20 190:24
                                 394:3,19                                              101:4,23 102:5 103:3
     191:2 234:4 301:23                                     194:4,25 235:8 237:4,12,
     316:24 327:6 330:25        distinction                 17,22 238:9 258:9,14       106:14,21 107:4,10,22
     410:21                      179:1                      264:12 265:14,15 266:24    108:3 109:9,21 111:20
                                                            267:2,10 283:9 288:17,     113:16,18 115:1,10,19
    diseases                    distinguished               18 296:23 298:20 301:4,    116:3,15,21 118:9,19
     188:9 388:25 403:25         216:7                                                 120:13 121:5,15 122:12,
                                                            5 335:19 381:3,6 383:3
    dishonest                   distributed                 385:12 394:12 398:24       20,22 123:25 126:11,22,
     131:10                      177:11                     400:9,13 411:18 415:3      23 128:1,11,14,18,20,21,
                                                            425:12 426:8,9,10          23 129:12 130:8,22,25
    dismiss                     distributor                                            131:13,20 132:1,6 133:9
     48:9 89:17 125:22           176:24 177:23 205:21      doesn't                     134:7,9 136:1 140:15,19,
     137:12,17 140:4 143:4       391:21                     29:14 39:7 40:13 43:9
                                                                                       24 141:1 143:3 146:4,5
     149:24 150:2 207:7                                     45:1,13 48:14 52:6 56:1
                                district                                               147:6 149:17,20 150:9,
     253:18 256:25 273:21                                   66:10 67:10 125:23
                                 44:6,7 48:3,4 57:5                                    11,22,23 154:8 156:8,10,
     293:17 295:8 397:15,18                                 144:18 177:22 181:7
                                 411:22                                                14,18 160:9,12,17
     400:20,25 403:11 405:1,                                200:4 203:16 219:7
                                                                                       161:18 162:15 163:1,6,
     15 411:9,10 412:3          division                    223:2 228:22 229:10
                                                                                       16,17,19,20,24,25 164:1,
     414:18                      127:12,15,16,18 209:2,3    249:7 250:6 318:23
                                                                                       10,16,25 165:1,24 166:4,
                                 210:9 265:12 300:25        350:16 353:8 391:16,19
    dismissal                                                                          21 168:14,18 169:9,11,
                                 301:1                     doing                       15,17 170:14,16,18
     106:3 107:11 138:13,14
     151:5 234:16 236:25        divvied                     45:7 64:4 69:6,23 102:8,   171:2,4,6,9 177:6 179:22
     237:9 260:19 314:12         167:18                     9 148:22 149:13 169:17     180:8 181:15 182:12,17
     348:1 411:20 418:8                                     192:14 196:11 230:9        188:12,18,21 189:1,4
                                doctor                      292:12 343:24 346:25       190:12 194:13,19 195:24
    dismissals                   21:16,21 105:18 221:1                                 196:12 198:8 199:2,11
     107:9,15,18,23 108:6        250:10 331:3 339:15       Dolinsky                    200:17 201:8,13 203:3,4
     243:18 314:11 348:14,19     362:12                     6:4,5                      204:2,20 209:5 210:15
    dismissed                   doctors                    dollar                      211:9,18,19 212:5
     18:17 19:21 29:6 30:10,     20:7,10,14 302:25          389:21                     213:19 214:2,3 215:22
     14 36:2 71:24 89:18         322:10 362:7,8                                        216:2,9,16,20 217:23
                                                           dollars                     221:5,17,22 222:22
     105:22 106:17,20 107:1,
                                document                    230:25                     223:14,15,19 225:5,6,8,
     8,12,13 124:11,19
     125:16 136:12,14,17         32:4 33:17 38:22 39:3     don't                       15,24 226:7,23,24 227:1,
     137:25 139:21,22 140:2      40:14,23 59:19 65:1,3      8:17,18,21,22 10:16,19,    5,12 228:2,22,23 229:12




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 128 of 168 PageID:
                                    48544

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i18
     230:3,19,20 231:1,4,14,      204:7 222:2,5                                           396:16 399:13,15,16,19
     21 232:15,21,23 233:12,                                             E                400:2,3,22 404:19,24
                                 Donnette
     19,22 234:11,14,25                                                                   407:10 415:1 425:22
                                  94:13,21 100:15 113:17
     235:6 237:5,23 238:4                                    earlier
                                  276:21 277:9 279:10                                    EDS
     240:19 241:19 242:3,17,                                  44:11 48:6 55:10 58:1
                                  367:24 380:22                                           252:25
     18 243:13,23,25 245:8                                    214:2 217:1 281:2
     246:8 248:20 249:13         Dornbusch                    286:15 287:9 318:20        effect
     252:6 253:8,23 254:16,       6:1                         390:12 395:4 400:10         415:8
     17,23 255:1 256:2,13,14
     258:8 259:8 260:5,7,12
                                 dot                         early                       effective
                                  210:18                      90:14 113:18 123:11         221:11
     262:6 263:12 268:23
     269:6,9 270:8,20,24         dots                         128:25 154:21 156:8,17     effectively
     271:9,12 273:6 274:13,       210:17                      212:11 276:16 355:20        157:7
     17,19 277:2,7,9,18,19,24                                 365:25 380:11
     278:4 279:13 280:2,9        doubt                                                   effects
                                  158:9 175:2 203:4,5,23     Eastern                      248:19
     281:7 283:1 286:18,20                                    29:8 30:20 31:12,14
     287:6,10 288:13 289:3,5,    dozens                       35:23,24 36:1,2,4,16,19,   effort
     6,8,16 291:1,6,8 292:7,      115:13 117:8,9              21 62:19 71:20,22,23,24     310:24 342:1 396:11
     13,18 293:3,10,18 294:9,                                 72:1,9 74:10,23 88:24
     24,25 295:21 296:12         Dr                                                      efforts
                                  20:16,17,21,23,24,25        92:24 95:10,14 97:2         195:12
     298:10,12 299:2,21,24                                    103:7 104:12 118:25
     300:1 301:14 305:22          21:1,12,19,25 22:16,18
                                                              122:21 123:10 124:11,      effusion
     306:3,25 307:5,22 311:8,     23:9 213:4,7,11 214:1,9
                                                              23,25 125:10,16,22          302:11 330:24 331:1
     12,23 317:9,11,12,20         215:9,10,18,22,24
                                                              126:3,5 127:3 128:5
     318:18 321:8,17 322:2        216:10,25 217:8,12,19,                                 Eggers
                                  25 218:8,9,10,16,19,20      130:24 131:5,19 132:10
     325:15 326:11 327:12,15                                                              362:10,23 363:17
                                  219:7,8 220:13,14 221:3,    133:11 134:1,4,13 137:3
     328:1,6 332:17,21                                        138:5 139:7,11 142:7,12,   eight
     338:13 343:8,25 344:19       4,7 246:21 247:10
                                                              13,18,24 143:2,4,5          122:17 169:19 205:3,6,7,
     345:5,8 346:2 347:9,14,      248:10 273:22,23 289:6
                                                              144:10,14 147:25 148:25     8,13,14 279:18,21
     16 349:2 350:5 351:9         290:11 302:14 320:21
                                                              149:24 151:6 154:23         299:17 364:6 381:20
     353:7,24 355:16 356:16,      321:3,5,7,9,11,19 322:1,
                                  3,6,22 323:4 327:22         155:6 157:11 158:22,25
     24,25 357:1 358:15,19                                                               either
                                  328:14 331:15,23 334:23     168:18 170:2 172:24
     359:4,12,14,18,25 360:7,                                                             19:17 22:12 29:6 35:11,
                                  339:15 348:6 349:12         174:8,11 177:8 193:22
     12,17 361:1,4,13,25                                                                  25 42:7 48:8 51:6 71:22
                                  361:2,6 362:12 363:17,      196:20 202:13 209:23
     363:23 365:21 366:19                                                                 88:19 89:18 107:12
                                  18 407:7,8,11,21            210:2,12 233:4,14 234:5,
     367:2,4,10,19 369:10                                                                 131:1 134:24 148:10
                                                              6 238:5 239:2 244:3
     371:2,14,23,25 372:8,12,                                                             154:21 160:4 198:1
                                 draft                        246:17 253:11 254:18,20
     14,16 373:2 374:1,6,15,                                                              223:1 231:22 236:24
                                  26:1,2,3,20 313:17          256:6 257:10,22 259:14,
     23 376:17,18 379:16                                                                  355:21 370:15 377:24
                                                              16 260:25 261:12 278:5
     380:1,20,21,22 381:17       draw                                                     385:16 390:16 391:2
                                                              280:15 287:6 288:22
     382:1,2,6,15 383:5,10,11     14:3 179:1
                                                              289:7 290:18 343:5         Electron
     384:4,24 385:3 387:1,7      due                          344:4,5 355:9 371:10        252:25
     388:6 389:21 391:3,8         152:23 266:8                385:20 397:2 398:2
     393:12 395:16 396:9,13                                                              electronic
                                                              399:6 400:24,25 405:20
     399:14,22 402:9,13          Duhart                                                   354:1
                                                              410:4,9 412:7 416:14,19
     406:13,15 407:5 408:21       302:12
                                                              417:12 421:23 422:5,6,     electronically
     409:6,19,20 410:1,22        duly                         13                          60:23 354:5
     412:25 413:12 415:2          6:10
     418:3,22 419:3 421:11                                   easy                        elements
     422:3,20 423:1,12 425:3,    duplicate                    50:10,13                    390:22
     4 426:7,8                    265:2
                                                             Economus                    elevate
    Donald                       duty                         13:6,7,8,10,12,18 14:2,     375:9
     331:21 336:8,25 337:20       225:24                      10,13,14,16,18,21 15:12,
                                                              19 16:2,4 18:8,16,17
                                                                                         eliminates
    Donna                                                                                 148:10
                                                              19:15,17,22 282:7,20



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 129 of 168 PageID:
                                    48545

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i19
    Elizabeth                     96:19 101:19,20 127:19      403:11 405:15 406:6,25    Eric
     5:23                         128:9,12,16 137:6 139:5,    407:3,25 408:15 410:8      6:3
                                  19 142:2 143:7,18,21        411:20 412:4 416:19
    Elyria                                                                              Erin
                                  145:11 146:13,18,20         417:23 423:9 424:7
     318:2                                                                               96:14 101:6 201:3,4,22
                                  147:5 148:7 149:8,16,19
                                                             Engelhard's                 277:17 278:13,22 279:2
    email                         150:17 151:1 205:16
                                                              205:5 236:2,7 396:19       300:2 326:9 375:14
     26:7,17,18 42:7 64:9,22      209:10 210:21 211:5,11,
                                                              423:21 424:20
     67:22 90:6 113:8 116:18      12,15,25 212:13 241:13                                errata
     117:13,21 203:19 235:1,      243:1 260:4 300:17         enjoy                       34:5 35:2,5 36:22 39:7,
     2 325:1,3 352:22 353:11      308:8 342:7 343:4           53:13                      10,14 40:13,22 41:7 42:6
     354:10 383:9 385:15,19       344:21 355:2 363:25                                    49:12 50:17,25 51:8 52:5
                                  370:15 372:7 397:20
                                                             enlighten
                                                                                         54:25 70:25 71:5 72:14,
    emailed                       399:2 400:14 401:17
                                                              16:9
                                                                                         15 73:1,4,9,25 75:2,3,17
     43:4 64:24
                                  403:12 405:1,4 408:19      ensure                      80:4
    emailing                      418:9,12,19 421:6,8,18      354:4
                                  423:18,22,25 424:7,8,22
                                                                                        error
     235:6
                                                             enter                       36:14
    emails                       Emtal's                      164:13 237:19
                                  148:16 235:25 274:24
                                                                                        especially
     26:10,14 41:9 68:9,14
                                  275:3 276:1 280:12         entered                     184:24 341:14
     69:5,10,24 70:1 111:13,
                                  401:8                       355:25
     14,15,19 113:1 114:17,                                                             ESQ
     19,20,22,24 115:8,9,13,
                                 enacted                     entire                      6:7,13 387:14 419:8
     15,18,25 116:12,25                                       34:1,3 121:14 310:24       423:14 425:7
                                  106:16
     117:4,9,23 118:2 134:20,                                 325:23
                                 enclosed                                               Esquire
     21,23 135:4,14 235:2
     353:1,5,8,15,20 354:4        308:20 309:3 312:4         entirely                    200:23,25 236:4
                                  398:23                      257:15
     381:13,24 383:12,18                                                                essentially
     384:6,22 385:1,4,12                                     entirety                    282:14
                                 encompassed
     386:9                                                    34:8
                                  285:25 325:20,22                                      establish
    emphasizes                                               entities                    274:3 275:18 391:13,15
                                 encouragement
     59:24                                                    125:19 150:23 151:1        392:2,8 396:12,24 397:2
                                  146:13
                                                              234:7 265:10 304:21        417:7
    employed
                                 encouraging
     401:21
                                  60:5 144:23 145:2          entitled                   estate
                                                              39:9 48:24 49:5,7,14       9:18 10:6,10 55:24 56:7
    employee
                                 ended                        136:25 149:23 207:19,24    59:9 84:12 236:6 274:16
     282:15 401:23 402:3
                                  235:16 311:9                221:14 273:3 274:24
                                                                                        estimate
    employees                                                 300:16 349:24 352:23
                                 ends                                                    181:15,17,22 193:4
     92:10 127:13,14 301:2,3
                                  155:10                     entity                      372:2
    employer                                                  148:23 149:2,5 177:12
                                 engaged                                                estimating
     326:25 332:16 392:13
                                  266:20                     entry                       113:22 181:21
    employers                                                 273:4 347:17
                                 Engelhard                                              et
     330:9
                                  82:25 88:17 90:1,11,16     epidemiologist              5:5 152:13 326:19
    employment                    92:15 96:24 97:1 106:1      361:16
                                  107:1,2 116:17 134:13
                                                                                        et al
     330:14 331:18 332:18,23
     336:4 337:6                  139:13 173:24,25           equal                       5:5
                                  174:15,21 205:1,25          167:19 185:9 187:6,11,
                                                                                        Ethics
    empty                         253:20 256:8 257:8,21       20,23 188:6 229:7
                                                                                         349:24 350:22
     142:11,13 144:1,10,13
                                  258:14 259:11 260:2,16     equally
     148:12 157:14
                                  284:21 289:1 295:8                                    Eugene
                                                              167:19
                                  342:15,18 343:4,7                                      336:21
    EMT
                                  344:13,21 348:23 370:16    equivalent
     261:6,14 410:18,19                                                                 event
                                  371:6 396:23 399:2          148:5
                                                                                         59:13
    Emtal                         401:6,12,13,16,21,23



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 130 of 168 PageID:
                                    48546

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i20
    events                       examined                     312:2 313:15 314:5,18     explore
     233:15                       6:11                        316:25 318:3 320:15        250:7 280:18
                                                              323:7 345:18,19,20
    eventually                   example                                                exposed
                                                              347:17,24 348:13 349:23
     282:25 283:2                 13:19 30:25 105:10                                     95:9 96:19 119:25 120:5
                                                              387:25 388:3 396:14
                                  240:8 250:9 344:7,20                                   153:13 174:9 176:18
    everybody                                                 399:9,25 404:15 405:11
                                  348:13 420:18                                          186:4,10 187:7 206:6
     38:15 52:1 359:20 377:5                                  406:11 409:16,22 410:6
                                                                                         222:14 239:19 240:10
                                 examples                     411:13,15 413:11 414:3,
    evidence                                                  5 418:2
                                                                                         261:5,11 262:8 280:17
                                  251:10
     88:24 90:23 91:1 92:9                                                               314:23 316:8 388:12
     95:12 102:16 104:11,14      exams                       exhibits                    391:22,24 392:21,24
     127:3 140:11 141:21          321:16                      291:16,18                  410:18
     143:12 145:25 147:11,
                                 Excel's                     exist                      exposure
     23,25 151:19,23 152:3,6
                                  325:7                       19:12 121:12 160:1         29:8 31:14 36:4 72:2
     153:19 154:8,11,13,24
                                                              420:20                     105:3 125:4 142:6
     155:1,2,4,6,25 156:9,16,    exception                                               156:25 175:19 183:21
     20,24 157:3,6,7 158:5        169:14,15                  expect
                                                                                         185:6 186:8,14,19
     159:9,12,15 176:25                                       15:20 100:25 122:2
                                 excerpt                                                 187:10,24 188:1,7
     193:9 196:22 197:4                                       163:8,12 211:21,24
                                  290:11                                                 206:12 207:3 292:24
     202:17 208:23 209:24                                     223:3 225:18 307:13
                                                                                         301:21 312:10,13,19
     210:12 211:11 236:1         exchanged                    390:6
                                                                                         328:8 334:10,16 344:2
     242:19 251:5,9,19,23         111:13 162:24
                                                             expected                    346:23 388:11,17 389:1,
     256:23 257:1 259:13
                                 excluded                     289:12 291:3 307:8         6,7 390:19,23 395:11
     260:21 261:4 263:8,10
                                  169:5                                                  396:6 417:15
     264:2 265:22,24 276:13                                  experience
     280:20 281:10 289:12        excuse                       195:19,23 206:11 209:8    exposures
     292:1 293:4 307:22           14:12 27:25 29:15 33:15     216:22 224:24 229:22       105:15 175:17 331:18
     322:17,23 392:1,7,22         58:7,14 71:8 160:5          248:14 251:22 263:7        337:19
     394:23 395:2,9 396:9         172:15 209:22 238:13        285:23 286:23 289:10
                                                                                        Express
     403:6 410:16 416:13,14,      250:24 305:21               372:6 388:23 403:23
                                                                                         42:9
     25 417:9 418:11,18                                       412:23 419:14
     421:4 423:17,24 424:14      excused                                                extensive
                                  189:6                      experienced
                                                                                         393:23
    evidentiary                                               66:12 191:14 255:6
     274:2 348:7                 executrix                    257:3 268:25              extensively
                                  55:24 56:7 84:12                                       45:20
    Ex                                                       expert
     70:25 71:3,6,9,10 79:22     exhaustive                   249:19 270:19,25 271:4,   extent
     133:17 198:22 204:4          121:13                      21 272:3 273:19 274:1,8    36:15 110:14 194:4
     235:21 281:25 354:13        exhibit                      283:15 322:5,8 360:25      258:7 283:11 302:1,20
                                  17:1 25:2 32:23,24 33:3,    361:15,19 362:4 405:21     339:19 373:13 415:4
    Ex1
                                  17 34:6 55:7 63:7,8         418:16                     424:25 426:9
     109:2
                                  70:22 71:10 120:9          experts                    external
    exact                         136:24 138:7,8 149:22       273:23 363:3,12 404:6,     289:8
     9:25 187:8 211:3             150:12,13 151:4 152:11,     10
                                  12 153:2,7 155:8 175:4,6                              extra
    exactly
                                  177:18 178:24 204:13,16    explain                     207:16 396:17 402:9
     74:20 116:21 159:13
                                  213:1 221:13,14 241:4,5     136:10 190:17 206:3
     202:11 237:23 238:4                                                                extract
                                  243:8 246:20 247:9          251:21 371:1 385:15
     293:9 325:15 355:16                                                                 326:20
                                  260:23,24 262:13
                                                             explained
    examination                   263:15,17 264:22 265:1                                extremely
                                                              88:14 209:2 214:2 217:1
     6:9,13 52:22 297:16          267:12,14,15,22 273:3                                  183:23 186:17 249:25
                                                              267:5 278:17 304:16
     387:14 425:7                 274:23 275:11 276:6
                                                              308:11,17 333:2 373:17,   eye
                                  280:4 281:21,23 282:3
    examinations                                              19                         256:19
                                  284:8,18 286:19 288:3,4
     245:1,15 285:1 295:11
                                  293:19 294:13 300:4        explanation
                                  305:17 308:19 310:9         225:1 273:24



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 131 of 168 PageID:
                                    48547

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i21
                                 283:5 298:16 299:11       false                      Feeley
                 F               340:10,25 365:11 368:5,    228:15,17 229:5,17,24      63:11,13,14,20,23 66:25
                                 15,19 369:3,7 370:6        230:9 360:5,8 424:1,15     67:1,3,4,22 68:9,11
    face                         371:5,8,16 372:10,16                                  69:10,11 70:1
                                                           familiar
     216:4 239:10 241:25         373:2,4,9,22 374:23
                                                            10:23 79:3,5,8,9,12,13,   feels
     359:5                       376:4 378:2,11,13,23
                                                            14,17,20,25 80:5,13,16     351:20
                                 379:10 380:1 381:25
    face-to-face                                            88:9 106:12 118:3
                                 426:14,15                                            fees
     367:20                                                 128:20 182:15 197:23
                                                                                       8:22 14:5 56:19 334:5
                                factual                     208:10 223:8,10 279:9
    facilities                   101:10 110:16 113:25       317:7,25 320:18,19,24     feet
     156:4 157:4 161:13          131:2 139:4 142:1          393:7 399:12 406:15        203:23
     281:4,9,11 286:24           143:16 146:16,19 147:4,
     314:22 316:7 322:11                                   familiarity                fell
                                 9 148:6 203:9 206:24
     420:18                                                 88:8,12                    167:5
                                 217:3 244:15 249:20
    facility                     254:2 280:12 281:15       familiarize                fellow
     31:17 127:13 186:8          298:14 375:20              80:10                      129:6
     212:14 317:25              factually                  family                     felt
    fact                         157:17,22                  84:19,20 95:22 162:25      136:17 365:9,16 376:10
     36:20 42:5 60:22 103:4                                 299:20
                                fail                                                  fence
     104:2 117:10 120:13         274:2                     far                         50:5
     125:15 130:1 131:18                                    19:12 79:1 92:24 107:11
     141:10 151:23 152:5        failed                                                fend
                                                            113:14 130:7,11 144:12
     159:20 162:12 176:18        273:18                                                159:10
                                                            166:22 170:3 186:19
     199:21 200:19 210:20       fair                        195:23 201:18 207:9       fiant
     215:10 217:7 218:8          47:9 77:10,19 78:1,7       214:14 218:4 237:16,18     60:18
     258:19 262:23 266:6         80:14,15,17 97:10          301:25 302:19 317:22
     269:6,9 331:1 341:7         101:15 103:12 113:23       386:25 415:5              fiber
     366:19 374:16 410:17        114:1,7,13 131:21                                     175:21 211:2
                                                           Farrell
    factor                       136:15 138:17 141:16                                 fiberglass
                                                            319:16
     105:12 185:7,21 186:1       157:19 160:20 168:22                                  413:15
     217:16 410:20               172:25 186:11,12,13       father
                                 187:12 212:8 220:19        13:11 19:17,22 415:1      fibers
    factoring                    236:11 238:17,20 247:16                               236:3 269:3
     187:23                      256:21 260:19 264:20
                                                           favorable
                                                            252:17                    field
    factors                      271:5 272:8,12 298:16                                 271:3 326:17,18
     185:22                      303:17,20 304:4,10,13     February
                                 307:25 308:3 310:10,14     265:20 293:21 294:14      fields
    facts                        311:21 315:12 319:23       314:19 377:16 402:7,12     326:22
     19:7 46:2,3 87:5 88:9       320:4 327:20 339:1
                                                           federal                    fight
     89:10 103:15,16 109:16      341:17 374:4,19 375:19
                                                            6:9 25:11 66:2,20 82:16    319:22
     111:7,8,15 112:1,2,25       381:6 388:13 412:21
     113:2,3 114:6,11,13,16                                 83:1,7,16,20 84:9,13,16   fights
     115:25 116:12,14,16,19,    fairly                      194:14 201:15,17 264:3     92:1
     24 117:4,16 118:2,16,21     40:25 45:1 85:20 222:25    322:12 411:22 415:9
                                 329:25 340:17                                        figure
     119:22 122:14,23,24                                   fee                         35:20 36:7 71:17 76:15
     123:3,4,6 126:7,19,20,     fairness                    84:23 85:8,22 87:15,21     108:5 119:24 220:25
     24,25 127:1 129:20          393:10,19                  88:1 163:13,16,19,21,23    238:3 341:11,13,14,16
     131:9,13 132:6,10,17,25                                164:1 165:24 166:1,3
                                faith                                                  349:14,18
     133:3,8,9 134:24,25                                    198:6 333:20
     135:6,13 143:20 174:4       56:18 59:23 142:1                                    figured
     194:22,23 196:2 197:24      146:15,19 147:3,8 148:5   feel                        176:2 385:24
     231:24 232:6,13,25          280:12,15 281:15 298:12    92:4 110:3 158:5 241:3
                                                            421:7                     file
     233:22 234:3 236:21        falls                                                  31:3,21 36:8 56:5 60:20
     237:21 278:25 279:16        413:9



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 132 of 168 PageID:
                                    48548

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i22
     61:15 72:8 74:10 76:16       183:1,2                      10 172:12 195:17 197:2    folks
     77:18,25 78:5,6,12 138:2                                  202:5,22 225:18 242:25     53:10 202:5 364:23
                                 final
     141:23 147:4 148:2,6                                      276:22 278:14 279:12
                                  210:18 268:3                                           follow
     157:18 158:10 159:2                                       295:8 326:5 343:24
                                                                                          269:24 310:5 352:19
     161:2 181:10 182:7,9,13,    finale                        345:23 354:9,18 358:3
     14 210:3 223:7 232:9         314:17                       373:14 375:13 376:3       Followed
     233:2 234:9,23 235:17,                                    381:24 398:9,25 399:5      184:3
     19 236:16 237:1,3
                                 finalization                  412:7
     274:17 330:4 333:9
                                  303:10                                                 following
                                                              firm's                      79:16 218:24 219:1,4,6
     338:15,19,20 339:5,13,      finally                       59:21 353:16,20            220:10,11,13 247:4
     14,17,18 340:13,14           28:17
                                                                                          285:2,14 306:9 316:6
     341:1,9,10,20,22 342:1                                   firms
     349:16,20,25 353:13,16,     financial                     15:22 166:8 167:4         follows
     20,25 354:6,12 363:24        386:14
                                                                                          6:12
     364:10,11 391:11
                                                              first
                                 find                          6:10 13:12 32:18 40:11    fooled
    filed                         20:25 44:19 45:12 49:5,
                                                               88:16 89:20 90:1,16        256:6
     7:12 9:14,17 12:9 18:14      14 69:1 74:18,20 98:22
                                                               92:12 96:2 110:18,21
     19:19 29:5,13 30:19,22       134:22 198:16 203:13
                                                               111:8,10 117:18 119:20
                                                                                         footnote
     31:20 35:23,24 36:9,16,      205:12 227:7,14 236:21                                  59:10
                                                               135:15 167:1 174:20
     19,20 39:5,6,8 55:22         237:8 271:3 304:22,25
                                                               184:15 192:15 199:22      Ford
     56:7,17 66:2 71:20,21        310:11 330:5 341:9
                                                               200:20 205:4,6,8 259:20    315:8,9 327:1 328:4,5,16
     74:23 76:17,23 78:15,18      377:7,22 391:23 392:6
                                                               261:19 267:16 268:14       330:6,8 331:15 337:11
     83:19,22,23,24 123:10        409:9
                                                               292:6 316:3 360:12
     138:15,17 139:2 142:4                                     368:3 371:4 378:9         foremost
                                 finding
     148:1 160:9,11 204:22                                     381:21 384:17 392:4        184:15
                                  55:19 56:13,23
     206:8 209:10 210:5,22                                     398:8                     forever
     218:5 234:5 275:15          findings
                                                              five                        326:18
     276:18,20,21,22 280:11,      424:21
                                                               94:15 96:1 98:13 99:24    Forge
     14 306:9 312:4 348:23       fine                          100:2,4 108:11 110:5,6     315:8 328:5
     382:18 391:10 408:25         53:22 161:4 308:10           113:4,20 115:21 126:16
     411:21 412:4 413:14          396:2                                                  forget
                                                               155:10 238:18 284:3,6
     417:13                                                                               25:24
                                 finger                        296:22,23 313:6 339:24
    files                         142:6 144:8 145:3 148:9      354:24 355:5 384:22       forgotten
     46:25 118:4,15,19            242:7 417:6                  388:1 412:14,15            78:16
     122:16 180:19 182:1,2
     203:15,16 236:24 306:21     finish                       five-inch                  form
                                  86:21 159:14 178:19,20       115:14 235:1 381:12,23     10:17 15:2 16:8,19 26:23
     307:1 323:15,19,23
     324:12,24 325:9,11,12,                                   five-minute                 36:10 58:5 59:3,19,24
                                 finished
     20 326:10,16,21 338:21,                                   111:10 173:20 364:17       60:20 61:2 64:1 77:21
                                  93:19,21 251:1 379:19
     25 339:22 341:16 345:22                                                              78:9 79:11 80:7 92:19
     346:6,13,19 347:4           Firestone                    floating                    93:10 98:24 102:18,20
     349:13 353:25 364:6,7,       156:15 328:20,25 329:14      207:16                     113:6 114:3 115:22
     13                           331:22 334:21,22 335:8      flooded                     118:7 121:24 123:1
                                  343:13                       405:6                      130:20 131:16 136:6
    filing                                                                                144:3 145:1,13 147:18
     109:8,10 142:2 148:25       Firestone/thew               floor                       158:8 165:23 168:4
     159:2 160:7 180:20,23        331:22                       127:10,11                  170:13 171:17 172:11,19
     241:17,23 409:23 416:19     firm                                                     180:7 181:2 185:15
                                                              Flory
    filings                       6:23 8:14 9:4,5 12:9,19                                 187:5,16,18 189:17
                                                               42:2
     273:8                        13:9,18 15:5,6,24 18:2,7,                               190:5,9 191:5,7,20,22
                                  9 25:25 26:4,15 27:9        fly                         192:22 194:10 195:4
    filled                        35:16,20 59:16 60:4          369:22                     197:20 201:9,21 202:9
     405:25                       61:7,14 64:8,9 71:18                                    203:22 206:14 208:16
                                                              flyer
    films                         85:22,23 117:20 166:4,9,                                209:15 212:2,4 219:15
                                                               410:14
                                                                                          221:10 222:10,23 226:4



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 133 of 168 PageID:
                                    48549

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i23
     230:2 232:3 234:1            123:1 131:16 135:8         free                      gasket
     235:11,13 237:14 238:14      145:13 147:20 157:21        147:24 284:24             385:21 386:8
     240:6,14,15 242:15           158:8 172:11,19 181:2
                                                             frequently                Gasper
     244:13 247:24 248:24         183:5 187:17,19 188:4,5
                                                              292:8,9                   332:11
     250:17 251:8 252:12          189:18 190:6,9 191:5,7,
     255:23 258:5,24 259:22       22 192:22 195:4 197:20     friend                    gathered
     269:14 271:7 272:10          201:10,21 202:9 203:22      37:13,15                  110:12 194:25
     275:6 278:11,21 279:8        206:14 208:16 215:14,21
     280:1 281:17 305:8           217:21 219:16,17 221:10
                                                             friends                   Gavin
                                                              64:16,18                  129:18
     319:14 324:20 344:11         222:10 224:21 225:14
     364:3,22 373:7 374:21        226:5 228:10,20,21         frivolous                 Gayle
     379:13 382:4 385:8           229:9 235:14 237:14         416:16                    100:13,14 162:17
     389:11,13 398:18             238:14 240:6,17,18                                    367:13,16 380:19
                                  242:15 244:13 247:24       FROI-1
    forma                                                     59:18 60:20              Gee
                                  250:17 251:8 252:13
     51:16                                                                              64:18 346:24
                                  255:24 258:5,24 269:5,     front
    formal                        14 271:7 272:11 275:6       32:10 53:2 249:6 326:1   Gelbard
     353:25                       278:21 279:8 280:1          380:2 388:6 409:8         20:16
                                  281:6 298:18,21 299:14      413:16
    formed                        300:22 305:11 324:20                                 Gelbard's
     13:16                                                   Fuenning                   20:17,21
                                  373:7 374:22 379:13
                                  381:11 385:9 389:11,14      302:14
    former                                                                             Gene
     6:22 7:1 12:7,10 13:9        390:10 397:24 398:18       full                       5:21 38:5 75:13 379:1
                                  401:10 406:20 424:24        123:16 236:11 261:19
    forms                                                                              general
                                 Foundry                      267:16 303:17,20 398:5
     60:5,14,19 180:14,19                                                               156:15 260:16 294:10
                                  312:22 315:1,8,11          function                   330:6 336:23 337:12
    forth
                                 four                         68:17 325:8               343:13
     146:24 236:5 242:20
     285:10,14                    81:18 98:15,17 355:10      funny                     generally
                                  384:21 385:18               68:25                     149:9,10 271:17 371:15
    forthright
                                 four-                                                  392:15 404:3
     421:24                                                  furnished
                                  235:1 381:12,23             32:17                    generate
    fortiori
                                 four-inch                                              77:2 78:24 342:22 347:7,
     52:20                                                   further
                                  115:14 117:8                                          9,12
                                                              35:14 135:20 273:17
    forward
                                 fourth                       406:6 425:5,7            generated
     159:19 354:21 360:21
                                  151:13                                                14:6 347:10
     383:2                                                   Furthermore
                                 frame                        55:13                    Gentlemen
    forwarded
                                  30:23                                                 58:15
     59:17 297:5 400:13                                      future
     403:5 424:11                                             32:3 353:2               genuine
                                 frames
                                  159:21                                                410:16
    found
     56:10 118:14 129:13                                                   G           Geological
                                 Francis
     133:25 134:16 147:23                                                               289:22,25
                                  347:20
     155:18 193:23 202:17                                    Gale
     213:14 217:8 220:13         frankly                                               geologist
                                                              401:24 402:1              361:1,4,7,13 403:22
     221:11 253:21 254:14         45:1 130:25
     268:22 287:12 288:10                                    gallery                    404:1,4
                                 fraud                        121:1
     298:10 304:9 402:17                                                               geologists
                                  19:24 95:8 96:18 202:13,
     403:8                                                   Gallucci                   360:24 361:11
                                  20 322:14,23
    foundation                                                5:14,15 80:24            George
                                 fraudulent
     16:20 18:11 19:5 29:23,                                 Gary                       322:3
                                  199:18 208:19,20,22
     25 36:10 40:17 59:3 68:7                                 336:14
                                  266:20 267:7 294:20                                  Georgia
     92:19 93:10 115:23
                                  295:2,3 373:15



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 134 of 168 PageID:
                                    48550

                                 THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i24
     146:6 151:5 307:23,25         330:4 338:18,20,24          288:13,23 330:20 343:13     185:5
                                   339:5,21 340:14,24
    get all                                                   Goodyear                    ground
                                   341:9,15,20 342:1
     358:15                                                    127:7,8,9,11,12,14,15,      150:1
                                   349:13,16,20 353:13
                                                               16,20,22 128:4,8,13,17
    getting                        354:13 360:20 365:16                                   grounds
                                                               156:15 170:18,21 208:7,
     134:20 161:7 169:1            369:21 376:20 377:6                                     40:16 137:7,18
                                                               24 209:2,4,7 210:6,10,
     319:22 421:7,17               380:18 384:18,21 385:24
                                   386:1 392:6,25 402:6
                                                               14,20,24 211:1,14,17,24    group
    gist                           409:11 417:3
                                                               212:8,9,15 280:16           101:21 102:14,24
     88:14                                                     286:10 288:23 300:13,17     103:12,21,25 130:4,12
                                  goes                         301:1,3,15 331:2 332:12     150:25 151:10,17 152:8
    give                           48:20 144:12 257:3          335:10 343:13               167:16,25 170:17 307:3
     16:10 29:2 32:22,24
                                   352:25                                                  311:19 403:6 424:13
     81:19 100:8 180:13                                       Goodyear's
     183:2 237:6 248:13           going                        212:22                     groups
     249:18 251:10,17 252:6        18:4,19 27:6,17 32:21,25                                333:4
                                                              Gordon
     254:11 297:11 347:11          33:16 40:2 43:2 52:4
                                   53:4 54:17 63:5 68:13
                                                               6:5 65:18 129:1 131:19     guess
     355:23 377:24 397:25
                                                               132:11 133:10 244:2,5,7,    7:22 56:1 57:23,24 93:11
     409:17                        69:18 82:9 86:12 99:7
                                                               15 296:25 354:20 359:6      107:4 123:3 158:21
                                   101:8 106:8 109:1
    given                          112:17 115:6,10 119:13,
                                                               381:7 412:6                 183:7 196:17 202:1
     33:20,23 34:1,3,4,5,8,13,                                                             203:11 205:3 217:23
                                   14 123:19 134:21,22        gotten
     17,19,23 44:10 103:11                                                                 229:19 230:15 231:1
                                   136:15 137:11,18 156:12     51:5 122:3 297:10
     134:2 234:8 257:13                                                                    255:18 256:4 283:10
                                   160:14 172:24 175:5         388:25
     258:3,14 291:2,15                                                                     299:8 317:24 331:9
                                   180:1 184:19 188:20
     296:18 297:8 323:25
                                   193:3 198:5,21 202:10,
                                                              government
                                                                                          guidance
     325:11,16 326:8 327:5                                     392:11
                                   12,19 204:12 221:13                                     38:18
     344:5 346:3 347:10,13
                                   230:12 241:4,17 242:8,     gradations
     351:19 369:21 388:23
                                   11 243:7 246:12 255:11                                 Guide
                                                               186:20
     398:14 399:16                                                                         349:25
                                   276:6 294:12 297:11
                                   301:4 305:3 311:12         Graham
    gives                                                                                 Gumm
                                   314:18 316:21 318:21        90:19 98:1 113:11
     48:23 405:22                                                                          312:8
                                   320:23 331:11 335:19,24     238:25 240:22 241:8
    giving                         341:5,22 360:14 364:7       243:2,3,4 262:8 263:2      guy
     250:18 257:12,22 268:24       366:13 368:8,17 369:23      274:15 275:12 276:8,16,     124:14
     272:4 398:15,20 421:13        370:12 373:25 387:9,17,     18,25 277:6,10 279:9
                                                               355:8 356:15 408:25
                                                                                          guys
    glib                           18 393:18 395:10 405:7,                                 42:8 366:20 382:18
     418:14                        10                         Graham's
                                  Gonzalez                     94:12 238:24 274:16
    global                                                                                            H
                                   292:17 302:12 412:2         275:21
     124:20 125:19 167:9,11
     169:4,14,16,24 304:8         good                        grand                       hac
     305:5 308:21 311:21           6:15,16 7:20 38:2,4         322:12                      7:25 8:2
    go                             39:25 40:3 45:5 96:22      grant                       hadn't
     17:12 32:20 33:6 36:23        125:10 139:9 142:1          137:11                      51:5 124:11
     37:19 49:23 51:10 55:1        146:15,19 147:3,8 148:5
                                   156:24 157:5,6 168:1       granted                     half
     68:14 69:17 103:16
                                   182:24 193:5 221:12         261:25 262:3,4 274:5        122:17 278:1,7 351:4
     105:6 107:5 112:7,19
                                   240:25 280:12,15 281:14     276:7,9 278:5 409:5,7,      364:6 372:2,3 425:19,23
     118:15 119:15 178:9
                                   297:12 314:1 315:2          10,12 410:1
     190:13 200:15,18 207:6                                                               Halket
     226:20 230:12 233:2           343:12 390:17,19           great                        6:3
     235:17 237:7 238:21           395:21,22 415:21,22         42:13,15 45:8 52:13
     262:1 270:24,25 272:17                                                               Hall
                                  Goodrich                    greater
     276:4 287:18 289:18                                                                   177:11,15 275:20 422:5
                                   31:6 95:10 153:20           116:13 187:10 389:7,18
     293:12 306:21,25              170:18,19 175:14 177:7                                 hallway
     318:22,25 324:21 326:18       283:18 286:10,20 287:16    greatly                      49:3 162:16



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 135 of 168 PageID:
                                    48551

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i25
    hand                        Harris                       399:4                      hidden
     32:3 42:8 67:20             332:15                                                  158:23
                                                            headnote
    handed                      Harron                       55:12 56:15                high
     40:12 284:7                 21:19,25 22:16 23:9                                     36:3 72:1 181:24 292:25
                                                            health
                                 213:7,11,23 214:1,9,14                                  364:6
    handful                                                  294:7 402:18
                                 215:9,18,22,24 216:10,
     333:9                                                                              higher
                                 25 217:8,25 218:8,9,10,    hear
                                                                                         187:9,12 206:11
    handing                      16,20 219:7,8 220:13        88:20 271:3 272:3
     316:25                      221:3,7 321:9,15,17,19                                 highest
                                 322:22 323:4 327:22
                                                            heard
                                                                                         184:2
    handle                       328:14 331:3,16,24
                                                             16:11 18:13 19:11 21:14,
     8:17 43:6 175:9 198:2
                                 334:23 335:6 339:16
                                                             19 58:17 88:16 120:17      highlighted
     278:22                                                  140:9 179:12 194:2          152:19 410:7
                                 348:6 349:12
                                                             299:10 320:22 321:6
    handled                     Harron's                                                highlights
                                                             322:4,7 350:3 425:3
     118:24 119:6,7,9 131:20                                                             79:7
                                 22:18 215:10 217:12,19
     136:2 171:25 195:16
                                 221:4
                                                            hearing
                                                                                        highly
     227:7 230:4 282:16                                      7:1,5 53:13 190:16
                                                                                         203:23
     361:15,19                  Harry                        273:20 348:7 422:22
                                 5:17 45:4 112:1 347:19                                 Hills
    handling                                                hearings
                                                                                         315:9
     9:1 84:16 136:20,23        Harshaw                      23:5,8 119:6 194:16
     137:22,23 198:5 209:17,     205:20,21,22,24 206:1,2,                               Hine
                                 7,8,19,21,25 207:3,4,10
                                                            heavy
     19 210:21 216:22 365:6                                                              5:9 42:1
                                                             175:18
                                 317:1,3,4,8,9,15,19,23,
    handwriting                  25 332:15 342:16,19,20                                 hire
                                                            Heights
     364:13                                                                              360:24
                                                             82:24
                                Harwick
    handy                        151:5 152:18,20 358:4                                  hired
                                                            held
     41:7 396:13 413:12                                                                  403:21
                                                             33:11 112:12
                                hasn't
    Hang                         32:13 365:3                                            hiring
                                                            help
     17:5                                                                                361:1,13
                                                             22:15 89:3,6 111:17
                                hat
    Hanna                        186:22
                                                             120:23 264:19 324:12       historical
     347:20 363:7                                            345:17 396:18               392:10
                                haven't
    happen                       44:18 72:15 120:12
                                                            helpful                     historically
     47:12                                                   387:3                       118:3
                                 126:22 196:12 208:21
    happened                     215:23 225:15 228:16       helps                       history
     9:4 88:22 97:14 110:17      296:18 297:10 326:21        269:3 392:8                 96:24 184:23 268:8,16
     118:18,22 119:8 136:11      365:1,7,16 378:6                                        316:2 317:7 326:19
                                                            Hemstock
     150:7,9 231:21 232:25
                                HB                           401:21                     Hoffman
     233:18 261:23 279:14,17
                                 275:19                                                  334:8
     306:19 342:7 372:6                                     Henline
                                he'd                         332:20 333:13              hold
    happening                    51:20                                                   111:22 123:14 130:9
     235:16 243:5 417:4                                     Here's
                                he's                                                     172:17 173:22 194:11
                                                             133:24
    happy                        40:12,18 48:2 49:13 68:6                                200:13 205:10 247:5
     40:8
                                 70:10 86:20 111:4          hereinafter                  335:5 346:10 397:14
                                 118:14 130:21 131:3         6:11
    hardest                                                                             holding
     43:2                        132:1 187:7 191:13         hey                          246:7,9 297:11
                                 213:20 219:18 220:12,22     101:7 161:8 241:22
    harmed                       247:3,4,14,15 248:12,15,                               Holley
                                                             293:4 297:8
     106:1                       18 249:4 256:5 296:12                                   84:11,19,22 94:5,20
                                 300:12 320:1 321:21,24     hi                           95:7,19 96:8,17 99:22
    Harold
                                 334:3 335:8 350:21,23       82:6 364:18 365:23          100:9,24 101:9 102:11,
     98:10
                                 361:3,5,6,8 379:3 389:11    367:24 368:2                23 113:19 173:8,9,18,24



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 136 of 168 PageID:
                                    48552

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i26
     174:3,14,19,23 181:14       hunt                        14 51:19 53:22 54:14        14,22 366:8,20 367:23,
     198:18,19 338:4 355:22       51:11                      55:4 56:4 57:14,23 58:8     25 368:8,14,17,24
     365:25 367:1 368:1,4                                    63:5 65:24 67:18 68:13      369:23 370:12,23 372:19
                                 hurtful
     369:9 370:4 372:20                                      69:18 70:12,14 77:15        373:16,25 376:21 378:25
                                  387:4
     373:18,20 374:4,16,24                                   79:5,12,13,20 82:9          379:6,8,14 382:15 383:5,
     379:8 380:2,7,20            husband                     83:18,21,25 84:15,16,19     7 387:9,10,25 393:22
                                  9:13 59:6 153:10 162:10    85:20 86:2 88:14 89:11,     395:25 397:12 404:2,4
    Holley's
                                  199:16,17,20 222:13        13 90:7,18 91:4,9,11        405:7,10 406:17 407:23
     369:8 371:5 374:7
                                  224:18 261:16              93:2,18,20 94:5,13 95:22    408:21 409:9,19 411:24
     377:15
                                                             96:1,9 101:3,16,21 103:4    420:6,17 422:3,7,9
                                 husband's
    Holley/darnell                                           106:12 107:16 109:1,6       423:19
                                  59:8 236:6
     181:20 182:7                                            111:8,13,24,25 112:1
                                                                                        I'VE
                                 Hygiene                     113:7,22,23 114:18
    home                                                     115:10 116:18 119:13
                                                                                         17:16 19:11 20:17 21:5,
                                  265:12
     222:17,18 224:2,14,18                                                               14,23 33:23 34:3,5,23
                                                             127:1 128:20 132:25
                                 hygienist                                               40:16 53:23 57:6 64:20
    honest                                                   134:2,17,20 135:13
                                  361:20 362:9,13                                        68:3,13 72:21 73:3,4,12,
     129:14 130:18 131:4                                     138:4,22 144:20 146:4,
                                                                                         17,20 79:6 91:1 92:1
     132:2,14 133:2 158:25       hygienists                  14 147:3 148:4,8 154:18
                                                                                         93:23 94:17,24 100:9,10,
     159:1 204:9,11 213:13,       361:21 362:15              156:14 157:5 158:14
                                                                                         15 109:5 110:13 113:16
     14                                                      161:7 162:12 164:20
                                 hypothetical                                            117:18,21 121:15 122:15
                                                             165:6,7 166:17 171:11
    honestly                      19:8 191:12 329:8                                      123:7 130:23 134:2
                                                             173:13 175:5,18 176:9
     293:3                                                                               156:8 162:19 163:23
                                 hypothetically              178:16,17,18 179:9
                                                                                         179:12 182:8,18,24
    honesty                       329:10                     180:10,12 181:16,21,25
                                                                                         194:2,3,4,5 203:18 204:6
     7:15 129:11 243:24                                      184:15 186:21 188:9,13
                                 hypotheticals                                           223:19 225:16 230:4
                                                             189:12 192:23 193:3
    Honor                         19:6                                                   242:7 279:18 280:8
                                                             194:3 196:7 197:23
     38:5,11 41:9,19 42:13,23                                                            284:7 295:20 298:3
                                                             198:5,10,13 200:9,25
     43:24 45:3 46:16 48:17                                                              299:17 307:22 320:22
                                               I             202:2 204:12,14 205:22
     53:8 54:5,14                                                                        321:4 322:4,7 327:21
                                                             207:22 211:3,17 213:20
                                                                                         346:24 347:23 350:5
    hope                                                     216:14,18 217:23 219:8,
                                 I'D                                                     351:16 360:13 365:21
     44:10                                                   23 221:13 228:5 231:9
                                  32:4 164:4,11 179:22                                   369:21 375:5 380:20,22,
                                                             232:4,13 233:6 236:19
    hopeful                       205:14 271:21 306:20                                   24 383:18 387:11
                                                             241:4,17 242:6,8 243:7,
     159:8                        339:5                                                  389:19,24 397:10 406:16
                                                             14,17 247:8 248:3,25
                                                                                         423:1 425:1 426:7
    hopefully                    I'LL                        249:3,4,14,20 250:21
     53:10 132:14 258:10          13:1 27:4,10 32:24 43:24   254:5,15 255:18 257:17,    I-O-L-T-A
     298:19                       63:6 68:7,14 70:19 76:14   18 259:17,18 263:14         352:11
                                  86:24,25 87:10 123:9       264:9,16 266:3 269:21,
    hospitalized                                             23 270:19 271:1,25
                                                                                        ID
                                  139:1 146:7 178:10
     302:11 330:25                                                                       92:2 104:2,6 105:1 106:4
                                  228:3 238:6 240:20         273:2 276:1 277:10,25
                                                                                         120:24 124:23,24 125:9
    hour                          251:10 258:11 264:15,17    278:3,10,15 279:12
                                                                                         137:7,18 138:2,19,21
     81:19 351:4 372:2,3          267:18 270:2 275:11        280:23 283:16 286:10,14
                                                                                         140:18,21 153:16 154:1,
                                  281:25 298:19 311:14       288:3 290:16 292:10
    hours                                                                                3,5,11 156:5,6,20 157:3,
                                  353:12 354:11 366:21       293:3,9 294:12 296:4
     81:1,16,18 351:4,15,20                                                              18 158:6,17 159:5,17
                                  370:1 395:7 398:4          299:7,20 301:12 305:13,
     419:2                                                                               160:22 161:12,22
                                  410:22                     23 309:12 314:18 316:25
                                                                                         167:13,14 168:1,2 170:3,
    House                                                    317:7,11,12 318:3,12,14,
                                 I'M                                                     8,11,15,19,23 171:1,15,
     23:1,3,5 105:23 106:11                                  15,21 320:19,23 321:10,
                                  5:17 14:19,20 15:3 16:9                                19 175:11 178:5 186:2,7,
     275:23 347:21 348:2                                     12 323:9 324:18 325:23,
                                  17:13 18:16 27:6,17                                    14 208:23 209:10,11,21,
                                                             25 331:7,25 332:3 335:2,
    hunch                         28:15 30:2,4,12 32:21,25                               25 239:4,7,9,12 240:1
                                                             24 340:17 341:5,11
     280:21,22,24,25 281:18       33:15,22 34:10 37:14                                   263:3 275:4,18 304:18
                                                             345:18 347:18 349:1
                                  38:5 39:9,24 40:8,25                                   307:9 344:8 388:17
    hundreds                                                 351:21 352:8 357:6,7,25
                                  41:9 42:4,21 43:2,21                                   395:11 419:13 420:11
     82:24                                                   358:22 359:5,7,13 362:1,
                                  44:1,11 45:7,9,10 49:7,                                421:6 422:13



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 137 of 168 PageID:
                                    48553

                                    THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i27
    idea                             improvement                increase                     331:6 338:24 339:12,20
         18:4 66:7,21 83:5 110:24     224:2                      185:5                       341:2 347:11 358:18
         166:5 182:24 217:6                                                                  372:9,20 375:20 383:21
                                     inaccuracies               indefinitely
         287:7 295:18                                                                        398:15 405:16 408:18
                                      109:19                     354:1
                                                                                             412:5 416:20 421:8,17,
    identification
                                     inaccurate                 independent                  25
         137:2 261:21 268:1
                                      24:17,18 76:21,22 78:1     13:13 84:21 85:1,2
         388:10 390:17,23 391:3,                                                            informed
                                      109:17 180:21              233:7,13 235:9 238:9
         5,8,15 392:3,9 396:6                                                                49:20 152:21 163:12
                                                                 243:15 258:8 274:19
         417:14                      inadequate                                              199:22 200:12,22 403:17
                                                                 283:4 290:7 292:2
                                      274:2
    identified                                                                              initial
                                                                indicate
         74:20 82:1 262:10           inappropriate                                           61:3 96:25 100:11
                                                                 61:3 339:2
         322:25 389:4                 88:18                                                  102:11 174:19 199:5
                                                                indicated                    201:7,11,13 365:15
    identifies                       inch
                                                                 36:22 78:17 152:24          380:14
         289:19                       364:6
                                                                 214:5 273:21 314:21
                                                                                            initialed
    identify                         inches                      335:21,22 405:5 418:11
                                                                                             57:11 61:8 222:15
         5:10 6:17 72:17 169:12       122:18 384:22
                                                                indicates
         248:15 250:23 325:8                                                                initially
         354:25 362:4 420:23
                                     incidence                   30:18 252:16 338:17
                                                                                             14:3
                                      93:22                      397:7 407:3 410:15
    identifying                                                                             initials
                                     incident                   indicating
         34:11                                                                               59:24
                                      124:7                      236:2
    ignored                                                                                 initiate
                                     include                    indication
         257:7                                                                               59:19
                                      23:9 29:12 30:20 31:19     218:11,14 297:8 327:16
    II                                39:8 72:8 74:9,22 76:22    338:7 339:25 340:3,7,16    initiated
         377:17                       78:11,15,19 107:15,17                                  173:16 195:12
                                                                individual
                                      281:15 342:3,5,13
    imagine                                                      85:13 123:23,24 169:21     injured
         14:22 197:17                included                    185:6 193:2 195:20          139:5 403:24
                                      30:9 36:20 39:4 76:25      207:9 306:21 307:1
    immediately                                                                             injuries
                                      77:18,24 78:4,17 107:24    364:9 391:24
         75:17 293:17,18                                                                     149:4
                                      146:1 166:9 276:18
                                                                individuals
    impact                            281:12 312:6 315:14,17                                injury
                                                                 169:6 302:7 312:9,18
         353:1                        348:20 408:22                                          135:17,21 185:12 236:12
                                                                industrial                   316:21 390:2 412:11,22
    impacted                         includes
                                                                 361:20,21 362:9,13,14
         278:18                       36:7,18 76:15 107:8                                   inquire
                                      166:2 240:2 306:13        industries                   39:15 48:24
    impediment
                                      351:13                     179:10
         196:11,13                                                                          inquired
                                     including                  industry                     254:4
    import
                                      31:15 93:3 151:1 251:4     92:5 125:5 144:12
         229:16 397:21                                                                      insisted
                                      351:4                      178:23
                                                                                             422:16
    important
                                     incomplete                 infield
         23:13,17,22 104:19                                                                 instance
                                      35:3 40:14                 369:22
         121:21 145:5 186:1,17                                                               30:24 60:7 85:20 93:13
         210:18 314:12 316:19        inconsistent               inform                       101:22 170:16 181:7
                                      180:4,24 181:5 225:2,5,    49:19 121:6                 196:17 210:2 287:5
    imposition
                                      11 226:9                                               305:15 312:20 330:2
         44:24                                                  information
                                                                                             341:22 416:2
                                     incorporated                101:11 115:18 121:17,22
    impossible
                                      353:15,19                  139:16 234:7,19 237:5,     instances
         406:1
                                                                 11 250:19 254:7 257:23      60:25 93:16 341:21
                                     incorrect
    impression                                                   258:7,9,12 283:16 326:3,    391:6
                                      40:11 74:13,15,17
         347:15 398:19                                           7,15 329:23 330:5,17




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 138 of 168 PageID:
                                    48554

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i28
    instruct                     31:7                      involving                    208:20,22 211:19 220:20
     27:17 99:16 368:12                                     82:16 211:14                223:5 238:17 242:3
                                interrogatory
                                                                                        243:9 244:14 246:16,21
    instructing                  262:15,22 376:12 420:12   IOLTA
                                                                                        249:3,25 251:11,15
     30:3 99:14 165:12           422:8,9                    350:6 352:11
                                                                                        252:3,16 254:23 257:21
    instruction                 interrupt                  IOLTA/TRUST                  261:10 264:20 265:2
     39:12 99:10 369:24          188:18,21                  352:5,14                    270:5,6 272:16 273:3
                                                                                        274:23 276:3 277:24
    instructions                interrupting               iphone                       280:4,8 290:17 294:14
     52:3                        189:21                     68:21
                                                                                        295:20 298:4 300:5
    insufficient                interview                  isn't                        313:16 320:15 323:11
     150:3                       376:3,8                    67:6 133:2 251:12           329:25 330:18 333:23
                                                            335:14 371:20               334:24 335:14,18 339:4,
    insulation                  interviewed                                             15 340:19 341:19,23
     175:20 177:23               376:11                    Issa                         342:10,13 349:19 369:3
                                                            334:18 337:22               379:24 384:13,14,24
    insurance                   interviewing
     350:22                      184:18                    issue                        385:3,18 387:25 388:21
                                                            9:25 10:3,5,9,12 11:7,20    389:18 395:21 396:13
    intake                      introduced                                              399:14 400:15 404:17
                                                            12:1 37:2 44:9,25 45:17,
     184:22                      367:20                                                 405:25 418:2,21
                                                            23 48:10 55:2 56:24
    integrity                   introducing                 62:11 92:10 105:9 106:4    items
     221:6                       367:13                     124:22 143:24 146:12        247:20 249:3
                                                            190:18,19,23 191:18
    intend                      investigating               197:17 198:4 218:2,3,6     its
     31:3                        96:18                                                  9:16 14:8 30:21 31:4
                                                            230:3 263:25 273:13
    intending                   investigation               304:16 309:13 344:8         56:18 90:22 132:11
     31:6                        119:21 155:18 245:19       391:2 394:22 395:1          151:20 153:6 234:16
                                 288:9 315:25 391:23        410:16 426:10               265:9 266:9 284:21
    intent                                                                              288:7 333:17 354:16,20
                                 392:2 395:11 396:5
     142:16                                                issue's                      405:1,15 421:6
                                investigations              197:13,15
    inter
                                 244:25 245:14 285:1,4,8
     295:9,17 296:11                                       issued                                   J
                                 295:11 322:13
                                                            44:14
    interest
                                invoke                     issues
     89:7                                                                              James
                                 370:1
                                                            10:11 22:18 57:17 62:11,    348:6 358:10
    interested                                              20 105:6 143:22 194:18
                                involuntarily
     313:6                                                  209:9 410:8,12,13,14       Jan
                                 30:13
                                                                                        152:21 213:2
    interests                                              it's
                                involve
     110:2                                                  23:13,17,22 28:9 31:11,    January
                                 62:15 66:9,24
                                                            18 32:9 39:17 40:3          26:13 80:13 347:19
    internal
                                involved                    41:22,23 43:12,15 45:4
     153:22 155:14,24 288:20                                                           Jared
                                 8:15,16,25 13:5,11 23:1    49:1,2 50:9,13,20 51:16,
     289:1,7                                                                            5:19 385:17
                                 62:12 66:13 82:13,15       25 52:1,2,6,7 60:17 61:3
    International                83:1,16,18 84:8,13 93:3    65:7,10 67:20 70:5,11,17   Jef
     151:6 155:5                 126:8 182:18 206:19        71:3 73:12 74:1 83:9,19     63:11
                                 218:9 232:17 262:22        86:25 102:6 111:11
    interpose                    275:13 278:16 279:3
                                                                                       Jeffrey
     33:16 50:1 191:1                                       115:9,13 120:16 121:12      398:10,24
                                 415:4 416:23               128:2 140:19 148:21
    interposing                 involvement                 149:12 152:13 155:10,      Jenkins
     44:23                                                  14,25 157:11 158:1          306:16
                                 8:19,23 9:2 18:5,21
    interpretation               214:15                     175:6 183:22 185:6,7       Jennifer
     221:4                                                  186:8 189:17,20,25          94:12 238:24,25 241:8
                                involves                    191:13 196:14 199:3         243:2,3,4,10,20 262:8
    interpreted                  331:8                      201:23 206:5 207:19         263:2 275:21 277:10



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 139 of 168 PageID:
                                    48555

                                 THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i29
     408:14                        44:6,13 45:5,9,14,17,25     jury                         128:19
                                   46:5,8,11,17 47:2,5,6,10,    322:13 389:1,7
    Jersey                                                                                 knew
                                   11,14,15,22,24 49:9,18
     44:7 47:22 48:3,4 50:4                                    Justice                      17:21 77:10 83:12 89:1
                                   50:2,12,22 51:2,7,18,25
     52:9,12 66:3,21 82:17                                      351:5 370:24                96:23 103:17,21 104:4
                                   52:9,11,24 53:2,3,9,16,
     83:19 422:21                                                                           114:5 154:3 159:13
                                   18,20 54:2,7 133:1
                                                                                            162:24 197:3 210:4
    Jessica                        134:21 136:19,21,23                     K
                                                                                            236:15 244:2,5 265:24
     275:15                        190:9 191:23 274:11
                                                                                            286:23 287:1 288:6
                                   276:7 347:19 358:10,12,     Kahn
    Jimmie                         17,22,25 359:6,7,8,15,21
                                                                                            303:18,22 308:4,7
     332:11                                                     273:22                      316:18 359:12,13 371:7
                                   363:6,7 370:22 409:4
                                                               Kathryn                      382:19
    job                            413:16
     47:19 110:3 176:19                                         102:2,3 371:10             Knight
                                  judges
                                                               Kathy                        334:13
    jobs                           23:18 415:9
     222:18                                                     316:8                      know
                                  judgment
                                                               keep                         11:10,25 15:23 18:12,15,
    jog                            107:12 137:2,7 138:18,
                                                                26:3 203:17 204:4           20 19:10,13 20:8,9,14,15
     93:6,11                       21 140:20 149:24 150:17
                                                                218:25 241:17,23 244:5      21:2 22:3,8,9 24:12
                                   152:2 157:25 210:5
    John                                                        269:23 277:8 333:4          25:16 26:5,24 28:16
                                   239:3,4,5 254:19 257:3
     6:1 124:8 126:11 242:23                                                                31:15 38:21 39:23 42:9
                                   260:15 261:1,24 263:20      keeping
     243:10 408:8 416:4                                                                     43:5 44:5 48:21 53:10,24
                                   264:25 266:4,6 268:10,       212:24                      57:23 58:18 60:9 61:2,
    Johnny                         14 273:4,9 274:5,25
                                                               Keith                        16,24,25 64:6,8 65:2
     331:21 337:20                 275:3,7,9 276:2,9 363:2,
                                                                18:17 19:18                 66:9,25 67:2,3,5,13,14,
                                   17 394:2 408:25 409:4,
    Johnson                                                                                 24 68:10,12,15,18 73:6
                                   25 410:10 413:14 414:1,     Ken
     62:10,12,15,16,21 151:7                                                                74:1 75:22 76:3,5 79:1
                                   10,13,17                     362:11 363:17
     245:1,15,19 252:24                                                                     80:9 83:14,19,23,24
     284:23 285:2,17,21           judgments                    kept                         84:10 86:9 89:7 90:5,18
     286:1 294:11 295:14           93:4 358:21                  51:11 315:21 352:15         93:24 94:5,7,19 95:1
     334:11 358:2 400:15                                                                    96:9 97:1,3 99:11 100:15
                                  judice                       Kessel                       101:7,14 104:6 106:21
    join                           265:6                        302:13                      107:10 108:3 109:9,19,
     27:10 29:24 87:10            judicial                                                  21 110:17 111:13,14
     303:15                                                    Kevin
                                   358:9                                                    113:7 114:4,5 115:13
                                                                5:13,15 39:23 75:22
    joint                                                                                   116:3,15,21,23 118:9
                                  July                         key                          119:10 121:10 123:19,24
     222:14,15 225:8               263:2 305:25 306:7           390:13                      124:10 125:8,25 126:1,7,
    Joseph                         418:5
                                                                                            11,21,23 127:1,3 128:1,
     335:4,7                                                   kids
                                  jump                                                      3,21 129:8,9,12,15
                                                                299:20
    Joslyn                         413:9                                                    130:11,22,23 132:1
     93:14,16,23 123:25                                        Kimberlee                    134:5 140:15,19,24
                                  jumping                       5:4 13:20 33:21 94:14,21    141:1,13 146:10 147:6
     124:9,16 129:2,5 140:4,       387:16
     12,13 141:2,14 147:21                                      98:1 113:12 198:20,23       150:7,9,11,21,22,24
     283:8,12 357:24 401:4        jumps                         199:2,8 280:5               152:1 155:23 156:11,22,
     415:16,19,22 416:3,8,11       184:14 343:15                                            24 157:7,22,24 158:17
                                                               kind
     425:21                                                                                 160:9,12,17 161:18
                                  June                          40:15 50:5 51:15 68:19
                                                                                            162:15,20,21,23,24
    jubilant                       139:13 155:14 278:6          69:8 70:12 167:5 188:10
                                                                                            163:8,16,17,19,20,24,25
     357:1                         405:18                       196:15 297:13,14,18
                                                                                            164:1 165:8,24 166:4,6,
                                                                359:18,21 382:5,10
    judge                         jurisdiction                                              21 167:16,23 169:19
                                                                415:21 416:6
     37:18 38:2,8,12,16,19         56:25 57:3 132:22 150:4                                  170:2,5,16 171:2,6,19
     39:22,25 40:4,8 41:1,4,6,                                 Kirkland                     172:3 176:13 177:22
                                  jurisdictions                 41:10                       178:12,15 179:4,22,23
     12,15,20,24,25 42:3,20,
                                   9:21 10:1 51:19 57:1,10                                  180:8 181:13,19 182:8,
     24 43:8,12,15,20,21,25                                    Kluznik                      10,13,17 186:2 187:7



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 140 of 168 PageID:
                                    48556

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i30
     188:17 189:2 195:22,24      knowing                    lawful                      learning
     196:2,12,23 197:2            179:20 230:10 307:16       6:8                         423:16,20 424:6
     198:13 199:17 201:7,8,
                                 knowledge                  lawsuit                     leave
     11,13,18 202:10,23
                                  110:16 131:9 208:20,22     6:20,22 12:6,15 13:5        112:4 189:3
     203:3,4 204:5 207:9
                                  209:9 263:6 279:4          18:13,18 19:25 20:4,11,
     210:4,16,17 211:18                                                                 led
                                  350:22                     15 29:5 30:11,13,19
     214:2,3 216:2 217:11,23                                                             9:3 46:24
                                                             31:18 47:21 56:6,9 66:2,
     218:4 222:1,3,12,21,22,     known
     25 223:2,12,19 225:5,6,
                                                             21 135:17 163:5 173:10,    Lee
                                  48:6,7 63:21 100:6
                                                             15,17 205:16 206:5,9,22,    260:3 297:3,6,7,25
     8,15 226:10,11,19 227:5,     183:20
                                                             25 236:7 390:1 391:5,7      298:1,3,10,13 403:6
     6,9,12 228:2,22,23
     229:12 230:19,20,22
                                 knows                       414:21                      408:23 424:13
                                  195:24
     231:1,2,4,14 232:21                                    lawsuits                    left
     234:13,15 236:15,17         Krishan                     29:13 145:11 147:5          77:9,13,17 210:11
     237:2,8 239:6,11 242:17,     21:12                      416:19                      245:24 345:14
     18 243:13,20,23,25
     244:7,14 246:8 248:6,9      Kyle                       lawyer                      legal
                                  6:5                        46:14 47:7 49:4 52:2,21     22:16,18 60:13 142:23
     249:13,23 250:18 252:7
                                                             53:17,24 66:12 75:15        143:21 147:1 201:1
     253:8,14 255:10,16
                                                             82:23 90:10 132:20,21       357:4
     256:2,5,13 259:8 260:5,7                 L
                                                             136:7,8,10 148:17
     261:23 262:7 264:11,16                                                             legible
                                                             161:11 185:19 220:25
     269:6,9 270:20,24 271:9,    L.C.                                                    152:19
                                                             225:24 249:2 251:3
     10,12 272:15 274:13,17       21:6                       254:1 255:6 257:4          legislation
     277:18,19,24,25 278:4,
                                 laboratory                  268:25 271:2 272:2          22:19
     25 279:18 280:8 282:16,
                                  290:7                      278:23 285:24 352:15,25
     22 283:1,19 287:6                                                                  legislative
                                                             354:2 388:24 403:23
     288:13 289:3,5,6,8,16,17                                                            22:24
                                 lack                        423:5
     290:13 291:6,24 292:9,
                                  40:16 137:2 150:4 157:6                               Lemasters
     11,14,23,24 293:1,6,9,11                               lawyer's
                                  260:21                                                 312:8
     294:9,24,25 295:21                                      48:24 186:22
     296:12,13,18 298:3,10       large                                                  Leo
     299:2,21 301:14 302:12       127:4 139:8 177:9         lawyering
                                                             136:9 250:8                 347:20
     305:24 307:5,17 309:3
                                 larger                                                 Lester
     311:8,13,14,23 313:5                                   lawyers
                                  76:24                                                  332:20
     314:24 315:19 316:10                                    19:14 27:8 38:6 119:1
     317:6,12,22,24 318:17,      Larry                       132:11 158:24 191:15       let's
     18 320:19 321:4,8,14,17,     329:14                     216:8 225:18 226:6,11       20:25 24:15 32:21 33:6
     20 322:2 325:15 326:11                                  255:11 326:3 390:6          35:9 37:17 53:1,14 54:12
                                 lasted
     330:23 332:9 335:18                                                                 55:1 65:13 70:20 71:12
                                  140:9 371:25              lay
     336:4,19 338:18,22                                                                  107:5 113:9 117:24,25
     341:7,23,24 347:9,14,16     late                        285:7
                                                                                         118:8 133:14,15 154:9,
     351:2,21 353:7,12            44:1 154:20,21 159:3      lead                         10 173:8 175:4 190:8,13
     355:17 357:17,20 358:23      199:21 200:19              48:7 116:10 125:18          191:20,21,22 193:10
     359:12,24 361:3,10                                      263:12                      217:10 227:2 228:24
     364:12 367:2,17 371:7,8,
                                 laugh
                                  416:6                                                  229:21 238:21 240:22,24
     25 374:17 379:14 381:20                                leading
                                                                                         250:7 252:21 260:23
     382:1,5,9,15 384:4,24,25    law                         394:16,25 395:14,16
                                                                                         272:17 277:25 287:18
     385:3 386:10 387:1           5:8 10:3,5 11:20 14:23     398:18 424:17,24
                                                                                         289:18 291:14 297:15
     390:8 391:16,19 392:20       15:4,6,22,24 18:2,3,9     learn                        315:1 325:25 326:13
     396:13 398:10 401:20,23      35:16,20 71:17 123:12      199:20 232:25 301:6         351:22 354:13 376:20
     402:9 406:13,15 407:5        132:21 240:2 246:12        415:8                       377:6 397:8
     412:17 413:12 415:6          264:3 268:2 354:18
     417:2,9,10 422:3,16          393:14 398:25 399:5       learned                     letter
     423:23 424:5,9,15,19,25      415:5                      300:23 301:6 303:23         213:2 220:16 243:9
     426:7,9                                                 304:2,6 319:15              254:12,17 255:6 256:10
                                                                                         282:4,5,6,19,22 288:22



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 141 of 168 PageID:
                                    48557

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                              i31
     291:11 293:16 300:5,11        45:18 393:13                128:3,24 171:10 178:12      287:13 295:22 298:19
     306:3 309:4 313:16,17                                     191:9 212:11 372:7          316:4 338:15 349:6,16
                                 Linares
     314:2 320:15 323:5                                        412:18 421:5                381:15,18 392:1,4 397:9
                                   44:6,13 45:25 46:11 49:9
     396:15,19,21 397:4,10,                                                                398:4 402:14 406:23
                                   370:22                     litigation
     13 398:4,9,13,23 399:10,
                                                               12:10 16:5,12 17:20,25     looked
     21 400:1,4 402:6,15,20      Linares'
                                                               19:16 21:9 22:4,7 65:19     107:10 120:12 124:16
     403:2,14 404:18,23            45:17
                                                               130:17 146:14 174:24        126:22 158:16 234:9
     405:12 406:14 407:9,13,
     14 408:5,12,14 411:19,
                                 line                          207:7 213:20 233:9          239:7,17 256:23 269:10
                                   28:5,20 56:4 86:6 88:6      255:14 279:1 286:15         282:25 298:11 382:6,10
     25 418:4
                                   133:13 167:6 177:20         289:11 310:24 333:7
                                                                                          looking
    letters                        191:23 224:1 378:1,20       347:25 368:5 391:14
                                                                                           30:9 33:23 36:6 68:7
     89:15,16 90:16 91:7,17                                    399:3 412:20
     92:14 119:3 122:21
                                 lines                                                     72:3 75:12 95:8 107:11
                                   10:19 76:13 134:15         little                       118:4,16 122:10 156:12
     123:12,20 124:5 253:15
                                   379:14                      11:2 38:18 40:15 58:20      237:4 243:17 248:12
     254:24 255:2,12,14
                                                               80:7 127:8 166:12           249:17 266:3 287:1
     257:2 283:13 387:21         list                          176:10,11 204:1 250:7       314:2 339:9 341:11,12
     401:2 403:10 408:2            105:11 153:6 182:1
                                                               326:6 347:1 387:17          379:14 387:25 392:15
                                   198:13,14 277:8 284:5
    level                                                      390:24 393:22 418:14        403:11 408:21
                                   303:8,14 306:11 311:23,
     11:18 48:18 294:8 425:2,
                                   24 312:4 318:4 323:25      lives                       looks
     3
                                   324:12,24 325:11,16         213:16                      204:21 222:25 224:22
    levels                         326:8 343:10,12,20,21                                   266:4 275:14,20 283:9
                                                              LLC
     265:16 292:25                 346:3 347:3,7,9,12                                      306:3 316:17 331:5,14
                                                               5:5
                                                                                           334:21 399:12 406:15
    Levy                         listed
                                                              local
     322:1                         15:18 247:15 249:17,23                                 Lorain
                                                               205:21 302:14
                                   250:1 322:11 330:16                                     318:1
    liabilities
                                   332:19,24,25 334:17        located
     62:17,22                                                                             lose
                                   337:6,19 339:4              42:8 284:22
                                                                                           137:18 410:23
    liability
                                 Listen                       locations
     206:9,22 342:19                                                                      losing
                                   37:14                       31:10
                                                                                           277:8
    liaison
                                 listening                    lodge
     130:8,12                                                                             lost
                                   372:17,18                   112:17
                                                                                           10:2 51:17 93:4 277:21
    licensed
                                 listing                      logged                       279:23
     51:20
                                   120:14 121:2 220:22         70:12
                                                                                          lot
    lie                            247:14 348:13
                                                              long                         52:12 60:22 115:9,12
     95:13 96:20 97:5,6,9,18
                                 lists                         14:4 43:25 69:21 80:25      127:3 298:12,15 302:22
     131:6,7 202:19 226:13
                                   247:6,13 248:4,10           81:12 86:12 95:25 96:1      381:5 385:3
     231:10 255:11 393:15
                                   349:12 408:22               99:22 100:1 102:6
                                                                                          low
    lied                                                       132:22 140:8 192:14
                                 lit                                                       89:19 124:21 176:14
     95:11 96:19 160:6 174:6,                                  210:20 277:11 330:19
                                   11:5
     9,12 202:14 231:6,7                                       346:25 367:3 371:25        lower
     244:16 258:14               litigants                                                 206:12
                                                              longer
                                   23:18
    likelihood                                                 189:10 319:8 350:12        lowest
     36:4 72:1                   litigate                                                  327:14
                                                              look
                                   212:7
    limitation                                                 12:2 17:3,7 25:4 32:4      Loyd
     168:17                      litigated                     44:18 53:24 55:20 56:5      292:15 300:9 412:1
                                   44:25 128:1 160:12,18       67:25 68:4 70:8,19 81:21
    limitations                                                                           lunch
                                   202:16 212:19 240:7         122:2 133:25 134:16
     105:7 150:2 168:10,11,                                                                69:9 193:10 351:5
                                   307:19 362:3                163:25 164:4,11 166:1,4
     14
                                                               202:12,20 216:4 232:9      lung
                                 litigating
    limited                                                    239:10 258:11 286:22        98:15 183:11 184:3,6,13,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 142 of 168 PageID:
                                    48558

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i32
     24 185:12 188:10 301:18     maintain                   marked                     matter
     302:7 303:6 306:14           263:24                     17:1 25:1 32:22 63:7       24:21 44:9 45:13 46:11
                                                             70:22 109:2 120:8          131:20 143:16 210:7
    lying                        maintained
                                                             149:21 152:11,13 175:5     229:10 354:4 369:23
     93:6 256:5                   351:1
                                                             177:17 204:12 243:7        390:16,19
                                 maintenance                 263:17 264:22 267:12
                                                                                       matters
                  M               224:8 353:14               273:2 274:22 280:3
                                                                                        47:18 52:16 193:7
                                                             281:20,23 293:14 294:12
                                 making
    ma'am                                                    305:16 306:5 308:18       Mazel
                                  73:6 405:25
     179:2                                                   310:8 312:1 320:14         38:8
                                 malpractice                 323:6 349:22 399:9,25
    Mable                                                    402:10 404:14 406:10
                                                                                       Mcdermott
                                  12:9,14
     292:17 302:12 412:2                                                                5:12,13 12:17,22 14:12
                                                             408:6,7 410:6,25 411:5,
                                 man                         15 414:5 418:2
                                                                                        15:8,15 17:5,10 18:10,23
    magistrate                    63:2 292:25                                           19:2,5 20:12 22:21,25
     137:21,22                                              marking                     24:3 25:3 27:10 28:4,19
                                 Management                  263:15                     29:24 30:6 32:2,7,11,16
    Magnesia                      320:16 323:1
     29:8 30:20 31:12,14                                                                33:6,15,19 34:2,10,14,
                                                            Martillotta
     35:23,25 36:1,2,4,16,19,    Mandel                                                 18,22 35:1,6,10 37:3,5,8,
                                                             125:18,21 129:6,8,18
     21 62:19 71:20,22,23,25      357:23                                                14 39:19,22,23 40:2,5,10
                                                             131:10,22 133:2 142:25
     72:1,9 74:10,23 88:25                                                              41:3,18,22 42:1,12,16
                                 manner                      144:4 146:12 166:15
     92:24 95:11,14 97:2                                                                43:19,20,23 44:2 46:10
                                  187:9                      169:5 242:9 300:6
     103:7 104:12 119:1                                                                 47:5,14,25 49:18 50:14,
                                                             303:13 306:8 311:11
     122:21 123:10 124:11,       Mansour                                                22 51:3,10,23 52:8,18,23
                                                             313:16 314:8,20 357:25
     24,25 125:11,16,22           129:18                                                53:7,16 54:1,4 55:7
                                                             360:3 381:5 387:22
     126:3,5 127:4 128:5                                                                68:22 71:1,4,8,14 73:10
                                 manufacture                Martillotta's               75:16,20 80:24 81:14,17
     130:24 131:5,19 132:11       144:18
     133:11 134:1,4,13 137:3                                 132:14                     85:5,10,16,18 86:5 87:10
     138:6 139:7,12 142:7,12,    manufactured                                           88:5 98:19 99:11,16
                                                            Martin
     14,18,24 143:2,4,5           239:20 261:5,11 262:18                                102:19 108:9,13 111:22
                                                             123:24 124:3 129:1,5
     144:10,14 148:1 149:1,                                                             112:3,16 113:21 131:17,
                                 manufacturer                147:22 283:8,12 294:15
     25 151:6 154:24 155:7                                                              24 132:3,8,13 133:5,12
                                  104:23 169:8,23 176:24     357:24 396:15 397:10,13
     157:11 158:22 159:1                                                                135:7 160:23 161:6,15
                                  177:22 185:13,25 186:24    398:15,21 399:11,18
     168:18 170:2 172:24                                                                164:15,24 165:1,4,9,13,
                                  187:1 391:20               400:2,21 401:3 404:18,
     174:9,11 177:8 193:22                                                              18 168:23 171:18 180:9,
                                                             23 406:14 407:9 415:15,
     196:21 202:13 209:23        manufacturer's                                         11 183:4 187:15,18
                                                             20,22 418:4,9,17 423:16
     210:3,12 233:4,14 234:6      103:10                                                188:2,5,8,13,16,20,23
                                                             425:20
     238:5 239:2 244:3                                                                  189:1,4,12,15,19,22,25
                                 manufacturers              Martin's                    190:3,7,17,19,23 191:6,
     246:17 253:11 254:18,21
                                  145:18 161:20 176:16       423:23 424:9               10,17,24 195:10 198:7
     256:6 257:10,22 259:14,
                                  183:9 184:20                                          212:3,17,21 213:24
     16 260:25 261:12 278:5                                 Martindale
     280:15 287:6 288:22         manufacturing                                          214:17 215:2,12,19
                                                             322:3
     289:7 290:18 343:6           127:10                                                216:1,5,13,19 217:5,9,
     344:4,5 355:9 371:11                                   Marvin                      14,22 218:21 219:14
                                 March                       334:11                     220:18 221:8 224:19
     385:20 397:3 398:2
                                  213:1 318:4 348:5                                     225:4,13 226:18 228:18,
     399:6 400:24,25 405:20                                 master
     410:4,9 412:7 416:14,20     Marilyn                                                21 229:11,18 230:7,13
                                                             30:23 207:25               231:8,13,19 233:24
     417:12 421:24 422:5,7,       84:18 94:5,20 100:9
     13                           102:5 174:14 338:3        material                    234:17 235:5,15 237:15
                                  355:22 365:25 367:1        179:9 235:24 247:17        239:16 240:12,15,18
    mailed                                                   399:20 404:7,11 405:21     241:2 242:16 244:18
                                  368:1,2 380:19
     43:4                                                    410:16                     245:21 246:3,14 247:2,
                                 mark                                                   21,25 248:7,22 249:9
    main                                                    materials
                                  26:20 71:2 129:16                                     250:15 251:14,25 252:12
     244:22 273:13                                           155:17 210:9 260:17,18,
                                  411:12 414:2                                          254:10 255:8 256:1
                                                             20 288:9 291:4             257:9 258:6,16,22



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 143 of 168 PageID:
                                    48559

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i33
     266:21 267:1,9 269:15        420:6                       129:3,19 167:5 223:8        235:23
     270:12,22 271:8,13                                       299:21 375:5,16 392:25
                                 means                                                   Mike
     272:7,10,15 278:19                                       415:14
                                  15:3 74:5 201:23 220:3,7                                365:24 367:1
     283:23 285:16,19 286:3,
                                  246:2 250:3 295:21         mentor
     9 289:15 291:5 295:4,19                                                             mild
                                  296:15 325:15               282:15
     296:10 297:20 298:24                                                                 184:1,12
     299:6 305:12,21 307:21      meant                       merged
     308:1,12 309:8,18 311:4
                                                                                         Military
                                  121:12 310:3 311:8          205:25
                                                                                          326:19
     312:15 315:13 317:17         418:17,21
     322:24 323:2 324:15
                                                             merits
                                                                                         mill
     326:4 327:11,19,24
                                 mediation                    231:12
                                                                                          292:25 400:15
                                  358:18,23 384:2
     329:6,24 335:17 336:20                                  meso
     337:23 341:4 344:17                                                                 milled
                                 mediator                     98:13,15,22 122:1,3
     346:22 347:8 353:22                                                                  418:12,19 423:18,25
                                  358:9                       250:11 297:16 302:6
     355:3 356:6,22 359:3,10,                                 306:14 309:6,7,15,16       million
     17 360:6,16,19 363:10       medical
                                                                                          230:25
     364:4 365:4,14 366:9         59:14 60:7,10 197:23       mesos
     368:9,12,16,18,20 369:5,     214:7 247:12 248:18         98:15,17 303:6             Milwhite
     10,20 370:8,11 371:17,       252:4,8,9 302:2,5 308:20                                146:2,3 155:2,3
                                                             mesothelioma
     19,23 372:24 374:1,9,18,     309:1,5,14 316:16,19
                                  339:18
                                                              92:8,9 142:21 175:25       mind
     21 375:22 376:5,14                                       176:2,4 177:15 183:13,      19:9 53:13 106:4 124:15
     378:18,25 379:6 380:5       meet                         19 184:1,7 188:10           141:18 158:1 166:20
     382:14 384:1 385:7,14        35:17 158:1 274:2 367:7     214:10,12,13,19,22          175:2 317:16 360:15
     386:20 387:6 402:13                                      215:5 218:15,17 219:9
     407:15,18 409:11,13         meeting                                                 mine
                                                              251:24 252:4,5,10,15,16,
     419:19 420:1,5,9 421:10,     63:20 101:1 365:22,24                                   62:19 203:24 245:1,4,15,
                                                              20 388:7,12 389:9
     21 422:2 423:11 425:14,      366:2,3 367:3,11,22                                     20 246:17 252:24 284:22
     18 426:3,5,17,21             368:1,3,4,8 370:4 371:25   met                          285:2,17,21 286:2 294:9
                                  372:4,21 373:3 374:3,14,    39:1 80:22 81:13 162:23     295:12,14 296:14 297:2
    Mcdermott's                   24 379:10,16 380:7,9        348:8 367:17,19             400:15 402:23 406:2,8
     45:22
                                 meetings                    methodology                 mined
    Mckenzie                      133:18 365:18 374:25        267:25                      284:20,21 398:2 418:12,
     328:12                                                                               19 423:18,25
                                 Melvin                      methods
    MDL                           330:6 337:11                270:17 272:5               mineral
     322:18                                                                               424:14
                                 member                      Michael
    Mealey's                      59:21 131:25 196:5,7        334:18 337:8,22            mineralogists
     347:25                                                                               266:10
                                 members                     microfiche
    mean                          84:15 325:9,14 346:7,14,    347:19,24                  minerals
     11:22 12:18 47:2 50:3        20                                                      403:7
     57:3,4,24 66:9 73:21                                    microphone
     74:4 77:4 93:12 104:5,6     memo                         189:8                      mines
     115:12,13 119:10 121:10      320:16                                                  273:25 294:10 296:17
                                                             microscopy
     127:2 146:9 157:5           Memorandum                   252:25 269:2,11,18         minimum
     166:25 169:15 173:25         137:1                       270:10,14 271:4             159:10
     178:15 182:9 219:11
     220:2,16 239:7 245:18       memory                      mid                         minute
     246:24 256:11 261:9          93:7,11                     175:15                      110:6 126:16 405:7
     268:21,22 269:17 295:17                                                              409:17 412:25
                                 mention                     mid-1990s
     296:8 302:4,20 310:2         67:10 128:19 208:5          145:24,25                  minutes
     311:3 312:17 317:3           374:6                                                   53:11 96:1 99:24 100:2,4
     327:3 344:12 359:19                                     mid-2000s
                                                                                          108:12 113:20 351:6,15
     370:14 381:19 382:7,11      mentioned                    90:14,18
                                                                                          374:3,8
     384:24 385:2 396:22          11:19 12:7 55:10 65:10,
                                                             middle
     403:14 412:9 418:14          11,12,22 66:16 101:3



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 144 of 168 PageID:
                                    48560

                              THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i34
    mischaracterizing          month                      multi-talc                  necessarily
     161:17 374:11              76:8 114:25 188:1          236:9                       209:16
                                382:15
    misconduct                                            multiparty                  necessary
     10:4                      months                      236:22 237:20 241:7         49:22 53:21 271:3
                                6:19 59:15 114:25
    mislead                                               multiple                    need
     23:18 121:21              Monty                       21:1 68:9 110:19 135:12     38:18 45:1 49:25 117:7
                                334:21 335:2,3             136:25 143:11 173:1         197:1 303:8 365:8,16
    misleading
                                                           274:23 293:20 349:8         370:17 391:9 396:8
     29:25 360:5,7             moot
                                                                                       418:15,16
                                150:18,21 210:1           Myers
    Mismas
                                                           98:9,10,12                 needed
     242:23 243:10 408:8,11    morning
                                                                                       53:21 144:5 159:16
                                6:15,16 38:2,4,13 45:5
    misplace                                                                           274:9
                                82:6                                    N
     399:19
                                                                                      negatives
                               mother
    misplaced                                             name                         102:20
                                95:9 96:18 174:9
     399:22                                                7:8 8:25 9:5 21:13,15,19   negotiate
                               mother's                    22:23 59:25 62:8 63:11
    misrepresentations                                                                 313:12
                                174:24 279:17,23           64:6 65:22 68:11 123:23
     235:24 373:16
                                                           128:20 167:8 176:24        negotiated
                               motion
    missed                                                 177:22 254:23 259:8         164:19,22 165:8 169:5,
                                25:14 137:1 138:3,5,6,
     164:21 200:10                                         320:22,24 321:4,6,8,14,     13
                                18,21 140:18,20 149:23
    missing                     150:8,17 157:25 168:17     15 322:4,7 362:10          negotiating
     41:14 65:23,24 188:10      209:10,11 210:5 261:1,     391:19 399:15               354:15
     269:23 379:1               23 263:20 264:25 266:4,   named                       negotiation
                                7,15 273:20 274:4,24       19:20 85:3 86:1 87:2,5,
    misspeak                    275:3,7,9 276:6 363:2
                                                                                       125:20 166:8 232:22
     74:11                                                 14 88:11 98:7,13 113:4
                                382:18 386:24 394:2,6      114:1 116:8 123:24         negotiations
    misspoke                    408:24 409:25 413:14,25    129:6 164:7 165:20          232:7,8,14,18 233:8
     74:13                      414:10,17 417:17           207:4 238:10 292:17         274:20 363:25 383:13,
                                                           339:24 343:1,2,6,7 344:3    14,22
    misstating                 Motor
                                331:15 334:20              354:24 364:14 375:1        neither
     370:23
                                                           380:10,16 401:21,23         70:12
    mistaken                   Motors                      402:3 414:22
     378:5 379:11               330:6 337:12                                          never
                                                          names                        7:12 12:15 20:17 29:13
    misunderstood              move                        30:21 43:22 245:9 255:1     50:23 51:12 64:20 72:21
     378:14                     18:23,25 22:25 29:22       320:20 348:16               73:3,8,17 95:12 108:4
                                70:20 132:13,16 137:25
    mix                                                   Nancy                        113:11 114:10 116:4
                                297:15,22 299:1 406:20
     47:11                                                 94:6,19 153:10 162:15       122:6 133:20 143:11
                                420:2 422:12,18
                                                           340:15 357:9                145:14 147:23 149:15,18
    mixed                      moved                                                   150:10 156:6 160:2
     31:1                       137:6 360:21 410:9        Nardella                     161:8 174:20 179:12
                                                           124:8,14 126:12 140:13,     182:8 202:17 203:18
    modern                     moving                      15,17,22,23 333:12          210:22 211:5 269:10
     269:10,17                  53:14                      416:4,7                     299:11 311:15 320:1
    Mohawk                     MP                                                      321:4,6 322:4,8 327:21
                                                          narrative
     336:23 343:14              59:25                                                  358:22 365:9 367:19
                                                           213:8
    moment                                                                             376:10 383:18 389:11
                               multi-defendant            National                     419:17 422:8
     25:7 33:4 41:2             241:7                      11:5 16:11 17:19,24
    money                                                  333:6                      nevertheless
                               multi-plaintiff                                         414:14
     162:3 181:20 226:24        207:1 236:8               Nebgen
     227:16 304:8                                                                     new
                                                           335:4,7
                                                                                       44:7 47:21 48:3,4 50:4



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 145 of 168 PageID:
                                    48561

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i35
     52:9,12 66:2,21 70:4       noting                       24 25:22 26:22 27:11,16,    19 254:3,10 255:8,21
     71:10 82:17 83:19 121:7     247:4 248:18                24 28:5,14,20 29:15,22,     256:1 257:9 258:4,6,16,
     152:24 275:18 305:3                                     25 30:7 33:16 36:10         22,23 259:3,21 266:21,
                                notwithstanding
     310:21 349:11 422:21                                    37:3,16 44:20,23 45:21      22 267:1,9 268:19 269:4,
                                 152:5 168:25 265:24
                                                             50:2 57:13 58:4,9,15,17     13,15 270:5,11,12,22,23
    newer
                                November                     59:2 63:25 64:10 65:6       271:6,8,13 272:7,9 275:5
     269:7 339:7
                                 243:9 313:18 314:8          66:8,23 67:16 68:7,22       278:11,19,20 279:7,25
    nice                         408:5                       73:2,10,11 75:16 77:20      281:5,16 282:12 283:21,
     283:13                                                  78:3,8 79:10,19 80:6        23 285:16,19 286:3,4,9
                                number                       81:17 82:18 84:25 85:5,     289:14,15 291:5 294:21
    nine                         5:6 27:2,5,15,22,23 28:6,
                                                             10,11,15,16,19 86:3,6,16    295:4,5,19,24 296:3,10
     247:14,18,20 248:21         12,15,17 29:1 31:8,20
                                                             87:11,17 88:2,6 89:4        297:20 298:17,24,25
     249:1,3,7 351:20            36:18 37:15 38:6 45:12
                                                             92:18 93:9 96:12 97:12      299:5,6,13 300:21
                                 46:25 49:10,11,12 76:11,
    NIOSH                                                    98:19,23 102:17 103:2,      303:19 304:5,11,15
                                 23 77:5 78:6,17,19,20,24
     146:2 256:9 257:1                                       13 106:6 107:3 108:1,7      305:7,10,12 307:12,18,
                                 105:21 106:16,19 107:25
     265:14 273:25                                           110:9 111:18 112:18         20,21 308:1,2,6,12,16
                                 108:6 166:18 176:14,15
                                                             113:5,13,21 114:2,8,14      309:8,9,18,19 310:17
    nominal                      186:6,18 212:8 262:16
                                                             115:20 116:2,11 117:5       311:4,22 312:14,15
     48:10 95:14                 265:1 280:6 285:7
                                                             118:6 121:23 122:7,25       315:13 316:5 317:10,17
                                 306:11 311:24 315:2,15
    nonexistent                                              130:19 131:15,17,24         321:23 322:24 323:2,3
                                 318:10,15 325:21 339:1,
     170:9                                                   132:3,4,7,8 133:4,5,13      324:15 326:4 327:10,11,
                                 9 343:12 344:1 360:14
                                                             134:8 135:7 136:5,16        19,24,25 329:6,7,24
    nonfibrous                   362:21 363:18 409:13
                                                             137:19 144:2,25 145:12      330:13 332:6 335:16,17
     403:7,9                                                 146:21 147:17 157:20        336:18,20 340:12 341:3,
                                numbers
    nonresponsive                75:24 124:20 166:22         158:7,18,20 159:7,18        4 344:10,17,18 346:1,8,
     70:17,19                    167:12,17 192:20 290:16     160:23,24 161:5,6,15,16     21,22 347:8 349:4 350:8
                                                             163:15 164:14,15,23,24      353:22,23 355:3,4 356:5,
    nonsmoker                   numerous                     165:18,22 168:3,9,13,23     6,22,23 358:14 359:3,10,
     185:9,10                    9:20 28:16 218:3 244:25     170:12 171:16,18            11,17 360:6,11,16,19
                                 245:14 246:1,18 284:25      172:10,13,19 180:9          363:10,15 364:2,4,21
    normal                       292:5 295:10 307:6
     212:24                                                  181:1 183:4 185:14          365:4,13,14 366:6,9,10
                                 362:24                      187:4,14,15 188:2,3,14      368:9,16,20 370:16
    Northern                    Nutrition                    191:2,5 192:21 194:9        371:17,19 372:13,22
     411:22                      221:15 226:25               195:3,10 197:19 198:7,      373:6,11,23 374:9,10,18,
    notarized                                                11 199:10 201:20 202:8      20 375:22,24 376:5,6,14
     60:17 223:6                                             203:21 206:13 208:15        379:12 380:5,13 381:10
                                            O                209:14 211:8 212:1,3,17,    382:3,14 383:25 384:1,
    note                                                     21 213:24 214:17 215:2,     12 385:6,7,14 386:6,17,
     59:10 67:15 152:20         Oaks                         12,13,19,20 216:1,5,12,     19,20,24 387:5,6 388:16
                                 322:6                       13,19 217:5,9,14,20,22      389:10 390:9 394:15,24
    notebook
     203:17,18                                               218:21 219:13,14 220:9,     395:13 396:1 397:23
                                oath
                                                             18 221:2,8,9 222:9          398:17 401:9 406:19
                                 6:18 224:13
    noted                                                    224:19,20 225:4,12,13       419:15,19 420:1,5,9
     219:1,2,6 220:11,12        object                       226:2,18 228:10,18,19       421:10,20,21 422:2
     300:10                      27:7 102:19 180:6 201:9     229:8,11,18 230:1,6,7,      423:11 424:2,16,23
                                 252:12 270:3 324:19         13,14 231:8,13,19,20        425:14,15,18 426:3,4,17,
    notes
                                 335:6 370:13                232:2 233:11,24,25          18
     100:19,22 126:17
     133:19,20,21 174:8                                      234:17 235:4,5,10,15
                                objected                                                objections
     203:2,6,8,10,11,12,14                                   237:13,15 238:14 239:16
                                 40:16 47:22                                             33:5 386:23 389:14
     219:6 364:9,10,11                                       240:5,12,13 241:1
                                objecting                    242:14,16 244:12,18,19,    obligation
    notice                       67:19 351:21                22 245:21 246:3,14,15       158:2 226:14,16 251:19
     151:4 165:19 383:3                                      247:2,21,23,25 248:7,17,
     411:20                     objection                                               obligations
                                                             22,23 249:9,10 250:4,15,
                                 15:1,8,15 16:7,17 18:10                                 393:19
                                                             16 251:7,13,14,25 252:2,
                                 20:12,13 22:21 24:3,11,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 146 of 168 PageID:
                                    48562

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                              i36
    obtain                        412:24                       265:4 266:16 267:6         operating
     354:16 355:24 406:1                                       268:21 270:2,4,7,8          68:19
                                 Ohio
                                                               274:22 275:8 278:2
    obtained                      5:9 15:17,20 22:20 32:19                                operator
                                                               281:9 282:1,7,19 284:4
     354:25                       41:19 51:13 55:5 57:3,10                                 5:7
                                                               291:10,20 301:10 306:5
                                  59:20 82:24 111:3
    obvious                                                    312:17 315:4,16 316:25     opinion
                                  131:25 138:13 148:5
     73:5,21                                                   318:16,24 319:20 320:4,     44:13 247:19 248:1,16
                                  156:4,13,21 157:4
                                                               21 321:1,2 323:6 325:13,    249:5 250:9 251:3
    obviously                     161:13 195:12 196:5,7
                                                               18,25 326:23,24 328:12      347:18 363:5 409:4
     170:4 187:9 260:10           240:1 265:12 275:19
                                                               329:14 331:13,14 332:20     410:2
                                  281:4,9,11 286:24
    occasion                                                   334:5,25 337:15 342:15
                                  315:11 328:5 349:24
                                                               345:12 346:17 351:18,22
                                                                                          opinions
     120:25
                                  350:2,22 389:20 390:1                                    218:19 363:8,13 415:7
                                                               352:21 356:18 368:25
    occasional                    393:3,8,13 411:23 423:4
                                                               370:2,11 372:4 377:25      opponent
     353:11
                                 Ohio's                        380:7 383:8 389:17          251:5
    Occasionally                  417:17                       394:22 395:18,24 396:19
                                                               397:4,8,14 398:3 403:1     opponents
     100:9
                                 okay                          404:12,25 405:22 406:9      393:11,20
    occasions                     6:25 9:2 12:2,10,14 13:3,
                                                               407:21 412:25 413:18,      oppose
     363:19                       24 15:24 17:17,22 18:22
                                                               21,24 414:12 415:7,12       23:3 262:5
                                  21:3 24:21 25:6 26:13,
    occurred                                                   421:15 422:24
                                  17,20 27:4,15,19 28:12,                                 opposed
     214:3 357:11                 21 30:16 31:25 33:1 34:7    old                          138:4 240:10 262:6
    October                       35:7,12 38:16,19 40:4,14     267:24 330:19 339:10
                                  41:12 42:3 43:23 45:10,      340:18 364:7               opposing
     300:5 388:1
                                  11 46:17 47:7 51:2 53:6,                                 209:13 250:12 255:7
    odd                                                       older                        264:6 291:16
                                  9 55:11 57:20 58:6 60:4
     346:5,12,14,18                                            269:8 330:1
                                  63:5 64:24 65:1 66:12                                   opposition
    offense                       67:8,17 68:23,24 69:8,      oldest                       138:2 264:18,24 394:6
     8:24                         16,20 70:14 71:5,15          383:1                       410:5
                                  72:4,11 73:18,22 81:20
    offer                                                     omissions                   orally
                                  82:15 83:12 86:9,13,19
     128:15 313:10 318:19                                      235:25                      86:13,14 425:23
                                  89:24 90:8 94:1 95:7,18
    offered                       97:13 98:6 99:22 100:5      omit                        oranges
     261:4 262:10 313:12          104:18 105:5,25 107:5,6      121:21                      25:5
                                  108:13 109:25 110:20,23
    office                        117:2 118:1,2 119:2,13,
                                                              once                        order
     7:2 13:10,14 14:23 15:13                                  59:16 100:14,16 111:4,5     8:13,18,21,22 27:13 88:7
                                  16 120:14 121:1,4
     16:2 41:21,23 63:14,17,                                   223:6                       110:1 120:23 150:13
                                  123:18 129:22 131:2,21
     19 68:23 69:3,17 101:4       132:24 134:10,12 140:8,     one's                        159:16 209:11 285:3
     203:23 248:3 278:13          12,25 141:14 146:9           283:13                      316:20 338:23 381:16
     282:10 283:24 284:2          149:7 152:10 153:13                                      382:21,24,25
     325:10 384:7 408:9,10        154:1 156:3 157:2           one-tenth
                                                               121:10                     ordered
    officer                       161:19 165:14 167:11                                     50:19 162:14 325:7
     50:16 180:17 358:9           171:23 173:9 174:13         ones                         346:12
                                  175:4 179:7 180:5 181:5      12:6,16 129:2 161:22,25
    offices                       183:8 186:14 190:11          198:15 292:13 339:10       orders
     5:8                          198:11,18 199:13 200:11      362:19,21                   12:1

    oh                            201:1,4 207:12 208:3,12                                 original
                                  219:3 220:23,24 222:12      online
     47:7 56:24 202:24                                         237:7                       51:13,14 109:7 319:11
     205:24 206:15 227:17         227:2,23 228:24 230:22
                                  238:1,15,20,21,24           open                        originally
     238:12,23 262:20 286:5
                                  239:22 242:22 243:20         31:25 242:8                 26:3 214:11 333:6
     293:12 303:22 309:21
     313:23 323:18,21 333:13      244:1 245:13 246:1,20                                   OSHA
                                  249:21 252:21 257:17,       opened
     340:6 362:6,8 407:19                                      10:10 65:16 82:22 84:2      268:2 274:1
                                  18,20 260:1,23 262:8,21



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 147 of 168 PageID:
                                    48563

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i37
    Ouija                         252:7 319:17 384:23        246:21 247:10              361:12
     230:15                       385:1,3,4,11 386:13
                                                            Parmar's                   pathology
    outcome                      paid                        248:10                     247:17
     414:8,25                     166:12 167:21 169:10
                                                            part                       Paul
                                  172:6 227:17 232:10
    outlined                                                 119:19 151:17 152:7        336:2
                                  233:3 236:18 305:15
     34:24                                                   167:16 169:16,23 179:20
                                                                                       pause
                                 pain                        195:17 200:10 209:25
    outset                                                                              200:13
                                  146:14 183:25              212:23 236:8 257:24
     387:16
                                                             268:13,14 305:5 308:21    pay
                                 Pandora's
    outside                                                  314:13 315:12,24           172:24 227:14 291:2
                                  65:16 82:23 84:2
     49:23 50:5 371:20                                       317:18,20 319:15 324:13    316:21
     373:24 423:4                panel                       370:21 379:16 385:25
                                                             386:2
                                                                                       paying
                                  348:1,4
    outstanding                                                                         11:8 319:19
     70:6                        paper                      partial
                                                             273:9
                                                                                       payment
                                  212:13,20 290:1,3 385:2
    Owens                                                                               233:5
     142:8,19 144:16,18,22       papers                     participate
                                                             126:6 307:10 309:22
                                                                                       payouts
     145:7,9 146:11,24 147:2      57:18 153:15 154:6
                                                                                        185:20 227:9
     148:18,19,20,22 149:6,       209:13 210:22 211:6        354:18 367:21
     11,15,18 152:13 413:15       352:22
                                                            participating              Pease
     417:2,5                                                                            94:6,19 97:13,18 99:22
                                 paperwork                   303:9
                                                                                        100:11,24 101:9,23
    owner                         126:4
                                                            particles                   102:12,22 113:19 133:15
     206:5,9
                                 paragraph                   155:20 156:1 288:12        135:15 152:13 161:20
                                  28:22,25 29:10 35:14                                  162:9,15,18 163:18
                                                            particular
                P                 66:1 79:24 133:16                                     168:16 171:23 198:18,19
                                                             44:12 64:4 169:7,22
                                  135:16 199:14 213:6                                   340:15 356:19 357:8,9
                                                             376:18
    p.m.                          222:17 235:20 236:23
                                                                                       Pease's
     426:25                       261:3,20 267:17 273:12    particularly
                                                                                        153:10
                                  284:17 289:20 290:4,5,6    95:23 142:8 169:21
    pack                          291:21 295:7 348:3         236:5                     pending
     185:11                       349:24 354:14 398:5                                   9:12,16 138:17 160:15,
                                                            parties
    Paduano                       402:20 405:23 406:23                                  16 171:3,5 283:20
                                                             358:16,17
     66:17,18,19                                                                        358:21
                                 paragraphs
                                                            partner
    page                          285:2,13,14                                          people
                                                             28:7 96:10
     17:3,13,16 18:1 32:1                                                               7:17 25:24 29:12 30:9,17
                                 paralegal
     35:12 55:12 56:15 65:25                                partners                    31:1,2,10,16 36:18 39:1
                                  43:3 69:19 75:4 96:14
     66:1 71:6,15 76:13 82:21                                282:11                     40:3 74:22 77:18,24
                                  101:6 200:1,4 279:11
     133:16 136:25 152:14,15                                                            78:4,11,15,18,19,20
                                  326:9 347:4               parts
     153:24 177:19 178:24                                                               82:16,25 84:14 89:1
                                                             104:7 390:13
     199:14,15 204:23 208:4,     parameters                                             94:15 105:25 106:25
     6 218:18,22 223:24           28:9,10,22 29:1,11 30:8   party                       110:16 117:19 120:5
     244:23 246:22 261:2,13,      344:6                      59:17 236:10               123:22 129:1 131:6
     17,19 263:23 265:3                                                                 172:9 183:24 198:23
                                 paraphrasing               passed
     266:7,14 267:16,20                                                                 207:2 216:7 224:5 227:7
                                  46:22                      22:20 416:7
     274:23 284:17 293:20                                                               259:19 268:22 277:7
     301:16 309:21 318:13        Pardon                     Pat                         302:16,21,22,24 315:21
     319:17 323:11 326:23         303:4                      28:7 74:18,20 76:10        342:4,6 346:6,19 347:1
     331:11,14,22 337:10                                     96:10 375:14               359:20 381:24 388:25
                                 parents                                                403:24
     352:13,21 377:25 378:16      367:18                    pathologist
     379:15 398:3                                            361:3,5,6                 percent
                                 Parmar                                                 14:7 121:11 186:25
    pages                         213:4 218:19 220:14       pathologists
     33:23 34:4,14,23 155:11                                                            265:16



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 148 of 168 PageID:
                                    48564

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i38
    percentage                   photo                        166:3 174:2,25 194:2,6     388:24 390:7 407:25
     14:5 187:10                  120:17,18,19 121:1          195:1,8,16,24 196:8        420:7,8 423:5
                                                              197:1,6 199:6 202:5,22
    perception                   photographs                                            plaintiffs'
                                                              231:17,25 232:17,25
     148:19,21                    392:10                                                 48:11 161:11 201:6
                                                              233:16,21 234:21 236:15
                                                                                         207:20,25 262:14 274:1
    perfectly                    photos                       244:9,16 255:20 258:2,
                                                                                         411:15 414:5 419:6
     161:4 215:17                 120:22                      13,20 276:15,22,24
                                                              277:13,22 278:14 279:12   plant
    perform                      phrase                       295:2 298:9 300:20         206:7 207:3 313:3 328:5
     119:21 224:2,7,14,18         220:6 246:24
                                                              340:20 343:23 345:23       329:14
    performed                    phrased                      360:9 364:16 365:20
                                                              367:9 373:14 375:1,7,12
                                                                                        plants
     222:17 408:18                370:13
                                                                                         92:2 125:2 127:5 156:13,
                                                              376:3 380:11 381:21,24
    period                       physically                   383:9 385:17 386:3
                                                                                         21 328:17 343:1
     50:13 59:7 87:7 154:9        26:20 354:5                 413:20 421:15,22 424:18   platy
     194:16                                                   425:1,12,13,24 426:2,13
                                 picked                                                  403:8
    permitted                     278:17 333:15              Placitella's               player
     197:22 373:25                                            101:3 114:4 256:5
                                 picture                                                 144:11
    person                        121:3,5                     298:16 299:10 340:10,24
                                                              365:6 380:15 426:14       players
     22:13 111:1,2 129:19
                                 pictures                                                145:5 358:4
     185:10 186:9 239:19                                     plaintiff
                                  120:16 121:10,15 420:22
     252:9 289:7 317:19                                       12:12,13 21:17 67:6,7     pleading
                                  421:3
     326:5 341:23                                             97:18 116:8,10 162:20      301:11
                                 piece                        169:13 172:4 199:16
    personal                                                                            pleadings
                                  212:13,19                   228:14 236:5 261:3,10,
     96:23 123:21 131:9                                                                  9:1,2,6 10:14 14:11,17,
     135:21 150:4 341:5          pieces                       15,16 263:23 264:8         20,24 23:14,19 55:21
                                  256:23 257:1                267:18,23 273:18,21        60:13 91:6,13 93:2
    personally                                                329:4 332:5 345:1          110:13 149:18,20 158:4
     8:15,16 51:4 90:12 94:8,    piles                        365:19 367:7 388:18        226:13 253:14 255:12
     18,19 95:2 114:15 116:5      387:19 411:7                389:9 390:1 391:16,19      301:12
     379:17                                                   410:17
                                 place                                                  Pleas
    personnel                     5:8 43:13,16 328:8         plaintiff's                 348:4
     152:20                       332:23 336:4 339:8          264:9,10,24 389:5,6
                                  340:23 392:18               410:5,21                  pleasantries
    pertaining
                                                                                         162:24
     95:23                       places                      plaintiffs
                                  304:20 314:25 315:20        5:18,20 14:9,16,25 15:7   please
    pertinent
                                  328:7 337:13 343:9,10       20:20 21:10,22 27:21       5:10 16:24 17:8 29:17
     248:18
                                                              57:22 61:5,17,18,20        32:4 33:7 42:25 43:9
                                 Placitella
    Peter                                                     66:4,20 84:22 85:3 86:1    67:16 71:2 98:25 99:20
                                  5:19,20 25:25 26:4,15
     325:3 401:24,25                                          87:2,5,15 88:11 98:8,13    111:23 112:5 165:10
                                  27:9 64:7,9 66:2 75:6,8
                                                              110:7 113:4 114:1          188:12 189:5,6 313:5
    Philadelphia                  79:14 82:2,5 84:23 85:4,
                                                                                         316:10 350:10 354:13
     385:22                       9,23,25 87:16,19 88:21      152:15,17,19 165:20
                                                              169:10 170:10 187:22       366:24 403:3 411:17
                                  89:24,25 90:9,17 92:12
    phone                                                     191:14 192:25 193:2        415:17
                                  93:17,24 94:1 96:8,16,25
     5:25 6:2,4 37:18 40:7                                    199:7 211:7 216:8
                                  97:7,10,19,25 98:21                                   pleased
     53:5 63:15,16 64:2 68:2,                                 228:16 238:6,10 272:2
                                  100:18 101:1 109:16                                    360:18
     3,16 69:4 81:4 88:23                                     275:8,25 279:6 285:24
                                  110:5,17,21 111:6
     110:25 123:13,20                                         299:7 309:2 311:18,19     pleural
                                  112:25 113:25 114:6,12
     125:17,20 199:5 278:17                                   314:22 315:10 316:7,12     302:11 303:7 327:6
                                  115:16 116:13,16 117:4,
     380:20,23,24                                             318:5,6,9 319:13 339:24    330:24 331:1
                                  15,19 118:11,13 122:9,
    phonetic                      14,24 123:5 126:10          347:6 354:24 355:6        plus
     402:4                        133:19 134:3,6,15,24        364:14 375:2 376:13        142:25 247:18 360:13
                                  135:4 140:10 164:2          380:11,17 383:15,22



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 149 of 168 PageID:
                                    48565

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i39
    pneumoconiosis              positive                   predominately              previously
     294:8                       56:5 114:18 138:4          124:23                     25:1 32:22 38:21 109:1
                                 264:16 362:22 409:9                                   116:19 152:10,12 260:24
    point                                                  prejudice
                                 423:22                                                297:5 314:21 399:9,24
     13:25 16:22 62:17 63:13                                314:11,12
                                                                                       403:4 406:10 410:6
     65:24 71:9 76:3 89:10      possess
                                                           premarked                   424:11
     125:15 130:22 141:18        406:7 407:4
                                                            32:23
     142:11 143:20 145:19,22                                                          primarily
                                possesses
     151:19 155:23 184:5,6                                 premises                    425:17,19
                                 406:25
     197:8 205:25 211:16                                    206:2,3,5,8,9,11,22
                                                                                      primary
     214:18 241:15 258:11       possible                    317:4 342:19
                                                                                       326:25 332:15
     262:20 263:6 282:11,18      211:19 217:18 220:20
                                                           preparation
     283:19 284:11 288:6                                                              principle
     292:6 294:25 298:19
                                possibly                    81:11,12 221:23
                                                                                       260:16
                                 98:9 146:4
     304:24 324:11 325:6                                   prepare
     346:24 355:15 359:13
                                                                                      print
                                potential                   51:8 80:20
                                                                                       115:5 326:9 353:12
     417:6 426:11                95:8 202:20 389:2
                                                           prepared                    354:11 382:13,20,24
    pointed                     potentially                 26:1 267:24 322:10         385:10
     390:12 403:1                84:15
                                                           presence                   printed
    pointing                    Powell                      264:12                     55:1 114:23 115:4
     142:5,6,13 144:8,16         7:11                                                  325:11 328:3 382:12,17,
     145:3 148:9 157:12,14                                 present                     21,25 383:1 385:23
     242:7 378:7                practice                    189:10 192:3 253:3
                                 58:2,25 59:4,12 60:4       275:14 319:8 320:9        printing
    policies                     72:24 73:22 123:12         331:19 350:12 351:25       382:5 385:25
     26:7                        215:16,17 250:14 353:9     358:9,11
                                                                                      printout
                                 393:14 417:18
    policy                                                 presented                   63:8 82:21 129:17
     212:24 353:16,21           practiced                   152:2 273:13 322:17
                                                                                      prior
                                 13:14 15:13 201:17         356:2,7
    Pony                                                                               30:18 37:1 38:22 50:4
     42:9                       practicing                 presently                   63:20 81:8 89:25 90:8
                                 13:13 66:12 73:8 132:21    405:25                     109:8,10 139:17,18
    Pooley
                                 255:5                                                 140:18 150:22 153:11
     407:7,11,21 424:12                                    preserving                  192:7,12 221:18 225:9
    Pooley's                    precedent                   350:23
                                                                                       226:1,9 267:24 268:2
                                 398:6
     407:8                                                 presiding                   303:9 312:7 329:21
                                predated                    44:5                       358:18 386:3,9 421:15,
    pop
                                 330:19                                                19,22
     368:2                                                 presses
                                predecessor                 175:20                    privilege
    popped
                                 13:15                                                 37:9,13 39:12 40:20
     365:21 367:23                                         presuit                     44:4,20 45:19 46:1,13
    portion                     predecessors                315:24                     47:7,23 48:5 75:20 85:17
                                 29:5 31:5 236:8,10                                    86:4,17 88:4 89:5 198:11
     29:19                                                 presumably
                                 284:22                                                366:11,23 368:18,21
                                                            156:25 207:2 342:3
    posed                                                                              369:23 371:20 372:23,24
     46:19
                                predecessors'
                                                           presume                     373:12,24 376:7 389:15
                                 354:20
                                                            247:4 309:3
    position                                                                          privileged
     91:2,5 92:24 93:8,12
                                predicated
                                                           pretty                      27:13 86:18,25 87:1,3,7,
                                 298:15
     141:19 143:7 144:15                                    50:10,13 52:14 79:7        8 366:16 369:6
     154:16 196:1 210:11        predominant                 96:22 175:13 181:22
     265:25 266:3,5 267:8        155:6                      182:24 282:17 372:18      privileges
     425:10                                                                            44:8
                                predominantly              previous
    positions                    128:24                     26:6 71:10 266:8 300:10   privy
     92:14,22                                               400:13                     167:18,21 379:22



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 150 of 168 PageID:
                                    48566

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i40
    pro                          producers                    266:9                     providers
     7:25 8:2 51:16               145:19                                                 59:14 60:8
                                                             proof
    probably                     producing                    127:23,24 128:15 141:5    provides
     6:23 8:10 14:21 18:3         67:9 346:5 386:15           262:24 388:10,11,18        44:14
     63:15 77:5 79:12 83:24                                   389:2 390:19 392:16
                                 product                                                providing
     86:14 90:14,19 91:24                                     396:4
                                  29:9 92:2,3,4 103:11                                   73:23 114:16 215:10
     96:10,11,22 99:25 101:6
                                  104:2,6,9,10,12 105:1      proper                      373:2 374:23 386:17
     108:2 110:14 113:2,17
                                  106:4 120:24 124:23,24      268:1 329:4 332:5
     115:14 126:7 157:24                                                                prudent
                                  125:9 137:2,7,18 138:2,     335:14,18 421:8
     160:5 161:10 171:7                                                                  136:18
                                  18,21 140:18,21 142:22
     186:18 192:17 193:3                                     property
     212:6 237:7 238:3,23
                                  146:25 148:16 153:16                                  published
                                                              352:23
                                  154:1,3,5,11 156:5,6,20                                415:7
     243:19 245:8 249:11
     272:12 277:17 284:3,6
                                  157:3,18 158:6,17 159:5,   proposal
                                  17 160:22 161:12,22
                                                                                        Puerto
                                                              303:1 307:13 310:15
     291:7 293:8 298:2 310:6                                                             38:9
                                  167:13,14 168:1,2 170:3,
     315:9 323:4 327:13                                      proposals
                                  8,11,15,23 171:1,15,19                                pull
     339:5 343:14,17,19                                       387:22
                                  175:11 178:5 181:8,9,12                                31:25 227:2 246:20
     351:6 355:20 384:23,24
                                  186:2,3,5,7,14,16 208:23   proposed                    324:23 325:10 338:21
     404:13 412:14,15
                                  209:10,11,21,25 210:19      35:17 388:5                384:18
    problem                       236:1 239:4,7,9,12,19,
     47:25 105:8 125:7 128:2      23,25 240:1,3,9,11         proposing                  pulling
     142:10 152:24 153:21         261:5,11,21 263:3,25        388:1                      345:21,25 346:19
     154:3,4 161:9 168:11,15,     264:13 266:11 273:14       prospective                pulmonologist
     19 170:14,16 230:5,8         275:4,18 304:18 307:9       121:6                      21:6 302:14
     304:21                       332:8 344:8 388:11,17,
                                  18 389:3,5,6 390:4,14,     protect                    purchase
    problematic                                               110:1 209:12               152:22
                                  15,17,23 391:2,4,8,15,
     153:17
                                  16,19,20,21,23 392:2,9,    prove                      purchasing
    problems                      17 395:11 396:6 417:14      210:8 280:18 332:10        127:17 209:3,4 211:3
     105:11 160:22 161:12,22      419:13 420:11 421:6         390:3 397:16 419:13        420:17,19
     419:17                       422:13
                                                             proven                     purpose
    procedural                   production                   202:19 261:14              25:17 333:17 397:21
     105:10                       346:13 382:19                                          403:25 404:4
                                                             provide
    Procedure                    products                     27:21,22 52:5 61:18,19    purposes
     6:10                         103:1 120:15,16,23          72:19 73:18 101:10,18      254:16
                                  121:11 122:4 175:20         111:12 114:12 116:16
    proceeding                    177:3,24 187:8 261:15                                 pursing
     30:18 298:15                                             133:23 134:14 135:5
                                  420:23                                                 31:12 207:10
                                                              146:23 180:1 225:1
    proceedings                  professional                 233:21 234:19 237:11      pursuant
     194:7                                                    273:24 297:17 303:13       6:9 138:13
                                  215:16 289:25 350:1
                                  352:24 393:4,7,19           316:16 326:3,7 358:17
    process                                                                             pursue
                                                              363:5 372:9,20 374:15
     22:24 365:25                                                                        10:7 31:3 136:18 157:8
                                 profusion                    408:17
    produce                       327:4,5,14                                             196:14,20
     40:22 144:19 237:6
                                                             provided
                                 program                      73:20 114:6,7 134:17,18
                                                                                        pursued
     309:11 382:22 384:9                                                                 57:6 196:14
                                  167:7,12                    165:19 181:20 231:24
     387:2
                                 progressive                  234:2 254:25 255:2        pursuing
    produced                      183:23                      256:24 283:14 284:11,13    59:4 125:8 202:13
     67:12,13 70:12 182:11,                                   297:5 305:4 309:16         214:25 215:4
     13 237:5 245:3 246:5        Project                      324:13 372:16 375:19,21
     267:2 295:13 309:7,10        16:12 17:20,25 333:7        376:13 394:6 398:24       put
     331:10 397:19 400:14                                     401:18 407:5 408:22        42:11 44:9 54:12 60:10
                                 prominent                                               72:22,25 73:16 76:11
     402:22 406:8 409:21                                      412:6



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 151 of 168 PageID:
                                    48567

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i41
     116:18,19,22 117:12,24       348:7                      randomizing                 reads
     135:14 147:13 156:25                                     325:8                       213:18,23 214:1 215:18,
                                 questions
     209:12 217:10 223:7                                                                  22 217:12,19 221:6
                                  27:7 40:15,18,21 49:23     randomly
     225:21,22 242:20 297:23                                                              267:17 321:25 327:8
                                  50:1,20 85:19 86:6          324:23
     298:12 318:20 326:13,16                                                              330:23 349:9,11
                                  95:21,24 141:11 190:4
     336:5 350:10                                            Rao
                                  191:12 208:13 228:6                                    ready
                                                              20:23,24,25 21:4,6,8,14
    putative                      238:17 249:20 290:24                                    382:23 419:10
                                                              273:23
     325:9,14                     372:5,8 373:21 387:10
                                                                                         real
                                  391:1 414:20 418:22        Raos
    puts                                                                                  157:6 170:14
                                  419:12,16,18,20,21,24       21:1
     157:15
                                  423:13 425:5,10 426:20                                 realize
                                                             raw
    putting                                                                               74:16 78:14,16
                                 quite                        155:17 175:21 176:19
     73:19 146:24 186:21
                                  63:4 102:7 126:23 199:3     210:9 211:2,10 288:9       realized
     226:12 325:25
                                  213:14 217:23 389:23                                    18:3
                                  415:23
                                                             Ray
                                                              21:19 23:9 213:7 321:15,   really
                 Q
                                 quote                        19 331:2,3,15,23 339:15     19:10 29:10 40:20 46:10
                                  65:15 84:2,3                348:6                       65:15 68:25 82:22 83:14
    quantities                                                                            84:2 113:8 163:1 166:6
     127:4 139:8 154:22          quoted                      Raymark
                                                                                          169:7 184:10 216:3
     177:10                       64:19,21 70:10              18:14 19:8,16,18 20:10
                                                                                          225:8 229:12 231:1
                                                              414:21
    question                                                                              241:3 247:14 251:11
     12:24,25 19:2 29:22 30:4                 R              reaching                     280:9 281:3 318:18
     35:14 36:7 37:7,10 40:24                                 295:7 412:3                 353:8 359:22,23 384:4
     43:18 44:3 46:19,21,22      R.c.a                       reaction                    ream
     47:12,16 48:19 52:25         343:14,17 344:7,20          356:20,24 357:2             385:2
     67:16,19 76:15 77:22
                                 R.T.                        reactivated                 reask
     87:12 98:25 99:7 102:20
                                  90:21,23 91:2,6,20,21,24    349:10                      178:9
     107:4 112:20,22 130:16
                                  92:1 103:22 104:15
     133:7 135:2 153:19                                      read                        reason
                                  151:6 155:1 170:11,15,
     161:18 163:9,11 164:21                                   8:18,22 14:20 17:4,16       10:3 72:11,19,22,23,25
                                  22,25 171:2,10,14 240:8
     174:13 175:13 176:3                                      29:16,19 30:12 51:14,21     73:18,20,23 74:3,6,7,8
                                  262:8,18 263:3,7,10,19,
     178:10 179:1,4 189:16                                    52:5 64:14,16 66:14         98:17 117:3,9 130:16
                                  24 264:13 265:5,16,22,
     190:22,25 191:16 206:15                                  79:5,6 83:6,12 88:6         146:22 147:1,2,7 203:11
                                  25 266:10,17 273:8
     216:15,16,20 217:24                                      110:13 112:21 141:7,9,      204:10 242:5 248:20
                                  274:4,14,15 278:3
     221:6 224:1 228:22                                       10,16 151:15 194:3          253:6 298:4 308:14
                                  280:22 304:3,9,17,22
     229:13,14 232:24 233:16                                  214:6 217:25 218:16         342:8 365:1,5 396:10
                                  345:3 363:1 393:24
     240:19 244:22 249:15                                     219:7,8 246:24 249:2        414:18 421:16,23
                                  394:3,11,18
     250:6,10 251:11,12,16,                                   273:6 284:16 296:13,21
     18 269:16,24,25 270:1,5,    raise                                                   reason's
                                                              327:4 328:13 339:11,14
     6,20 271:9 289:17 296:4,     34:22 37:2 211:15                                       73:21
                                                              349:15,17,19 379:4
     6 305:2 307:24 310:13                                    403:2 425:1 426:21         reasonable
     320:1 335:6 346:16,18
                                 raised
                                  45:21 211:5                                             391:12
     363:11 368:17,22 369:11                                 reader
     370:1,13 371:4 378:15       raises                       21:7,23 213:7,12 214:8     reasonably
     380:6 384:14,16 395:15,      250:10                      221:12 248:15 349:13        235:23 354:19
     21 417:23
                                 Ralph                       readily                     reasons
    questionable                  204:5,6 222:13 224:7,13     42:6 43:16                  49:6 101:19 142:4 144:1
     139:25                       338:10 340:3                                            148:15,17 208:13 259:1,
                                                             reading
                                                                                          5 327:22 405:22 423:8
    questioned                   Rama                         30:12 183:1 218:25
     141:13 416:18                21:4,8,14                   220:25 249:4 283:12        recall
                                                              312:16 327:4 400:12         6:24 8:18,22 9:8 10:11,
    questioning                  randomized                   415:3                       19,24,25 11:10,17,25
     28:5,20 133:13 188:19        326:16 345:22                                           12:16 13:1,4 14:19



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 152 of 168 PageID:
                                    48568

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i42
     19:17,25 22:23 23:11         362:14                      102:9                       333:19
     24:8,10,14 26:24 61:22
                                 receive                     recommended                 references
     62:8 63:2,19 64:11
                                  393:16 408:1                102:14,23 103:25 293:13     406:24 407:21
     73:20,23 82:14,19 83:19
                                                              304:1
     84:6,10 86:11 87:18,23,     received                                                referencing
     25 90:7 91:15,16,21,23,      14:3,5 26:14,18 28:13      recommending                 301:11
     25 92:6,11,13 93:13,16,      119:3 123:20 125:17,20      193:7 310:3
     23 94:9,17,20 95:3,6,18,
                                                                                         referral
                                  226:24 230:22 293:16
     20,24 96:3 98:2,4,10
                                                             record                       333:20 334:5
                                  385:16 396:21 398:8,9
                                                              5:2 29:19 33:7,8,11,14
     100:10,17 101:5,24           400:20 408:19                                          referred
                                                              37:19,21,23 54:13,20,23
     102:5 103:3 106:14                                                                   83:8 125:3 178:22
     109:13,18 111:5 113:14,
                                 receiving                    84:17 108:18,24 112:8,9,
                                                                                          179:10 297:1 334:3
                                  236:10 314:11 399:10        12,15 190:12,14 193:11,
     18 115:1 119:8 122:10,                                                               365:16
                                  401:2                       17 212:24 252:8,9
     12,19,20,22 123:9,25
     124:7,13 125:15 126:8,
                                                              272:18,19,25 287:19,20     referring
                                 recess
                                                              288:1 318:22 319:1,5        61:25 180:10 181:16
     22 127:2 128:18,21,23        108:21 193:14 272:22
                                                              320:3,12 324:2,3,9          296:12 332:25 333:19
     129:2 146:1,5,6 149:20       287:23 320:7 324:6
                                                              350:10,15,17,18 352:3       385:11
     156:7,14,18 160:17           369:16 376:25 413:4
                                                              369:14,19,21 376:21,22
     163:2,6 164:16 165:24                                                               refers
     166:13,14 168:14 169:9,     recitation                   377:3,6,8,10,13 413:1,7
                                                                                          66:22 248:21 294:11
                                  129:20 426:15               426:22
     17 177:6 181:7,9,12
     194:13,19 198:8 199:2,                                  records                     refile
                                 recognize
     11 204:21 211:17,19                                                                  137:12
                                  33:4 55:6 63:10,12          15:18,20 158:23 159:20,
     221:17,22 223:14,15          120:10 138:10 204:19,20     23 208:21 212:23 247:12    refiled
     230:3,8 231:21 232:6,15,     207:18,23 208:1,2           252:7 254:24 275:21         136:12 138:1,15,23
     23 233:22 234:11,25          223:18 241:9 243:12         316:16,19 319:11 329:18     414:14
     235:6 237:16,23 238:4        270:8 273:5 275:1 280:7,    344:13 350:20,23 351:1
     239:1 245:9 253:23           10 282:5,6 284:9 293:22     352:5,8,14 392:12,13       refine
     254:23 255:1 256:13,15                                   395:5,6 420:15,18,19        269:3
                                  305:20 306:1 321:15
     262:12 266:23 276:5          347:22 348:15,16            421:9 422:4                reflected
     277:2,9 279:19 280:2                                                                 344:23,24 345:7,10
     282:21 286:18,20 288:22     recognized                  recover
     291:1,8 292:7,18 293:3,      268:3                       59:7 390:2                 reflects
     7,10 298:1 299:24                                       recovery                     318:17
                                 recollection
     302:10 305:13 306:25         9:13 10:16 11:2 12:3        329:5                      refresh
     307:22 317:11 323:13         16:10 17:17,18 22:10,14                                 11:2 12:3 16:10 17:17
     328:1 338:13,14 343:8,                                  Recross
                                  55:20 56:6 62:13 63:6                                   63:6 178:3 288:5 381:16,
     25 346:2 355:16 356:16,                                  425:6
                                  154:19 162:4,6 166:11                                   18 414:7
     24,25 357:1 358:15           178:3 233:7,13,17 235:9    REEXAMINATION
     359:4,14,25 360:7,17         237:21 238:10,19,22,25      419:8 423:14               regard
     361:1,13,25 362:2 367:4,     239:3 243:15 274:19                                     21:8 261:14 401:4
     10,12 371:14 373:2                                      refer                        402:16 410:10
                                  283:5,11 288:5 292:2,14,
     374:13,23 376:17,18                                      97:3 152:17 153:22
                                  21 294:2 306:4 341:5                                   regarding
     379:16 380:1,21 381:9                                    246:13
                                  347:3 379:23 381:3,6,16,                                10:12 11:5 15:21 17:19
     383:5,10,11,19 387:23        18,19 414:7 415:20         reference                    19:15 23:5 26:11 38:23
     388:8 393:5,24 399:10        420:22                      31:9 35:16 65:18 140:22     39:11 47:19 49:6,16 50:8
     404:19 408:11 409:1,8                                    213:6 262:17 275:23         69:10,25 70:1 71:5 75:8,
     414:9,25 415:3 416:2,5,6    recollections
                                                              289:5 290:6,10 300:9        9 78:20 82:2,5 85:24
     417:25 422:20 425:3,4        381:13
                                                              301:17 400:8 401:7,13,      88:8 89:10 95:5 101:11
     426:8                       recommend                    16 407:10                   113:14 114:11 116:17
    recalled                      260:19 354:16 359:16                                    117:16 121:17 129:23
                                                             referenced
     89:9 92:15 111:16                                                                    130:17 131:10 133:1
                                 recommendation               72:6,7 74:9 122:16
     232:16                                                                               134:12,13 135:6,15
                                  291:22 310:5                140:19 236:22 256:10
                                                                                          147:2 149:16 153:23
    recalling                                                 289:2 291:16,20 292:16
                                 recommendations                                          162:9 164:2 174:4 194:7,
                                                              294:16 296:1,9,25



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 153 of 168 PageID:
                                    48569

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i43
     21 195:8 211:5,15,24,25      347:2 392:8,12,14,24      repeatedly                   403:24 407:25 408:15
     229:24 231:7,25 232:6,8,                                308:4 415:18
                                 reliability                                            Republic
     13 233:8,23 234:15,19
                                  322:9                     rephrase                     334:19
     235:25 236:21 237:18
                                                             49:25 52:25 370:1
     240:7 250:3 276:1 279:1     reliable                                               reputation
                                                             395:15 396:3
     294:15 318:9 322:23          269:8 329:23,25 341:1,                                 7:15,18 129:11 243:24
     347:21,25 351:7 358:13       13,15 349:2,18            replaced
     363:12,24 364:19 366:7
                                                                                        request
                                                             135:20
     368:3 370:4 371:5 372:6,
                                 reliance                                                69:14 70:4,6 398:6
     9 373:15 374:6 376:3
                                  97:23 257:8               reply                        403:11
                                                             267:15 276:1 410:4
     378:2,23 381:12,13          relied                                                 requested
     383:12,21 384:6 408:18       101:16 217:8 218:7        report                       29:19 422:1,23
     415:14 422:25 423:4          219:4 253:10,16,24         141:6 213:7 214:21
     425:9                                                                              requesting
                                  257:18 288:14 354:19       243:5 248:10 252:4,15
                                                                                         59:17 418:7
                                                             289:22 309:14 347:25
    regular                      relies
     292:19
                                                             402:16 407:6,8,10          requests
                                  267:18,23
                                                             408:23 424:13               68:8 207:25
    regularly                    rely
     102:2,8 293:1
                                                            reported                    require
                                  139:16 213:17,23 215:22
                                                             244:8                       60:21,23 61:9,12,16 62:1
                                  217:12 253:9,17,19
    regulations                                                                          393:8
                                  254:15,21 256:9 257:19,   reporter
     268:2
                                  20,25 260:3 273:21         43:5,10 51:12 58:19        required
    Reindel                       349:3 391:22 412:5         62:4,6,24 64:23 70:11       274:3 350:25 358:22
     6:6                          426:12                     82:12 84:5 375:15,16
                                                                                        requirements
    rejection                    relying                    reporters                    350:23
     59:13                        101:15 105:18 213:25       62:2,25 375:17,20
                                  215:8,18 217:18 219:8
                                                                                        reread
    relate                                                  reports                      80:9 218:9 349:7
                                  235:23 260:2 286:21
     66:7 222:12 385:20,21                                   20:17,19,21,23 21:5,9,13
                                  287:5,17 348:9                                        researched
                                                             214:8 254:12 255:3
    related                                                                              196:12
                                 remaining                   260:6,8 267:18,23
     82:8 140:12 193:25
                                  306:9                      273:19,22,23 274:1,8       researching
     290:24 372:10 373:5
                                                             283:15 308:20 309:2,5       238:2
     382:8 414:16                remember
                                                             322:10,19 348:8
                                  91:10 231:15 259:18                                   Resolution
    relates
                                  286:17 287:10 363:1       represent                    320:16 322:25
     222:3
                                                             5:11 84:14
                                 remodeling                                             resolutions
    relating
                                  222:18 224:2,14,18        representation               186:23
     373:9 393:4
                                                             52:18 352:16 353:2
                                 remove                                                 resolve
    relationship
                                  153:4                     representations              106:5 316:11
     20:9 85:4 197:6
                                                             50:15 354:21
                                 rendition                                              resolved
    relationships
                                  298:16 299:11 340:10,24   representative               231:14 238:5 239:1
     84:21 85:2,7
                                  373:14 426:14              164:7 236:4 355:5
    release                                                                             resolving
                                 reopen                     representatives              256:8
     60:10
                                  195:13,20 276:16,25        365:19 367:8
    releases                                                                            resources
                                 repackage                  represented                  195:20,22 396:11
     60:7 61:12 307:11
                                  46:13                      29:4 82:24 124:14
    relevance                                                                           respect
                                 repair                     representing                 15:17 20:20 21:9,16,21
     272:11,13
                                  222:18                     13:20 14:9,15 15:7 48:1     45:25 46:14 48:5 61:5
    relevant                                                 52:3 84:11 90:10 125:19     91:20 117:22 225:7
                                 repeat
     30:23 48:15 117:11                                      130:4,6,10 162:25 216:6     233:12 269:20 277:12
                                  87:12 106:8 216:20
     159:21 196:21 272:16                                    223:22 358:2,3 388:24       354:24 355:19 356:10,18
                                  310:13



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 154 of 168 PageID:
                                    48570

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i44
     362:2 363:20,21 364:14      62:7,24                     147:19 151:15 153:23        Roosevelt
     398:22 403:14 407:23                                    163:7 171:11 173:8           332:15
                                revealed
     414:25 423:6,7,8                                        181:23 189:2,19 190:7
                                 253:2                                                   ROSH
                                                             191:19 192:1 193:5
    respective                                                                            252:19
                                revealing                    199:13 206:17 214:21
     350:24
                                 366:23                      217:12,15 220:8 222:5       Ross
    responded                                                223:13,24 226:22 227:25      83:18,22,23,25 85:21
                                review                       228:4 229:1 230:25
     152:1 275:8 394:14                                                                   117:22,24 134:19 197:7
                                 20:3,19 25:8 28:8 49:21
                                                             232:20 259:24 262:20         383:7,8
    response                     50:9 51:4 77:6 81:6,10
                                                             263:14 271:23 274:10
     95:17 110:12 144:17         109:7 115:2,4,10 119:20
                                                             287:15 292:18 305:9
                                                                                         Roth
     145:4,15,16 275:15          122:13 134:21 179:21,22                                  5:17 15:1 16:7,17,19
                                                             315:7,18 316:6 326:13,
     293:11 294:14 311:11        218:19 246:25 247:20                                     20:13 24:11,24 25:22
                                                             25 328:2 335:25 343:16
     363:16 402:15               249:6 288:16 291:4                                       26:22 27:6,9,12,16,20,24
                                                             344:20 347:17 351:10
                                 297:25 316:1 323:16                                      28:14 29:14,21 30:2
    responses                                                356:14 361:9 373:3
                                 324:13 376:12 384:10                                     45:3,4,6,7,11,16 46:6,7,
     262:23 376:12 393:16,18                                 378:22,24 389:14 395:21
                                 386:13,18 399:1                                          15,18 47:9,15 54:16
     401:12,15 420:12 422:8,                                 399:8 400:17 402:24
                                                                                          57:13 58:4,7,12,14,18,23
     9,12 425:9                 reviewed                     409:19 410:3 411:7,12
                                                                                          59:2 63:25 64:10 65:6
                                 20:1 22:11 36:24 76:9       419:14 425:10
    responsibility                                                                        66:8,18,23 67:15,18 68:6
                                 81:7,8,9 90:15 109:9
     144:24 393:8                                           right-hand                    69:13 70:3,7,14,18 73:2,
                                 114:19,21 116:24 121:15
                                                             262:16                       11 75:8,11 77:20 78:2,8
    rest                         122:15,19 182:6,8,12
                                                                                          79:10,14,19 80:6 82:2,5,
     42:11                       220:22 221:3 245:7,9,11,   rights
                                                                                          18 84:24,25 85:4,9,11,
                                 12 246:17 247:12 248:12     209:12
    restate                                                                               15,17,25 86:3,16,19,22
                                 256:16,18,19 257:10
     77:22                                                  Rinehart                      87:4,16,17,19 88:2,4
                                 260:17 273:8 284:14
                                                             335:9,25 336:15              89:4 92:18 93:9,18 96:12
    result                       285:10 290:23 291:8
                                                                                          97:12 98:23 99:5,15,19
     44:24 89:17 95:13 96:20     295:9 298:2 323:19         rings
                                                                                          102:17 103:2,13 106:6
     105:22 107:23 162:13        376:17 399:23               243:18
                                                                                          107:3 108:1,7 109:16
     232:11 257:16 284:25
                                reviewing                   risk                          110:9 111:18 113:5,13
    results                      37:1 46:24 118:3 291:1,8    185:5 187:10                 114:2,8,14 115:20,22
     394:7,10,12 401:17          404:1                                                    116:2,11 117:5 118:6
                                                            Rivera-soto                   119:17 121:23 122:7,25
     423:21 424:6
                                reviews                      38:2,3,8,12,16,19 39:25
                                                                                          123:14 130:19 131:15
    retain                       218:23 219:10 220:5,12,     40:4,8 41:1,4,6,12,15,20,
                                                                                          132:4,7,18 133:4 134:8
     352:25 361:15,19            15 246:23 250:2             25 42:3,20,24 43:8,12,
                                                                                          135:1,10 136:5,16
                                                             15,21,25 45:5,9,14 46:5,
    retained                    revisited                                                 137:19 144:2,25 145:12,
                                                             8,17 47:2,6,11,24 50:12
     361:21 362:5,6,9,11,16,     45:2                                                     22 146:21 147:17,20
                                                             51:2,7,18,25 52:11 53:3,
     20,23 363:2,12                                                                       157:20 158:7,18,20
                                Richard                      9,20 54:2,7 351:6
                                                                                          159:7,18 160:24 161:5,
    retention                    335:9,25 336:11                                          16 163:15 164:14,20,23,
                                                            RJ
     26:7 349:25 353:14,16,                                                               25 165:22 168:3,9,13
                                Rico                         260:3 297:3,6,7,25
     19,21,25 393:5                                          298:1,3,10,13 403:6          170:12 171:16 172:10,
                                 38:9
    retrievable                                              408:23 424:13                13,15,17 173:5 174:16
                                Riester                                                   178:18 180:6 181:1
     43:16                                                  Roberto
                                 243:11,20 408:14,17                                      185:14 187:4,14,16
    retrieve                                                 38:3                         188:3 189:7 190:11,15,
                                right
     43:9                                                   role                          21 192:10,21 194:9
                                 12:22 26:7 29:21 32:10,
    return                       13 35:1 43:2 45:16 50:12    22:15 119:19 197:25          195:3 197:11,19 198:9
     356:9                       52:24 53:1,4 54:4 58:11                                  199:10 200:8,14,17,21
                                                            rolling                       201:9,20 202:8 203:21
                                 65:9 67:20 69:22 75:12
    returned                                                 345:15                       204:2,14,17 206:13
                                 82:20 101:17 106:15
     64:2                        107:17,20 118:5 119:13,    room                          207:21 208:15 209:14
    Reuters                      18 126:12 127:2 132:21      112:4 350:9 365:22           211:8 212:1 215:13,20
                                 140:14,21 141:3,5           367:6,13,23                  216:11 217:20 219:12,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 155 of 168 PageID:
                                    48571

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i45
     15,19,23 220:1,8 221:2,9    Rothenberg                 sales                         84:6 91:7,13,17 93:5,6
     222:9 224:20 225:12,14       398:11,25 422:24 423:2     153:20 154:20 155:1          95:18 142:2,14 148:23
     226:2,4 228:5,9,19 229:8                                156:9,12 159:20,22           149:2,5,7,8,10,19 154:18
                                 rough
     230:1,6,14 231:20 232:2                                 160:1,4 209:6 281:11         157:5 202:2 220:20
                                  181:22
     233:11,25 235:4,10,13                                   283:15 344:14,15,24          224:13 230:19 241:22
     237:13 238:13,16 239:14     roughly                     345:6,9 420:15,17 421:9,     244:5 247:3 248:25
     240:5,13,16,21 242:14        192:19 205:13,14           17,25 422:4,5                253:24 270:5 271:25
     244:12,19,21 246:15          241:11,14 351:15                                        293:7 318:15 360:7
                                                            Sam
     247:7,23 248:17,23                                                                   368:22 379:17
     249:10 250:4,16,21,24
                                 Round                       125:17 129:6 142:25
                                  192:20                     144:4 146:12 242:9          says
     251:7,13 252:2 254:3
                                                             306:7 312:3 313:16           25:18 28:11 31:18 35:14
     255:21,23 258:4,23          rounded                     314:8,19,20 357:25           36:15 51:20 55:11,12
     259:3,21,24 266:22           215:25
                                                             387:21                       56:12,16 59:11 66:1,20
     268:19 269:4,13 270:2,7,
                                 route                                                    72:21 79:24 82:22
     11,23 271:6 272:9 275:5                                sample
                                  417:3                                                   135:16,20 150:17 152:14
     278:10,20 279:7,25                                      252:23 253:3,21 254:14
                                                                                          155:17 166:2 177:20
     281:5,16 282:12 283:21      rubber                      257:7 260:4 405:9,19
                                                                                          178:7 200:4 201:25
     286:4 289:14 294:21          92:2,5 125:2,5 127:5
     295:5,24 296:3,11
                                                            samples                       220:14 222:17 224:22
                                  144:12 149:13 166:8                                     235:23 244:24 245:13
                                                             257:2 259:11 290:7
     297:14,18,21 298:17,25       167:2 178:21,23 210:25
                                                             291:21 404:7 406:1,4,7       246:1,4,11,22 249:7
     299:5,13 300:21 303:19       211:1 312:9,13,19 313:7                                 252:23 261:3,13,20
     304:5,11,15 305:7,10,24      328:17 331:2 336:23       Samuel                        263:23 268:15 273:12,17
     307:12,18,20 308:2,6,16      342:25 343:14,15,17        129:18 328:19 334:21
                                                                                          284:19 288:9 290:13
     309:9,19 310:17 311:22       344:7,20 345:2 388:2
                                                            sanction                      294:5,16 295:7 296:7
     312:14 313:19,21 316:5
                                 rule                        8:13,21 9:3 10:20 11:7,8,    297:4 306:8 309:11
     317:10 318:21,25 319:3,
                                  10:20 55:14 56:11,20       13,24 124:5                  310:18,21 312:18 313:5
     10,21,25 321:12,23
                                  138:13 148:5 158:2                                      314:21 316:6,10,15
     323:3 324:16,19,22                                     sanctionable
                                  201:13 309:11 352:24                                    318:15 322:9 327:1
     325:2 326:7 327:10,25                                   416:11,17
                                  369:22 417:17                                           329:19 334:19 340:4,6,
     329:7 330:13 332:6
                                                            sanctioned                    20 341:18 348:3 352:14,
     335:1,5,16 336:18           ruled
                                                             8:7,8,20 9:22 10:1 21:25     22 353:14 354:2,14
     340:12 341:3 344:10,18       44:7 45:25 111:19
                                                             22:3 58:3 417:16             378:1,5 387:1 392:20
     345:13,16 346:1,8,10,17,     150:10 268:4 348:5                                      398:23,25 400:12
     21 349:4 350:8,16,19         386:25 387:1              sanctions                     409:12,24
     351:16,19 353:23 355:4                                  9:7,10 44:24 55:2 89:16
     356:5,23 358:14 359:11      rules                                                   scan
                                                             93:13 415:16,19,24
     360:11 363:15 364:2,21       6:9 52:10 121:17 350:24                                 354:11
     365:13,20 366:6,8,10,17,     393:3,7                   sat
     21 369:12 370:7,10,12,                                  38:21                       scanned
                                 ruling                                                   326:11
     19 371:22 372:13,15,22,      45:18 165:4 268:3         satisfied
     25 373:6,11,23 374:10,       371:21                     46:25                       Scanning
     20 375:1,3,7,8,23 376:6                                                              252:25
     377:17,19,23 378:7          rulings                    saved
     379:3,12 380:3,13            44:11 48:5 50:4            65:2 67:12,13 182:11        scant
     381:10 382:3 383:25                                     213:15                       155:1,2,4
                                 run
     384:11,15 385:6,8,17         52:14 150:2 265:9,10,11   saving                       scheme
     386:6,19 387:5,7,11,15                                  67:9                         199:19 266:20
     389:13,17 395:24 396:2      run-of-the-mill
     407:17 410:13 411:1,6        52:15,16                  saw                          school
     413:8 419:1,5,12,15,22,                                 64:18,20 133:20 148:22       246:12
     25 420:2,25 421:20                                      149:18 168:16 221:4         Schwartz
                                             S
     423:15 424:4 425:15                                     243:13,19 275:22 286:15      398:10,24 399:1
     426:4,18                                                311:2 349:8
                                 Safety                                                  science
    Roth's                        265:12                    saying                        269:11,17 272:14,16
     419:18 425:9                                            45:12 48:13 50:7 67:21       405:21



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 156 of 168 PageID:
                                    48572

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i46
    scientific                    328:6,13,23                 295:20 298:3 307:22        serves
     264:2 270:9 290:3                                        320:2 347:23 350:4,5        59:12
                                 secondly
                                                              383:18 389:19,25 400:5
    scientifically                184:3 392:5                                            service
                                                              406:12 408:12 426:7
     268:8,16                                                                             150:3 262:25
                                 section
                                                             Seiberling
    scientist                     14:22                                                  serving
                                                              343:14
     271:1 401:20 404:11                                                                  299:4
                                 see
     418:15,16                                               selected
                                  12:3 33:4 35:15 36:12                                  session
                                                              323:15
    scientists                    55:17 56:21,22 60:2 63:5                                81:12
     424:20                       65:11,14,22 66:5,16        self-employed
                                                                                         Sestili
                                  69:22,24 70:15 76:19        14:1 15:4,10,11
    scope                                                                                 336:2
                                  80:2 83:3 118:16 122:2,
     45:24 68:8 69:15 373:24                                 self-explanatory
                                  24 123:2 135:18 136:1                                  set
     394:13 424:3,17,24                                       74:2 261:10
                                  137:4 150:5,15,19 151:8                                 48:18 121:14 196:19
    Scotland                      153:2,6 154:9 155:12,21    sell                         197:21 236:5 285:10,14
     152:21                       164:11 166:2 178:1          159:20 239:23 281:3,9
                                  179:13 199:23 208:7
                                                                                         settle
    Scott                         211:25 213:9 218:22
                                                             selling                      48:9 125:13 142:17
     123:23 124:3 129:1                                       313:6 405:4                 148:13 162:3 253:18
                                  221:18,23 222:19 224:10
     283:7 294:15 357:24                                                                  274:14 304:7 306:12,24
                                  226:8 232:9 236:13         SEM
     396:15 399:11,18 400:2                                                               311:5 313:2 341:24
                                  237:8 240:24 245:5,16       252:25
     406:14 407:9 418:4                                                                   355:1,8 356:13 358:16
                                  246:4 253:4 261:7,17,18
     423:16,23
                                  262:19,23 264:4 265:18     send                         359:16 360:1 368:7
                                                              43:2 60:11 75:4 124:4       384:3 412:22,24
    screen                        266:13,16 268:5,11,18,
     81:23                        20 273:15 274:6 276:5      sends                       settled
                                  277:25 285:5 289:4,12       141:15                      29:6 35:25 71:23 89:18
    screening                     290:3,5,8,12,14,19 291:6                                95:13,16 96:20 101:11,
     322:11                       294:18 295:15 300:7        senior                       14,25 150:23,25 161:19
                                  301:19 302:3 303:11         53:23
    screenshot                                                                            167:2,4 176:15 181:13
     120:10                       305:18 306:17,21 307:1     sense                        192:20,25 193:2 231:2,
                                  308:23 309:25 311:1         56:2 73:7 228:23 250:6      22 235:17 238:11 260:13
    se                            312:11 315:2 318:7,11                                   306:20,22,23 307:1
     273:6 280:10                 322:15,20,21 329:1         sent                         314:9 329:19,20 338:8,
                                  333:25 338:15 341:7         51:15,22,25 52:1,2 89:15    12 340:5,7,18,21,23
    search
                                  342:2 348:11 349:16         141:6 223:1 260:6,8,10,     341:6,18,19 342:23
     68:12,15,17,21 69:2,3,4,
                                  352:17 353:3,17 354:7,      17 282:7 381:7,23           344:4 355:13 356:16
     9,12 77:4 342:22
                                  22 369:25 378:4,11          385:16 387:21 399:20        368:6,7 370:15 371:6,11
    searched                      404:7 406:23 407:12         400:9 407:1 417:14          412:15,16,19
     343:9                        409:8 419:25 420:7,23      sentence                    settlement
    searching                     426:11                      72:10 79:24 220:2,3         11:9 101:20 102:3,14,24
     29:2 68:11                  seeing                       267:17 354:2 403:2          103:12,22 104:1 105:6,
    second                        41:9 149:20 156:23         separate                     12 122:16 124:20 129:23
     17:6 43:18 44:2 53:17        157:23 221:17,22 243:17     45:23 85:3 331:10           130:7,11 152:8 162:13,
     55:12 65:25 71:6 82:21       364:17 404:19               363:24                      14 167:7,9,11 176:6
     109:2,6 111:23 123:15                                                                186:23 192:13,15 231:10
                                 seek                        September
     133:14 146:8 172:18                                                                  232:6,7,11,18,22 233:8
                                  89:16 276:10,16 310:6       63:9 152:18 404:17
     194:11 198:21 208:4                                                                  234:10,21,22 236:9,22,
     235:20 244:23 252:22        seeking                     series                       24 237:2,20 259:1,5
     261:2,3 262:14 267:17        421:18                      411:18                      260:19 274:20 291:23
     268:13 273:12 301:16                                                                 303:1,10,15 305:5
                                 seen                        serve
     331:11,21 337:10 346:11                                                              308:22 309:23 310:4,22
                                  20:17 21:5 91:1 109:4,5     268:9 333:17 404:1,5
     398:3                                                                                311:13 312:7 314:13
                                  130:23 156:6,8 194:4
                                                             served                       329:17 338:16,17 339:2,
    secondary                     203:18 208:21 221:16,20
                                                              401:15                      19,20,25 340:16 341:15,
                                  223:19 225:16 280:8



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 157 of 168 PageID:
                                    48573

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i47
     17 342:2 355:25 356:3,8,     155:3 170:20               81:23 387:20 393:3         simpler
     20 357:3,10,12,13,20,22                                 410:15 413:11               419:20
                                 shipped
     358:6,13 360:4,10,15,18,
                                  127:21 212:14             shows                       single
     21 363:25 364:7 381:4
                                                             319:18                      169:13 212:19 248:2,4
     383:13,14,22 387:21,22      shocks
                                                                                         249:5 311:23 374:6,16
     388:13                       130:24                    sic
                                                             235:25 358:12 402:7        sir
    settlements                  Shoemaker
                                                                                         65:1
     151:11 169:4,14 172:25       137:22                    side
     181:17,18 185:20 193:7                                  130:23 211:10 359:21,23    sister
     230:23 307:3,11 354:15
                                 short
                                                             390:7,8 393:22 419:6        100:13
                                  106:10 238:7
     365:12
                                                            sideshow                    sister's
    settling                     shouldn't
                                                             42:10                       357:18
                                  46:20 121:21
     101:19 162:10 163:18
     169:18 253:9 310:23
                                                            sideways                    sisters
                                 Shovel
                                                             50:3                        367:17
     311:20 316:20 360:2          331:22,23 332:2
     388:1,6                                                sign                        sit
                                 show
                                                             50:25 51:21 52:5 60:5,9,    73:22 95:3 132:1 169:12
    seven                         16:21 25:1 32:17,18
                                                             13 61:2,21 223:2 333:9      221:5 232:5 237:10,24
     153:1 167:19 168:20          63:5,6 77:7 93:2 109:1
                                                             356:9                       238:3 248:9 300:19
     351:4 352:15 419:1           120:8,22 128:8,12
                                                                                         374:3 421:11
    severe                        136:24 138:7 139:1        signature
     184:11
                                  146:7 149:21 150:12        14:22 57:18 60:1,22,24     site
                                  151:3 152:10 160:1         61:6,10,12,16 62:1          31:13 312:22 342:24
    severity                      170:10 175:5 177:17        183:19 204:24
     184:9
                                                                                        sites
                                  204:12 207:12,13 209:5
                                                            signed                       29:7,13 30:16 36:3 71:25
                                  211:23 212:19,25 221:13
    share                                                    10:13,17,22 14:11,17,19
     146:14
                                  223:17 241:4 242:19                                   sitting
                                                             26:2 43:6 55:15 57:11
                                  243:7 257:12 260:23                                    32:10 80:18
                                                             59:15,20 60:18 61:13
    shared                        262:13 263:13,14
     406:5                        264:15,17 267:14 274:22
                                                             81:10 85:22 165:25         situated
                                                             225:22 228:15 262:23,24     228:16
                                  275:11 280:3 281:20,25
    sharing                                                  313:22,25 405:17
                                  293:14,19 294:12 296:14                               situation
     13:10,14 15:13 16:2
                                  300:4 305:16 306:5        significant                  110:4 157:11 209:18
     282:10
                                  308:18 309:5 310:8         124:24 155:19 175:17        210:14 226:10
    she's                         312:1 313:15 314:18        288:11 292:23 301:24
                                  316:20 320:14 323:6        302:19
                                                                                        situations
     116:8,10 162:20,21
                                  344:8,13 349:22 377:15                                 60:7 207:6
     163:7 164:7 200:1 244:3
                                  399:8,24 404:14 405:7
                                                            signing
     278:23 279:9 379:11                                                                six
                                                             14:24 23:14,19 61:4
                                  408:5 410:3 411:12                                     66:3,20 82:16 155:10
    sheet                         414:2 418:1 420:12,21     signs                        247:6,13 351:15
     34:5 35:2,5 36:22 39:7,
                                  421:3                      223:2
     10,14 40:13,22 41:7 42:6                                                           skeptical
     49:12 50:17,25 51:8 52:6    showed                     silica                       159:4 255:18
     55:1 70:25 71:5 72:14        24:12,13 139:11 146:3      322:17
     73:1,4,9,25 75:2,3,17        154:25 257:14 260:21                                  skew
     283:16,17 326:17             296:17 394:7 403:6,19     silicosis                    186:7
                                  422:5 424:8,14,22          22:10
    sheets                                                                              skipping
     72:15                       showing                    similar                      379:3
                                  55:4 103:18,23 155:24      97:15 106:4 204:21
    shield                                                   239:6 301:22
                                                                                        slow
                                  212:13 264:12 265:15                                   58:20
     146:23
                                  266:24 273:2 288:3        similarly
    shift                         297:16 309:14 318:3        345:9
                                                                                        small
     144:24                       345:18 408:11 420:11,22                                39:24 154:20,21 170:22
                                                            simple                       323:10
    shipment                     shown                       103:15



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 158 of 168 PageID:
                                    48574

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i48
    Smith                        207:22 247:8 250:22         271:18 292:14,21 294:9    364:6 381:12,23 404:21
     166:10 301:23,25 302:19     264:9 267:18 269:23         306:4
                                                                                      staff
                                 276:1,4 277:8 278:10
    smoked                                                  specifically               59:22 180:19,20,23
                                 283:16 290:17 296:4
     185:11                                                  124:13 204:20 259:18
                                 305:23 314:4 318:12,13,                              stage
                                                             265:11 284:20 288:4
    smoking                      14 321:13 323:9 324:18                                11:25 44:23
                                                             293:2 361:23,25 416:5
     184:14,17,21,23 185:1,3     335:2 347:18 352:8
                                                                                      stamped
                                 366:8 372:19 377:5         specification
    snarky                       378:25 397:12 407:23
                                                                                       409:7
                                                             153:1 283:16,17
     251:15
                                 409:19 411:24 420:17                                 stand
                                 423:19
                                                            specificity
    soapstone                                                                          39:18 48:22 49:2 374:12
                                                             92:17
     95:10 125:4 139:9
                                sort                                                  standpoint
     175:19 177:2,24 178:15,
                                 44:14 316:20 379:19
                                                            specifics
                                                                                       125:9 170:24 301:21,23
     22,23 179:2 392:22,23                                   180:13 279:19
                                sought                                                stands
    soapstone-related            11:15
                                                            Spellacy
                                                                                       37:16
     177:2                                                   213:2 274:11 347:20
                                sound                        363:7                    start
    sold                         10:23 53:25 181:23                                    17:14 18:24 24:15 118:8,
     127:4 186:8 304:18,19
                                 230:25
                                                            spelled
                                                                                       16 133:15 326:13
     398:2 410:18,19                                         198:6
                                sounded                                               started
    sole                         390:25
                                                            spend
                                                                                       13:20,25 14:7,9,15 15:6
     177:8 400:15                                            238:2 351:2
                                                                                       18:12 38:15 212:12
                                sounds
    solely                       151:15 181:24
                                                            spent                      299:25 333:8,9 345:1,3
     97:9,19 101:20 330:9                                    210:7                     351:20 383:1 412:15
     348:9 425:11,16 426:2      source
                                                            split                     starters
                                 194:1
    somebody                                                 167:19                    216:17 355:8
     48:21 50:10 52:20 61:7     Southern
                                                            spoke                     starting
     116:23 159:19 209:9         90:25 91:12,15 103:17,
                                                             88:23 100:5,14 101:22     18:6 123:11 137:24
     250:10 251:23 255:1         20 104:15 130:6 146:5,7
                                                             102:7 113:11 114:10       203:25 212:7 224:1
     272:1 277:15 278:12         151:7,16,20,22,24 152:3,
                                                             134:9,10
     288:14 292:18 342:15        6 153:5,14,17,18,20,23                               state
     346:23 358:2                154:4,5,7,12,16,18,20      spoken                     5:11 83:20 194:6,13
                                 155:19,24 156:3,7,9,20      20:18 90:2,3,5 111:2      264:2 268:7,15 294:7
    somebody's                   157:4,10,19 158:4,17        113:17 204:6,7 378:6
     341:12
                                 159:3,5 160:7,10,13,18,                              stated
                                 20 161:1,2,3,12 281:2      spoliated                  103:3 386:23
    something's
                                 286:16 287:11 288:10        193:19
     269:21                                                                           statement
                                 304:3,10,17,25 359:9,12    spoliation                 56:1 70:10 79:16 84:7
    somewhat
                                Spangenberg                  194:7,15,21 195:8         128:6 161:17 180:1,3
     79:5,9,20 80:5,16 88:9
                                 166:10                                                226:19,22 270:3 423:24
     209:25                                                 sporadic
                                                                                       424:9,15
                                Sparks                       187:2
    son
                                 336:8                                                statements
     321:18                                                 spouse
                                                                                       226:1 253:19 353:6
                                speak                        222:17
    sons                                                                               358:23 373:16
     321:15,16                   124:1,15 369:12            spreadsheet
                                                                                      states
                                speaking                     351:8
    sorry                                                                              152:20 406:6
     14:14 17:13 42:21 43:21     38:3 392:15                square
                                                                                      stating
     46:20 58:8 77:15 78:2                                   46:16,18,20 196:19
                                specific                                               288:23
     82:9 93:18 164:20                                       197:22
                                 48:19 49:9,11,24 50:23
     172:21 173:13 178:18
                                 93:16 100:8 124:7                                    statute
     182:5 198:10,13 200:9
                                                            stack
                                 133:23 134:14 170:21                                  105:7 150:1 168:10,11,
                                                             114:20,22,23 115:14
     203:25 204:14 205:11,22                                                           14,17
                                 183:6 188:9 202:1 260:7     117:8,23 134:20 235:2



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 159 of 168 PageID:
                                    48575

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                           i49
    statute's                    strength                   subject                    sued
     61:1                         217:17 396:23              46:10 52:21 105:19         19:23 20:7 82:25 160:21
                                                             168:16 322:12 417:16       161:7,10 171:2 174:10
    stay                         strengths
                                                                                        205:1 206:21 342:15,18
     148:11 350:15                168:21,25 182:20,22,25    subjected
                                                                                        371:11
                                  185:23 187:21 193:6        350:20
    stayed
                                  228:25                                               suffered
     366:1                                                  submission
                                                                                        389:9
                                 stricken                    181:6
    Steel
                                  105:11                                               suffering
     31:1,5 55:5 56:20 315:3,                               submit
                                                                                        183:25
     5,6 330:6 334:8,11,13       Strickland                  23:25 24:6 180:14 227:3
     336:2,3 337:12 341:23        418:8                      252:3,6,10,15,17 273:18   sufficient
     342:4,6,14                                              274:8                      363:5
                                 strike
    Steel/ford                    18:23,25 22:25 29:22      submitted                  suggest
     334:20                       48:14 132:13,16 297:22     24:9,16,22 25:10,13,16     44:17 154:7 189:23
                                  299:1 393:1 395:7          38:23 49:8 55:14 59:14     371:2 398:13,14
    Stemple
                                  397:17 401:14 406:20       61:6 91:6,12,17 226:21
     18:2,6,9 19:8,15,16                                                               suggested
                                  420:2 423:19               227:5 228:13,17 230:18
     20:11 21:5 414:21                                                                  109:11 143:25 252:14
                                                             245:10 273:23 275:20
                                 strikes                                                277:3 379:20
    step
                                  50:14                     submitting
     189:6 319:4 350:9 393:1                                                           suggesting
                                                             10:14,21 23:21 91:15
                                 strong                                                 208:23 252:9
    stepping                                                 229:23
                                  167:13 169:7,22,25
     367:12                                                                            suggestion
                                  170:6,8 218:12 307:8      subpoena
                                                                                        190:1 310:11
    steps                                                    69:14,15 70:8,15,20
                                 stronger
     354:3                                                   110:12                    suing
                                  147:13 183:2 185:10
                                                                                        154:12 161:14 242:2
    stipulate                     187:1,13,25               subpoenaed
     177:21 361:11                                           48:2                      suit
                                 strongest
                                                                                        19:19,20,21 35:23,24
    stipulated                    170:4                     subsequently
                                                                                        36:16,19,20 71:20,21
     176:23 177:4,21                                         10:18
                                 studies                                                135:20 148:25 234:5
    stipulating                   218:23 219:11 220:5,12,   substance                   308:13
     177:6                        15,16 245:1,3,15 246:5,    87:25 98:21 102:13
                                                                                       suits
                                  11,13,16,18,23 247:13      137:16 145:10 195:2
    stipulation                   250:2 257:7,12,14 269:8    259:11 279:23 359:15
                                                                                        29:6 123:10
     178:4
                                  273:25 285:1,3,20                                    summarizes
                                                            substantial
    stop                          295:11,13 296:1,8,9,13,                               244:25 245:14,18 295:10
                                                             389:24 398:6 410:20
     41:2 50:12 322:22 371:1      15,17,19,22,25 297:2
                                                                                       summary
                                  402:22 403:15,16,18,19    substantive
    stopped                       406:22                     113:24 353:1 364:19,25
                                                                                        93:3 96:22 107:12
     300:10 323:4 328:25                                                                126:18 137:1,6 138:18,
     333:16 344:22               study                      successful                  21 140:20 149:23 150:17
                                  146:1 220:21 246:25        163:18 358:16 391:10       152:1 157:25 210:5
    store                         256:10 257:2 285:15                                   239:3,4,5 254:19 260:14
     354:1,3                      289:19 294:4,15
                                                            successfully
                                                                                        261:1,24 263:20 264:25
                                                             9:20 57:6,8
    story                                                                               266:4,6 268:9,14 273:9
                                 stuff
     64:4 126:12 140:12           60:22 134:2 157:23
                                                            successor                   274:5,24 275:3,7,9
                                                             342:16,18                  276:2,9 358:21 363:2,16
    strange                       237:16 245:9 291:7
                                                                                        394:2 408:24 409:4,25
     216:4                        382:8 387:19 395:5        sue                         410:9 413:14,25 414:10,
                                  398:20 399:5               142:24 143:5,21,25
    strategic                                                                           13,16
                                                             144:13 157:9 170:25
     143:22 146:22 148:17        style
                                                             171:21 307:14,15,25       Summit
                                  359:25
    strategy                                                 308:8 342:7                135:21,25 136:11 137:7,
     142:23 145:16               sub                                                    10 138:9,15 413:16
                                  265:6



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 160 of 168 PageID:
                                    48576

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i50
    summons                       111:8,13 112:6 113:7,10,    180:24 181:5 225:25        88:25 89:14 90:22,24,25
     241:6                        18 114:15 116:18 119:18     226:9 230:10 255:7         91:3,8,12,14,15,18,22
                                  120:4 123:15 127:1          290:13                     92:7,8,24 93:1,5 95:10,
    sums
                                  134:2,11,17 135:13                                     11,13,15 96:19 97:2
     304:8                                                   symptomatic
                                  146:4,5 156:14 161:7                                   101:21 102:15,25 103:7,
                                                              302:16
    Sunoco/u.s.                   162:12 166:17 172:6                                    10,17,18,20,23 104:12,
     334:13                       180:2,18 182:1 184:15      synergistically             15,22,24 105:21 106:19
                                  192:23 194:3 196:10         185:4                      119:1 121:2,3,5 122:16,
    Super                         213:20 216:21 223:5                                    22 123:10 124:12,20,22,
     45:13
                                  225:19 226:16 228:5
                                                             system                      24,25 125:3,8,11,13,16,
                                                              68:19 237:8
    supervised                    231:9 232:4 236:19                                     19,22,23 126:3,5 127:4,
     358:6                        240:23 242:6 243:14                                    5,9,19 128:6,9,12 129:24
                                  254:5 260:7 262:7                     T                130:4,6,12,17,24 131:5,
    Supplemental                  269:21 277:10 280:23                                   19 132:11 133:11 134:1,
     207:19,24                    286:10,14 292:1 293:3,7,                               4,13 137:3 139:6,7,8,12,
                                                             T.H.
    supplied                      9 299:20 301:12 302:12      221:14 226:24 227:3        14,20,24 140:1,5,11
     139:8 155:18 177:9           305:13 309:12 319:2,23                                 141:3,15,20,22 142:3,6,
     239:20 261:5,11 288:10       321:10,12 325:24 331:7,    table                       7,12,14,18,20,24 143:4,
     392:23 394:18                25 332:3 339:6 341:19       143:3 144:5                5,8,11,13,18 144:8,11,
                                  343:8 355:12 357:6,7,25    tactical                    12,14,16,18,19,23 145:4,
    supplier                      358:22 359:5,7,14 362:1,                               5,7,18,20,21 146:2,3,5,6,
     153:6 177:9,23 205:21                                    143:25 146:11 147:1,2
                                  22 367:23,25 373:16         148:15 242:5 308:14        7,18,25 147:10,12,16,24
     301:15                       380:21 382:15 383:6,7,                                 148:1,9,24 149:1,3,8,10,
    suppliers                     11 390:24 395:16 406:15    take                        19,25 150:23,25 151:5,6,
     286:8                        413:24 419:11,16 420:6      17:7 25:4 33:3 44:16       8,10,16,20,22,24 152:3,
                                  422:9 425:4                 50:15 56:5 60:8 69:21      6,23 153:1,5,6,14,17,18,
    supply                                                    81:19 91:2,5 92:23         20,23 154:4,5,7,12,17,
     127:24 176:25 239:22        surely                       100:18,21 108:9 133:19,    18,20,24 155:5,7,18,19,
                                  209:11                      20,21 140:20 164:4,11
    supplying                                                                            25 156:3,7,9,20 157:4,
     211:1                       surgical                     166:4 172:6 184:22         10,19 158:4,17,22 159:1,
                                  247:17                      191:17 193:10 196:18       3,5 160:8,10,13,18,20
    support                                                   203:2,6,10,11 220:10       161:1,3,12,19,25 162:10,
     25:14 137:1 157:18          surmising                    265:25 266:5 267:7         13 166:7,24 167:2,13,15,
     254:7                        131:13                      316:1 326:22 382:20        25 168:6,7,20 169:7,14,
    supporting                   surprise                     387:13 393:1 397:9         22 170:2,22 171:6,24
     141:15 214:8,21 215:4        415:13                      402:14 406:23 410:22       172:9,24 173:2 174:9,10,
                                                              412:25                     11 175:18 176:8 177:8
    suppose                      surprised                                               178:12 179:2,4,11 183:9
     105:14                       9:24 126:3 181:24 182:4    taken
                                                                                         184:19 185:24 186:24
                                  227:22 228:1 415:8          41:16 92:15,22 93:7
    Supreme                                                                              187:1,25 192:14,16,19
                                                              100:13 108:21 172:1,4,9
     11:15,16 350:1              surrounding                                             193:1,23 196:21 202:14,
                                                              173:1,3 193:14 223:21
                                  88:7 283:5 355:2                                       17,18 205:5,18 206:20,
                                                              257:20 272:22 287:23
    sure                                                                                 23 209:6,23 210:3,13
                                 Survey                       320:7 324:6 369:16
     11:4,11 14:19,20 15:3                                                               214:15,25 215:5 231:3,6,
                                  289:25                      376:25 413:4
     16:9,23 17:9 18:16 25:4,                                                            23 232:11 233:3,14
     9 28:2,15 30:4 32:12        suspension                  takes                       234:6,10 236:1,2,18
     41:3 44:1 57:14,15,23,25     322:19                      386:16                     238:5 241:13,16,23
     58:16,22 66:14 67:11                                                                242:13,20 244:3 245:3
     68:5 69:14 70:2,8 75:19     swear                       talc
                                                                                         246:5,17 253:12,25
     77:23 83:21,25 86:2,7        406:3                       13:22,25 14:10,15,25
                                                                                         254:5,18,21 255:4 256:7
     87:13 88:14 89:11,13,22                                  15:7 20:20 21:9,17,22
                                 Sweeney                                                 257:11,13,15,22 259:15,
     90:18 91:4,9,11 94:5                                     29:8 30:20 31:12,14
                                  347:20 358:10,12,17,22,                                16 260:4,22,25 261:12
     95:22 96:1,9 98:10                                       35:23,25 36:1,2,4,16,19
                                  25 359:7,8,15                                          262:9,17,21 263:9,11
     101:5,16,22 106:9,21                                     57:21 61:5,17,18,19
                                                                                         264:13 265:7,9,10,12,17,
     107:5 108:16 109:6,25       sworn                        62:18,19 65:19 71:20,22,
                                                                                         22 266:1,19,25 267:4,8
                                  6:10 37:12 39:14 48:23      23,25 72:2,9 74:10,23



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 161 of 168 PageID:
                                    48577

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i51
     268:23 273:14,20 274:15      198:24 230:12,16 234:24     249:22,24,25 254:6         8 361:14,18 386:5
     276:13 278:5 280:12,15,      240:22 277:5,10 315:25      258:13,17 259:10,25        390:16,22 395:7 396:22
     19,21,25 281:3,18            356:11 392:5 422:24         260:1 266:19 278:4         416:24 420:11 421:8
     283:22 284:20,21,22,23                                   288:25 291:11 299:22,23
                                 talked                                                 test
     285:15 286:8,11,16,25                                    320:24 343:23 345:22
                                  25:21,24 62:2,5,24                                     239:21 286:20,21 287:4,
     287:2,11 288:7,8,10,11,                                  356:19 357:3,5 358:25
                                  63:15,18 70:11 74:18,19                                16,17 288:7,14,15
     17,19,21,22,23 289:7,11,                                 359:8 360:9 362:25
                                  75:3,18 90:16 94:5,6,8,                                291:20 297:3 298:8
     13 290:7,18,21 291:21                                    365:10 368:22 413:13
                                  15,17,19,24 95:1 96:9,14                               394:7,10,12 401:17
     292:23,25 293:5 294:10                                   415:17
                                  98:11 100:9,10,15 101:9                                405:9 423:20 424:6
     295:13 301:13,14 304:3,
                                  102:1 110:5 111:9 125:3    teller
     10,17,23,25 305:1                                                                  tested
                                  162:17,19 163:2 182:20      130:21
     306:10 307:4,5,6,8,10,                                                              143:11 147:22 193:23
                                  194:20 198:15 199:2
     15,16,23,25 308:5,9,21                                  telling                     202:17 253:22,24 259:11
                                  200:2 203:20 276:15
     309:1 310:10,14 311:19                                   19:18 91:21 97:17          286:10 396:25 405:20
                                  277:8,9 279:18,20 292:6,
     312:7,10,13,19,23 313:2,                                 107:16 148:8 226:17
     4,5 314:9,13,23 315:12
                                  8,9,10 293:1 299:17,20,                               testified
                                                              242:9 258:2 259:19
                                  24 300:1 335:25 359:20                                 6:11,18 49:10 110:13
     316:8,10 317:15,22                                       266:18 287:10 399:4
                                  381:21 422:14 424:18                                   175:18 218:3,5 330:1
     320:25 321:21,24                                         405:2 418:9
                                                                                         350:24 353:24 379:25
     323:15,20 328:2,8,10,14,    talking
     18,19 329:3,11,12,15,17
                                                             tells                       388:22 389:11 395:4
                                  20:24 24:4 46:14 57:14
                                                              118:13 141:2,14 359:21,    401:3 412:10 413:24
     330:7,12,15,20,21 331:4,     63:20 90:8 92:13 94:21
                                                              23                         424:20
     19,25 332:2,4,7,8,13,17,     102:22 106:14 134:1
     21 334:10,15,22 335:8,       145:23 173:11 179:8,9      TEM                        testify
     11,15 336:5,6,7,10,13,       188:8 191:3 199:12          253:1                      48:3 214:14 248:11,12
     16,22 337:1,3,7,12,17,18     201:8 211:4 228:25                                     348:7 381:25
     338:4,11 339:20 341:6,       234:25 247:8 283:11
                                                             ten
     25 342:2,10,13,23,25                                     91:24 160:14 301:22       testifying
                                  309:11 355:5 378:10
     343:6 344:2,3,4,5,21                                     412:16                     224:17
                                  379:18 386:3 399:18
     345:3,6,9,24 350:6 355:9     404:2 421:15               tens                       testimony
     356:20 357:4,12 359:2,9,                                 216:6                      6:25 7:3 36:14 37:12
     12 360:23 361:14,18,22,
                                 talks
                                                                                         39:15 48:23,24 49:1,4,
                                  66:17 208:5                term
     23 362:1,3,16 363:13,20,                                                            15,20 65:20 73:25 75:1,8
     21 364:1,7 384:19                                        16:15 120:17 295:20
                                 tape                                                    76:1,4,21 77:6,7 107:14
     385:21 388:23 389:2,12       108:12                     terminate                   108:14 147:15 178:17
     392:21,23 393:24 394:3,                                  237:19                     180:25 181:6 192:7
     8 395:2,10 396:5,10,25      task
                                                                                         225:3,11,20 226:9
     397:1,3,17,19 398:2          136:22                     terminated                  230:11 258:15,19 275:22
     399:6 400:14,24 401:1,8,                                 30:10
                                 telephone                                               285:13 290:11,13 298:14
     17 402:22 403:8,20           37:25 54:10,13 130:2       termination                 301:7,11 335:21 362:5,
     404:2 405:1,15,20 406:1,     380:10,16                   352:16                     16 390:12 426:1
     7 408:19 410:4,18,20
     412:7,9 416:14 417:6,7,     tell                        terms                      testing
     10,12,19,21 418:12,19        19:23 29:11 34:4 49:19      11:19 33:5 61:17 67:8      187:3 253:20 254:13
     421:6,13 422:6,13,17,25      51:19 53:4 62:14 82:12,     68:8 97:5 110:8,15         264:11 265:14 269:3
     423:4,17,22,25 424:8         15 84:8 86:24,25 87:14,     120:14 122:23 123:6        270:17 271:4,20 272:5
                                  21 88:10 89:12 92:13,16,    126:24 143:6 145:18        286:1,8,16 287:11
    Talc's                        21 93:24 96:17 97:13        165:7,10 166:18 167:11     289:13 290:7 296:23
     128:5 143:2                  100:25 102:23 109:14        168:21 175:8 183:1         401:7 406:25 407:4
    talcum                        122:9 123:4,9 126:13        184:18 185:11,20,23        408:1,18
     179:3,8                      133:1 140:19 158:10         186:21 187:21,23 192:9,
                                                                                        tests
                                  159:25 162:7,9 173:2        12,13 196:3 198:20
    talk                                                                                 265:9,11,15 266:24
                                  174:4 189:4 191:2           217:16 229:3 254:20
     26:25 27:4 48:21 63:13,                                                             286:24 288:20 289:1
                                  192:19,24 194:15 202:3,     257:7 259:1,5 260:2
     16 74:25 75:5,7,14,21                                                               394:19
                                  11,25 203:13,19 204:24      269:11,17 288:25 292:3
     82:1 96:7 117:25 162:22      209:20 217:24 226:14        327:7,9 329:23 339:15     Texas
     173:9,14,18 194:6            231:6,17 233:2 242:3,12     340:22,23 341:13 356:3,    22:11



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 162 of 168 PageID:
                                    48578

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i52
    text                          24:25 78:25 93:5,6 94:15    193:5,19 195:23,25         331:14 398:4 402:20
     43:2                         101:8 142:10,12,14          198:17 201:2 204:2         406:9
                                  148:14,16 160:14,15         207:18 210:15 212:5,9
    texts                                                                               Thomas
                                  163:18 171:1 180:18         213:17,25 214:10 215:8,
     41:10                                                                               6:7,13 33:20 200:13,22,
                                  226:11 277:7 280:23         24 216:16 217:3 218:4
                                                                                         25 236:4 362:10 387:14
    thank                         281:1 297:12 331:10         220:3 222:7 223:15
                                                                                         419:8 423:14 425:7
     38:10 40:6 42:16 54:5,6,     389:23 405:4 426:19         225:24 226:6,13,15,23,
     7 71:1,4,14 99:18 104:18                                 24 227:1,19 228:9         Thompson
                                 they've
     108:17 172:19 200:14,21                                  229:10,16 233:19 238:18    5:9 42:1
                                  44:9 93:7 119:25
     204:17 207:17 240:21                                     239:1,5,7,17 240:1
                                                                                        thorough
     241:2 320:5 410:22          thick                        241:19,25 243:19 245:12
                                                                                         119:21
     419:22                       122:18                      246:1 247:3,19 248:1
                                                              249:11,15 250:2 251:6     thought
    Thanks                       thing                        254:17,18,19,23 258:7      51:13 52:8,9 53:21 54:16
     17:10 25:6 58:23             40:1,3 68:12 158:21
                                                              260:11,12,14 262:1         65:4 83:15 99:24 102:15
                                  184:1 248:2,4 249:5
    theory                                                    264:14 265:2 267:6         103:8 134:5 135:9
                                  272:14 349:8 369:1,4
     209:21 210:22,25 211:3,                                  270:13 274:9 275:13        137:20,23 138:4,20
                                  374:6 379:5 415:21
     15,25 335:12,14 336:16                                   276:3,24 277:7 278:6,8     145:4 154:1,13 161:3
                                 things                       279:2,4 281:7,10 282:25    163:21 194:18 225:6
    theory's                                                  284:5 288:15 290:14
                                  32:19 73:12 117:20                                     239:2 241:22 261:25
     336:19                                                   292:15,17 293:18 294:5,
                                  123:7 157:13 174:8                                     275:22 277:3 279:23
    there's                       180:20,24 185:2,9 187:6,    20 300:10,23 302:6,7       281:2 296:22 303:17,20
     21:6 38:20 39:12 52:11,      11,20,22 188:6 195:24       307:25 310:18 311:12,24    308:3,10 343:11 360:13
     13 65:18 90:23 91:2,7,       197:4 229:6 247:1,6,13,     315:24 317:9 320:19        378:6 404:21 405:5
     13,18,22 93:5 99:6           14,18 248:21 249:1,8        321:18 322:7 325:22,23     408:6 411:1,2 413:25
     102:20 104:7,8,23 108:2      254:11 316:3 382:8          327:12,15 330:18,25        416:11
     120:14 121:2,3 126:7         390:11 415:14               331:21 333:2 334:24
                                                              335:21,25 337:11,21,25    thousand
     135:24 140:4,21 141:2
                                 think                        338:1 339:1 343:5,6,19     68:14 389:21
     142:3 148:12,24 149:19
                                  6:21,23 7:18,20 10:8        344:19 345:8 347:23
     151:24 153:16 157:5                                                                thousands
                                  11:9 13:17 22:18 26:9,12    349:1 350:5 351:9
     158:5,17,23 161:9                                                                   84:14 211:6 212:18
                                  27:2,3,17 28:24 32:5,25     353:24 356:11 357:8
     165:24 171:5 172:3                                                                  216:6 360:23 361:14,18
                                  38:14,17 39:9 40:3,23       358:1,4 359:18 360:12
     178:4 183:15,21,25                                                                  362:3
                                  45:17 48:17 49:7,14 50:9    361:2,4,6,11 362:10,18,
     184:15 186:15,20,24
                                  53:7 56:3,4 58:10,25        20 363:21,23 364:5        threat
     196:13 206:18 208:5
                                  63:1,11 64:23,25 65:21      366:1,15 367:19 370:18     93:12
     213:6 219:7 228:10
                                  67:20 70:17,18 73:3 74:1    372:8,16,25 374:11
     229:16 240:2 241:16,22
                                  75:2 78:16 79:2,12,13,20
                                                                                        threatened
     242:13 250:9 252:8,14                                    376:21 377:19 378:7,8      415:16,18
                                  81:16 84:4 88:6 96:6        379:9,10 380:20,25
     255:3,9 258:9 262:17
                                  99:6,15,25 105:24,25        381:17,19 382:6,17,18,    threatening
     267:8 269:22 270:9
                                  106:2,23 111:19 113:16      20 383:1,10 387:3          89:15 93:14 123:12,20
     281:10 289:5 290:6,10
                                  114:9,18 116:10,21          393:12,13 395:3,6,16       140:14 415:24
     297:9 300:9 301:12
                                  117:9 118:19 121:5,15       399:22 402:6 406:18
     302:23 316:8 318:4,9,15                                                            threats
                                  122:15 123:19 129:10        409:6,19,20 410:14,24
     328:23 330:16 331:5                                                                 124:5
                                  130:21 131:21 133:1,7       411:5 418:3,22 419:3
     332:7 338:7 339:4,20
                                  134:7,9,17,18 135:13        420:4 421:12 422:14       three
     340:3,7,15 341:16,21
                                  136:21 138:20 140:17,21     423:1,12 425:3             81:19 100:3 110:6 129:3,
     344:7 373:4 381:17
                                  141:13 149:17 151:22                                   4 167:4 199:6 208:25
     382:7 389:23 396:4,9,10                                 thinking
                                  156:8,10 159:15 160:20                                 272:6 284:5 305:14
     397:16 399:14,15 403:12                                  44:12 131:3 176:9
                                  161:3,17 163:1,6 164:10,                               357:7 364:15 380:14
     407:8 410:7 422:10                                       186:23
                                  16 166:6,11,17 167:5,20                                397:5
     423:24 426:9
                                  169:9,15 171:9 173:4
                                                             thinks                     three-judge
    Thew                          174:3,7 175:22 176:3,18
                                                              227:19,20 370:23
     331:23 332:2                 179:16 182:12,13,15,21                                 348:4
                                  183:1,15 184:9 186:25      third                      threw
    they're                       191:15,17 192:15,16         208:6 261:13 295:7         241:25



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 163 of 168 PageID:
                                    48579

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                          i53
    thrown                        127:9,11,15,16,22          tomorrow                  7:5 56:18 148:12 172:1,
     359:5                        156:15 175:20 209:3,4       203:13                   4,9 173:1,3 197:10,11
                                  210:24 211:1 283:22                                  257:3 412:16,17
    ticket                                                   top
                                  301:1,15 331:2 333:7
     7:22                                                     262:1 409:12            tried
                                  336:23 343:13
                                                                                       108:4 197:13,15 210:16,
    tile                                                     topic
                                 title                                                 24 275:17 326:16 389:12
     127:10,11                                                371:15
                                  55:25                                                412:8,11 422:14
    time                                                     Tortorella
                                 titled                                               tries
     5:3 9:12,16 12:16 13:4                                   5:25 6:1
                                  7:10                                                 359:24
     17:19 18:2 23:12 30:23
                                                             total
     33:9,14 36:24 37:21         today                                                Triglius
                                                              100:2 157:6 166:18
     44:19 53:18 54:15 60:17      33:1 53:5 64:19 73:22                                402:3
                                                              284:1
     62:18 78:13 80:11 83:22      82:7 169:12 171:3 221:5
                                                                                      trouble
     86:12 88:16 90:1,2,3,9,      225:9 232:5 237:10,25      totally
                                                                                       59:1 327:23
     15 92:12 94:3,11 95:20       238:4 248:9 255:14,18       42:4 297:18,21
     100:5 101:25 102:6           269:1 270:10,18 286:15                              troubles
     103:21 108:19,24 111:8       287:10 298:14 299:11
                                                             touch
                                                                                       22:16
                                                              202:4,21
     112:10 114:23 115:9          300:19 307:17 381:5,19
     117:7 122:19 126:9,23        382:1 389:14 408:7
                                                                                      true
                                                             tough
                                                                                       15:21 79:16 103:18,23
     128:3 132:22 139:4           421:11 424:19               170:23,24 171:1
                                                                                       104:1 116:14 117:1
     143:1 151:16 154:9,15,
                                 today's                     Tov                       143:18 169:14 196:3
     20 157:22 159:21 160:10
                                  5:2 80:20 82:2,5            38:9                     199:25 223:5 244:14
     162:19 170:7 173:16
                                                                                       263:9 385:12 420:3
     177:7,10 182:3,6 192:15,    told                        trace
     17 193:12,17 199:3           19:22 50:24 51:1 75:24      187:2                   trumps
     202:15 205:25 210:7          84:10 86:15 87:20,23                                 395:6
     212:7 221:18,20 223:21       88:1,24 89:13,20,23        track
     224:3 233:9,15 238:2         93:17,22,23 97:1,3,7,10,    315:21 333:4 393:22     trust
     243:13,19 272:20,25                                                               61:9,15 130:25 131:20
                                  19 99:24 109:15 110:17     traffic
     273:7 276:14 277:1                                                                133:10 180:2,3 181:6,11
                                  126:10,11,12 137:11         7:22
     279:15 280:11,14,17,20                                                            218:2 227:4 230:18
                                  139:13,19 140:4 143:10,
     282:9,18 285:21 298:2                                   trained                   250:13 252:3 350:6
                                  15 147:22 151:23 158:4
     299:10,25 302:24                                         271:2                    352:8,9,10
                                  171:8 173:7 174:7 194:5
     303:18,22 306:12 319:6       202:6,7,12 203:12 205:6,   transcript               trusts
     320:12 321:16 324:4,9        8,18 212:22 220:3           36:25 37:1 51:21 76:9    61:6 180:15 181:19
     330:3 345:13 346:25          225:15 226:20 236:16                                 217:11 251:24
     351:3,11 356:15 360:13       241:12,22 242:6,17,18      translation
     362:15 367:25 368:1          244:9 253:11 254:13         51:17                   trustworthy
     369:19 376:23 377:3,13       255:20 258:20 259:15,17                              243:22 244:4 298:5
                                                             transmitting
     382:20 386:16 391:10         267:3 281:2 288:15          411:19                  truth
     392:24 398:8 401:6           295:2,6 298:9 299:17                                 130:21 172:25 226:14,17
     408:10,15 410:9 412:2        300:20 331:9 338:14        treat                     425:24 426:1
     413:2,7 415:5,11 419:6       355:12 357:8 359:1,6,7      255:14,15
     426:23                       374:12 415:2,10 424:25                              truthful
                                                             treated                   23:14 95:17 223:3
                                  425:24                      255:10 302:14
    times                                                                              257:23
     6:17 9:25 11:21 28:17       Tom                         treating
     32:12 45:12 111:11           5:12,16 6:3 8:20 17:7,12                            truthfulness
                                                              302:8,17,22,23,25        7:19
     135:12 143:11 218:4          25:3 32:20 79:16 82:23
     344:15 362:24 367:17,18      112:16 174:13 200:5,9      tremendous               try
                                  201:23 265:21 306:8         104:12 183:25 196:23     12:20 32:21 42:5 43:1
    timing
                                  313:17 334:13 364:9        tremolite                 53:1,4,14 65:13 113:9
     345:6
                                  369:10 371:24 374:1,15      155:20                   118:17 119:24 122:13
    tire                          409:14                                               154:10 158:14 195:20
     11:5 16:11 17:19,24                                     trial                     197:22 198:16 208:17



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 164 of 168 PageID:
                                    48580

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                            i54
     228:24 229:21 240:20         25 94:8,10,14 98:5          173:23,25 174:4,6,14,18   unrelated
     255:16 269:7,25 288:7        100:16 102:20 104:7,19      196:3 278:25 279:5         117:20 134:4
     291:14 325:25 330:5          114:25 144:7 173:11         368:5 369:7 370:6,14
                                                                                        unsigned
     341:9 370:19 388:22          176:1 185:2,4 186:7         378:10 381:14
                                                                                         243:9 313:17
     391:13 395:17 396:20         239:24 284:5 291:21
                                                             underscored
     412:10 417:11                304:21 305:14 315:20                                  untrue
                                                              402:24
                                  319:17 321:15 331:10                                   253:7
    trying
                                  356:11 366:14 367:17       understand
     22:15 44:16 77:2 106:5
                                  375:17 397:6 405:22
                                                                                        upset
                                                              12:24 16:4 28:25 30:4
     111:16 113:23 121:6                                                                 357:1
                                                              40:21 47:25 48:13 53:8
     146:15 148:4 158:19         two-minute
     189:12,21 211:17 276:25      89:23
                                                              57:16 72:24 104:5         use
                                                              105:21 106:15 107:4,8      22:4 125:4 213:19
     278:15 313:2 323:10
                                 two-part                     118:17,21 137:6 146:11,
     333:4 341:11,12,14                                                                 usually
                                  239:21                      12,15 148:4 173:12
     358:15 379:6,8 396:11                                                               51:13 73:12,14 74:1
                                                              188:23 194:22 208:12
     417:3,5,7                   two-sixty                                               178:14,16 184:17 343:5,
                                                              217:7 220:15 224:12,16
                                  276:3                                                  6 415:25 421:3
    Tunis                                                     254:1 268:21,22 269:1
     6:2,3                       type                         278:15 279:13 325:6       USX
                                  117:14 126:1 224:5          327:17 346:25 379:8        315:4,6,10 346:24
    turn
                                  358:23                      384:15 390:24 396:22
     29:10 32:1 35:12 55:12
                                                              400:21 403:13 405:3
     56:15 65:25 71:15 76:13,    types                                                               V
     14 79:21 82:20 115:6         121:11 167:15 391:25       understanding
     133:14,16 135:16 152:14                                  20:6 21:24 22:6 39:13     vacuum
     155:8 177:18 178:24
                                 typically                    83:7 111:7 134:25 135:5
                                  8:17 60:6 120:25 123:22                                257:19 291:25
     198:22 199:14 204:23                                     193:6,20,21,22 194:1,23
                                  124:4 183:17 184:2                                    vague
     208:4 223:24 235:20                                      212:22 216:9,23 217:2,
                                  207:5 248:13 249:18                                    22:22 180:11 190:4
     244:23 261:2,19 262:15                                   24 220:6 225:10 267:25
     263:23 265:3 266:6          typo                         279:12,16 285:25 288:18    191:11
     267:16 284:17 290:16         73:12,14,16 74:11           340:22 365:12 376:4       validity
     301:16 337:10 338:1          236:20                      383:24 384:2 397:21        394:19
     344:15 352:13,21 354:14                                  416:10
     377:25 378:16 386:13                                                               value
                                              U              understands                 48:10 183:15 184:2,4
     398:3
                                                              191:15                     186:21 229:3 327:12,16
    Turning                      U.S.                                                    388:14
                                                             understood
     59:10                        30:25 31:5 289:22 315:3,    25:7,10,13 29:12 154:16   valued
    Turpin                        5,6 330:6 334:8,11          156:3 325:13               206:11
     336:11                       336:2,3 337:11 341:23
                                  342:4,6,14                 undertake                  valuing
    twice                                                     354:3 395:10 396:5         327:7,9
     6:19 12:8                   ubiquitous
                                  125:5                      unfair                     Vance
    TWLP1S                                                    320:1                      358:1
     333:5                       Uh-huh
                                  222:20 246:19 334:1        unfiled                    Vanderbilt
    TWLP2                                                     306:9                      90:21,24 91:2,6,20,21,24
     333:1 334:6                 ultimately
                                                             unhappy                     92:1,21 103:22 104:15
                                  124:19 411:9
    TWLP2S                                                    19:19                      151:7 155:2 170:11,15,
     333:10,14                   unclear                                                 22,23,25 171:2,10,14
                                  16:14,18,22                unique                      240:8 262:9,10,18 263:4,
    TWLP3S                                                    52:12                      8,11,19,25 265:6,9,25
     333:16                      underlined
                                                             unnamed                     266:17 273:20 274:15
                                  400:16
    two                                                       346:6,13,20                278:3 280:22 304:4,9,17,
     12:14 13:2 17:3 21:2,3      underlying                                              22 345:3 363:1 394:11,
                                  8:24 46:2 87:6 116:17      unnecessary                 18
     32:12 34:8,9,20 37:15
                                  117:16 118:22,23 119:22     59:12
     40:18 62:4 80:18 81:18,



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 165 of 168 PageID:
                                    48581

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                        i55
    Vanderbilt's                 358:1                                                 6,7 206:25 207:11,18
     92:22 263:20 264:13                                               W               214:11,18 218:1,14
                                victory
     265:7,16,22 266:11                                                                222:2,13 223:12 224:13
                                 414:16
     273:8,14 274:4,14                                     Wagner                      225:1 226:16 227:16
     393:24 394:3               video                       336:25                     228:12 230:16,22 231:2,
                                 5:7 350:15,17                                         5,25 232:8,10,11,17,22
    variables                                              wait                        233:1,3,4,8,9,12,18,23
     206:18                     videographer                198:9 267:19               234:3,13,20 235:12,16
                                 5:1 33:8,13 37:20 54:22
    variety                                                waiting                     236:5,18 237:24 238:4,
                                 108:18,23 112:9,14
     403:9                                                  54:25 263:13 314:10        19 246:25 247:11 249:6
                                 193:11,16 272:19,24
                                                                                       250:3 317:1,9,11 338:10
    various                      287:20,25 319:5 320:11    waived                      340:3 355:12 356:10,12,
     109:23 120:5,23 121:7       324:3,8 350:14,18          44:8 46:12 48:11           16,17 380:18
     129:24 182:21,23 223:9      351:10,12 352:2 369:14,
     247:12 257:1 265:15         18 376:22 377:2,8,12      waiver                     Ware's
     288:17 309:2 400:8          413:1,6 419:7 426:22       45:18                      214:7,15 218:17 222:5
     420:23                                                walked                      226:19 230:10 237:18
                                view
    vehicle                      10:5 45:2,24 109:22        124:16 416:9              wasn't
     224:7                       175:11 196:15 197:5       Walker                      8:16 9:1 18:19 57:17
                                 329:22 365:10              312:8,24                   92:5 96:1 104:14 117:6
    venture                                                                            124:15 134:11 136:14,23
     357:16                     viewed                     Walsh                       148:20,21 154:19 161:13
                                 327:17                     74:25 77:1,6 108:4
    Venus                                                                              163:3 180:4 190:25
     336:14                     Villers                     375:14                     201:6 214:4 216:11
                                 336:21                    Walton                      224:4 232:17 246:7,9
    verdict                                                                            296:19 309:12 313:2
     389:1,7,21 412:14          Vince                       315:9
                                                                                       355:12 359:18,19,24
                                 333:23 334:2              want                        360:20 379:22 394:22
    verdicts
     389:19,20,22,23            vinyl                       16:21 32:11 40:6 43:22     415:4 421:24
                                 127:12,15,17 209:1         68:15 69:4 70:8 75:11
    verification                                            79:8 80:4 93:25 109:25    waste
                                 210:9,22 211:15,25                                    342:1
     262:14                                                 123:15 134:22 143:3
                                 212:14 300:25 335:12,14
    verified                     336:16,19                  165:7 175:14 176:9        Watch
     424:21                                                 178:9 180:2,20,23          189:7
                                violated                    188:17 190:10 192:17
    verify                       55:13 56:11                198:21 246:11 248:20      water
     338:24                                                 250:20,23 251:15,16        405:25
                                Virginia
    Vermont                      213:12                     263:12 272:3 282:23       Waterbury
     280:25 284:20,23 290:21                                303:14 310:5 314:17        294:11
                                visit                       316:23 339:5 350:14
     294:7,10 400:15 402:17                                                           way
                                 63:17,19                   351:2 356:8 360:1
    versus                                                  369:20,25 370:8 371:2      14:8 17:25 24:15 30:22
                                voice                                                  31:11 32:21 65:13 84:16
     5:5 7:10,11 19:8,16                                    387:13 390:24 399:24
                                 34:23                                                 90:21 98:2 113:9 118:10
     20:10 33:21 55:5 152:13                                402:6 404:14 410:22
     175:6 188:10 290:17        Volume                      414:2                      129:8 131:19 133:18
     413:15                      377:4,17                                              137:20 154:10 171:24
                                                           wanted                      178:10 192:6 196:14
    vice                        voluntarily                 12:23 145:10 254:1         208:17,19 215:16 217:10
     7:25 8:2                    30:10 107:13 236:6         280:18 307:11 311:5        228:24 229:21 253:8
                                 237:19 399:1 411:10        341:7 410:3                266:17 277:18 291:14
    victim
                                 412:3                                                 297:4 317:1 327:2
     199:18                                                Ware
                                voluntary                   84:19,22 94:7,20 97:21     329:22 339:21 345:21
    Victor                                                                             349:18 370:20,23 396:20
                                 138:14 411:20 418:7        99:22 100:24 101:10
     136:21,23 413:16                                                                  398:23 405:8,19 407:6
                                                            102:12,22 113:19
    Victoria                                                198:18,19 203:25 204:5,    411:25 419:17 426:19




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 166 of 168 PageID:
                                    48582

                                THOMAS W. BEVAN, ESQ. - 05/15/2018                                         i56
    ways                          14:3                        293:14 294:12 305:16     Williams
     12:21 13:1 40:11 120:5                                   306:5 308:18 310:8        5:5 13:20 26:11 33:21
                                 weeks
     121:7 391:25 420:11                                      312:1 320:14 323:6        46:3 62:3 65:4,8,11,21
                                  81:10
                                                              337:6 349:22 385:2        66:10,13,15,16 67:1,2,4,
    we'll
                                 weigh                        399:24                    6,11 79:4,18 80:1 82:13,
     11:2 12:2 53:10 60:9,10
                                  185:19 257:1                                          17 83:10,13 84:18 85:24
     61:1 69:13,22 129:16                                    whatsoever
                                                                                        86:1 87:6 88:10 94:14,
     200:13,15 252:21 287:9      weighed                      418:11,18 423:17,25
                                                                                        21,25 95:4 98:2 100:7
     311:14 331:11 361:11         256:20
                                                             wheel                      109:3,5 110:8 113:12
     392:4,5,21 411:12 414:2
                                 weight                       52:14                     114:11 116:4,14 117:25
     426:21
                                  291:22,25                                             134:14 162:17 163:14
                                                             when's
    we're                                                                               164:3,7 165:21 196:16
     5:1,4 25:4 33:13 41:13
                                 weird                        88:16 90:1,9,15 100:5
                                                                                        197:14,16,21 198:1,20,
                                  239:10                      182:3,6
     48:17,18 53:3,4 54:22,25                                                           23 199:3,8,16 200:3
     95:8 108:23 112:14,17       well-founded                Where's                    201:3 202:4,14,15,21
     119:14 169:18 171:9          44:22                       198:13                    203:20 280:5,16 292:8,
     190:12,15 193:16 196:19                                                            19 301:17 302:13 330:2,
     198:20 242:11 263:12        Wengerd                     Whitaker                   4 333:11 355:14 356:18
                                  94:13,22 95:4 100:15        337:2                     357:6 364:20 367:14,15,
     268:24 272:24 287:25
     297:10,11 309:11 320:11      113:11,17 114:10 173:10                               16 369:23 372:11 373:5,
                                                             White
     324:8 345:15 352:2           199:7 276:22,25 277:6,9,                              10 378:3,7,9,11 380:19,
                                                              153:5
     369:18 373:24 377:2,12       12,21 278:8,14 279:1,10,                              23 386:4 411:10,21
     387:17,18 391:7 413:6        15 299:9,16 356:12,13      Whittaker
                                  367:24 380:22               290:17                   Williams'
     418:23 421:13 422:10
                                                                                        65:22
    we've                        went                        who's
                                  28:16 36:17 49:3 69:2       21:6 41:25 66:13 84:11   Williams/clark
     9:19 12:8 60:25 111:2
                                  74:18 108:4 118:19          201:1 213:11 215:8        340:15 355:11
     160:9 171:5 204:22
     253:10 297:8 302:6           182:12 199:4 277:4          242:23 319:18 334:2      willing
     361:21 403:10 408:2          314:4 356:25 357:20                                   357:16 381:15
                                                             Whoa
                                  367:20 373:13 379:1
    weak                                                      370:25 371:1 418:24,25   win
                                  419:6
     167:14 168:2 170:8                                      widow                      419:25 420:7,8
     171:15 218:12 417:15        weren't
                                                              9:16 59:5                Windsor
                                  9:22 31:12 49:24 66:14
    weaker                        115:7 117:15 129:4         widow's                    290:17
     183:3 229:6                  149:7 167:1 179:19          9:18 10:6,9              winning
                                  207:10 255:11 291:17
    weakest                                                  widows                     57:1
                                  413:24 421:7,17
     327:8                                                    57:7                     wish
    weakness                     West                                                   309:22
                                  213:12
                                                             wife
     185:24 215:9                                             40:5                     withdraw
    weaknesses                   Westfall                                               309:23 310:12,16 369:24
                                  290:17
                                                             Wilcox
     168:21 169:1 182:21,23,                                  313:1 315:1 328:15       withdrawing
     25 187:22 193:6 217:17      what's                       330:9 332:22              396:1
     229:1                        7:15 32:22,23 63:7 70:15
                                  72:5,11 109:1 120:8
                                                             Wilkerson                 withdrawn
    website                                                   334:3 337:4
                                  131:2 136:24 142:1                                    8:2 11:6 13:5 14:14
     120:3,11 121:2,18
                                  147:3 148:5 149:21         Wilkerson's                15:19 57:20 61:18 72:13
     129:18 316:1
                                  152:10 163:11 175:5         333:23                    77:16 83:5 98:18,20
    wedding                       177:17 193:21 194:1,13                                102:21 103:8 105:20
     357:19                       203:9 204:12 205:20        willfully                  109:14 112:24 118:11,12
                                  216:4 220:1 237:12,22       56:17                     127:23 132:20 137:15
    week
                                  238:8,21 239:10 243:7      William                    150:18,21 159:14 162:8
     14:4 62:4 114:25
                                  244:8 258:25 273:2          244:24 295:9 407:22       172:23 174:22 194:20
    weekly                        274:22 280:3 281:20                                   195:18 198:12 207:22



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 167 of 168 PageID:
                                    48583

                               THOMAS W. BEVAN, ESQ. - 05/15/2018                                             i57
     208:17 211:22 217:10       work-product                 240:19 375:23               249:11 255:16 257:19
     219:25 221:19 222:4         89:5 98:24 376:7                                        262:3 264:19 266:16
                                                            write
     228:13 240:20 242:22                                                                268:22 270:7 275:13,24
                                worked                       119:13,15 265:5 293:24
     248:8 249:16 250:5                                                                  276:9 279:3 283:17,25
                                 14:2,7 20:16 29:7,13        294:1 402:21 409:4
     251:2 253:17 259:2,4                                                                285:6 286:13,18 289:16
                                 30:17 31:10,16 72:14
     260:1 269:19 277:5                                     writing                      290:22 291:24 294:6,19,
                                 73:8 104:10,13,16,17
     287:8 293:15 303:25                                     86:13 111:12 323:10         23 296:5,16,24 297:23
                                 122:3 125:1 127:6
     307:14 308:25 325:19                                    425:21,22                   298:12,19 300:12 303:22
                                 139:10 153:10 175:14,15
     348:21 363:11 375:10                                                                313:20 323:22 324:25
     380:8,12 421:4
                                 177:14,15 186:9 234:3,4    written                      325:4 329:9 330:18
                                 239:24 243:3 286:6          152:20 164:17 165:19
                                                                                         331:17 338:22 339:18
    withdrew                     300:13,17 304:20            358:18 410:2 425:13
                                                                                         340:6,7,17 343:5,19,22
     22:4,7 213:19               315:10,19,20,21 317:9,
                                                            wrong                        344:25 346:14 349:21
                                 19 324:17 326:2 328:4,
    witness                                                  56:3 61:23 77:11,15,19      353:18 357:9 361:6,7
                                 12,20 332:22 337:14
     27:19 32:3,18 39:13,17                                  78:7 201:18 227:24,25       366:17 367:16 371:13
                                 342:24 343:9,21
     42:22 43:1,11,14 48:22                                  317:12 351:16 408:7         372:18 374:11,23 376:18
     51:14,15,20,22 52:2,4      worker                       425:11 426:15,16,19         382:7,25 383:11,17
     93:20 99:18 105:11          149:13 166:8 167:2                                      389:16 395:20 396:7
     112:4,21 165:14 172:21      178:21 206:12 312:21,
                                                            wrote                        404:22 407:21 409:12,22
                                                             244:10 268:20 306:3         411:5 416:22 417:2
     189:6,24 190:16 247:10      22,24 313:1,7 330:20
                                                             418:17                      426:7
     249:20 258:19 298:23        388:2
     299:8 366:13,18 370:2,
                                workers                                                 year
     17 396:3 409:15                                                    X
                                 11:5 16:11 17:19,24                                     6:21 100:16 170:21
    witnessed                    283:22 301:7 312:9,13,                                  221:21,22 253:23
     149:12                      19 333:7 335:22            x-ray                        277:22,24,25 278:7
                                                             22:13 221:3,4 253:1         353:12
    Wittreich                   workers'
     337:8                       6:20 8:11,17 9:11,18       x-rays                      years
                                 10:7 57:7 59:4,20 60:19,    22:11                       6:23 8:10 13:12 53:17,24
    woman                                                                                72:24 89:2 91:25 97:4
                                 20                         Xenias
     292:16
                                                             312:8,20                    100:17 104:16 120:12
                                working                                                  130:16 134:3 153:1
    won
                                 13:19 14:16 87:18,20
     9:24 12:1 45:13 56:24                                                               160:13,14,19 163:1
                                 127:14 182:10 282:13                   Y
     137:20 218:5 413:25                                                                 164:16 185:11 187:24
                                 317:11 328:25 345:2
     414:12                                                                              188:7 205:3,6,7,8,13,15
                                 392:18 400:3
                                                            yeah                         206:10 208:25 233:20
    won't                                                                                241:11,14 245:10 255:19
                                workplace                    8:9 42:15 45:12 55:10
     60:8 99:8 165:14 217:11                                                             260:8 267:24 268:8,16
                                 389:5 391:17                56:4 69:7,17 72:21 74:13
     268:13                                                                              269:12,20 271:5 279:19,
                                                             76:9,22 77:22 79:5,12
                                worksite                                                 21 280:8 289:11 299:18
    word                                                     80:19 83:11 86:8 90:4,13
                                 186:3,5 239:23                                          307:19 323:24 332:9
     67:10 72:5 125:5                                        91:11 92:20 93:20 99:5
                                worth                        106:13 107:22 110:11        352:15 355:16 360:13
    worded                                                                               364:8 381:20 421:5
                                 388:13,21                   114:15 117:6 119:12
     293:10
                                                             120:12,20 121:20,25        Yep
                                wouldn't
    words                                                    128:18 135:3 136:8          150:6 282:2 377:18
                                 69:21 101:14 102:13
     87:25 98:21 102:13                                      146:9 155:9 163:10
                                 103:11 115:24 116:23                                   you'd
     133:24 137:16 140:3                                     169:15 175:3 178:2
                                 117:3,10 131:6 145:2                                    337:10 379:5 420:7
     141:2 145:9 195:2                                       185:2 192:12 196:7,10
                                 180:20,23 196:25 204:10
     259:10 279:22 359:15                                    197:8 198:11 200:6
                                 210:6 211:10 245:24                                    you'll
                                                             201:16,17 202:24
    work                         257:6 277:13 278:17                                     66:25 335:23
                                                             205:13,23 206:15 209:1
     17:24 46:5 206:8 224:3,     297:23 332:5 341:21,25
                                                             218:25 222:11 223:4        you're
     5,14,18 242:24 275:12       342:20 345:6,10 397:1
                                                             224:11 227:14,17,21         19:6 20:24 44:1 46:13
     282:11,14 314:22 316:2,     425:16,19
                                                             229:12 233:10 235:22        48:1,13 50:19 57:14
     7 317:7,8 321:21,24                                                                 67:11 69:23 73:6,18,24
                                Wow                          237:23 243:18 244:11
     328:7,16 389:15 422:14



               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-25 Filed 07/23/20 Page 168 of 168 PageID:
                                    48584

                                THOMAS W. BEVAN, ESQ. - 05/15/2018          i58
     75:12 79:3,8,9 80:16
     86:7 88:8 93:6 96:17
     99:7 103:14 106:8 121:6,
     13 131:25 132:20,21
     134:23 156:23 157:13,23
     161:17 165:4 173:11
     179:8 180:8 182:15,22
     191:2,8 193:7 196:5
     201:8 215:17 217:18
     219:19,24 222:7 223:8
     238:14 250:18 269:16
     271:16 272:16 286:11
     293:7 298:22,23 299:9
     301:4 303:13 312:16
     314:2 320:18,24 335:19
     355:5 374:11 385:11
     392:15 395:21 419:1
     426:15
    you've
     6:18 7:12 24:16 33:25
     34:8,12 72:14 73:8 93:3,
     4 158:16 171:25 180:14
     191:11 192:20,25 206:19
     210:21 212:18 231:24
     240:7 269:10 320:25
     328:3 362:3 388:22
     389:4 412:10
    younger
     53:25


                Z

    zealously
     393:9
    zero
     389:22




               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com
